Exhibit 10.1

EXECUTION DRAFT

 

AGREEMENT AND PLAN OF MERGER

 

BY AND AMONG

QUALITY SYSTEMS, INC.

 

NEXTGEN HEALTHCARE INFORMATION SYSTEMS, INC.

 

RUTH MERGER SUB, INC.

 

AND

 

PRACTICE MANAGEMENT PARTNERS, INC.

PERRY SNYDER

 

AND

DONALD GOOD

 

October 15, 2008


--------------------------------------------------------------------------------




TABLE OF CONTENTS

 

 

 

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

TABLE OF CONTENTS

 

i

 

 

 

 

 

 

 

 

AGREEMENT AND PLAN OF MERGER

 

1

 

 

 

 

 

 

 

 

ARTICLE I THE MERGER

 

1

 

 

1.1

 

The Merger

 

1

 

 

1.2

 

The Closing

 

1

 

 

1.3

 

Actions at the Closing

 

1

 

 

1.4

 

Additional Action

 

2

 

 

1.5

 

Conversion of Shares and Options

 

2

 

 

1.6

 

Closing Amount Adjustments

 

3

 

 

1.7

 

Earnout Payments

 

6

 

 

1.8

 

Dissenting Shares

 

10

 

 

1.9

 

Escrow

 

11

 

 

1.10

 

Articles of Incorporation and By-laws

 

13

 

 

1.11

 

No Further Rights

 

13

 

 

1.12

 

Stockholder Releases

 

13

 

 

1.13

 

Company Closing Expenses

 

13

 

 

1.14

 

Appointment of Stockholder Representatives

 

13

 

 

 

 

 

 

 

 

ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE INDEMNIFYING STOCKHOLDERS

 

15

 

 

2.1

 

Organization, Qualification and Corporate Power

 

15

 

 

2.2

 

Capitalization

 

15

 

 

2.3

 

Authorization of Transaction

 

16

 

 

2.4

 

Noncontravention

 

17

 

 

2.5

 

Subsidiaries

 

17

 

 

2.6

 

Financial Statements

 

17

 

 

2.7

 

Absence of Certain Changes

 

17

 

 

2.8

 

Undisclosed Liabilities

 

19

 

 

2.9

 

Taxes

 

19

 

 

2.10

 

Assets

 

22

 

 

2.11

 

Owned Real Property

 

22

 

 

2.12

 

Real Property Leases

 

22

 

 

2.13

 

Intellectual Property

 

23

 

 

2.14

 

Contracts

 

25

 

 

2.15

 

Accounts Receivable

 

27

 

 

2.16

 

Powers of Attorney

 

27

 

 

2.17

 

Insurance

 

27

 

 

2.18

 

Litigation

 

27

 

 

2.19

 

Warranties

 

27

 

 

2.20

 

Employees

 

28

 

i

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

2.21

 

Employee Benefits

 

28

 

 

2.22

 

Environmental Matters

 

32

 

 

2.23

 

Legal Compliance

 

32

 

 

2.24

 

Customers and Suppliers

 

33

 

 

2.25

 

Permits

 

33

 

 

2.26

 

Certain Business Relationships With Affiliates

 

33

 

 

2.27

 

Brokers’ Fees

 

33

 

 

2.28

 

Books and Records

 

34

 

 

2.29

 

Compliance with Healthcare Laws and Regulations

 

34

 

 

2.30

 

Disclosure

 

35

 

 

 

 

 

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE PARENT

 

35

 

 

3.1

 

Organization and Corporate Power

 

35

 

 

3.2

 

Authorization of Transaction

 

35

 

 

3.3

 

Noncontravention

 

36

 

 

3.4

 

Litigation

 

36

 

 

3.5

 

Disclosure

 

36

 

 

3.6

 

Valid Issuance of Shares

 

36

 

 

3.7

 

SEC Filings

 

36

 

 

3.8

 

Material Adverse Change

 

37

 

 

 

 

 

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE PARENT AND MERGER SUB REGARDING
MERGER SUB

 

37

 

 

4.1

 

Organization and Corporate Power

 

37

 

 

4.2

 

Authorization of Transaction

 

38

 

 

4.3

 

Noncontravention

 

38

 

 

4.4

 

Litigation

 

38

 

 

4.5

 

Disclosure

 

38

 

 

 

 

 

 

 

 

ARTICLE V PRE-CLOSING AND POST-CLOSING COVENANTS

 

39

 

 

5.1

 

Closing Efforts

 

39

 

 

5.2

 

Governmental and Third-Party Notices and Consents

 

39

 

 

5.3

 

Operation of Business

 

39

 

 

5.4

 

Access to Information

 

41

 

 

5.5

 

Notice of Breaches

 

41

 

 

5.6

 

Exclusivity

 

41

 

 

5.7

 

Expenses

 

42

 

 

5.8

 

Proprietary Information

 

42

 

 

5.9

 

Stockholder Approval

 

42

 

 

5.10

 

Confidentiality

 

43

 

 

5.11

 

Employee Benefit Plans

 

43

 

 

 

 

 

 

 

 

ARTICLE VI CONDITIONS TO CONSUMMATION OF MERGER

 

45

 

 

6.1

 

Conditions to Obligations of the Parent and Merger Sub

 

45

 

 

6.2

 

Conditions to Obligations of the Company

 

46

 

ii

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

ARTICLE VII INDEMNIFICATION

 

48

 

 

7.1

 

Indemnification by the Constituents

 

48

 

 

7.2

 

Indemnification by the Parent

 

49

 

 

7.3

 

Indemnification Claims

 

50

 

 

7.4

 

Survival of Representations and Warranties

 

52

 

 

7.5

 

Treatment of Indemnity Payments

 

53

 

 

7.6

 

Limitations

 

53

 

 

 

 

 

 

 

 

ARTICLE VIII TAX MATTERS

 

55

 

 

8.1

 

Tax Indemnification

 

55

 

 

8.2

 

Preparation and Filing of Tax Returns; Payment of Taxes

 

55

 

 

8.3

 

Audits, Assessments, Etc.

 

56

 

 

8.4

 

Termination of Tax Sharing Agreements

 

56

 

 

8.5

 

Indemnification Claims

 

56

 

 

8.6

 

Dispute Resolution

 

57

 

 

8.7

 

Limitations

 

57

 

 

 

 

 

 

 

 

ARTICLE IX TERMINATION

 

57

 

 

9.1

 

Termination of Agreement

 

57

 

 

9.2

 

Effect of Termination

 

58

 

 

 

 

 

 

 

 

ARTICLE X DEFINITIONS

 

58

 

 

 

 

 

 

 

 

ARTICLE XI MISCELLANEOUS

 

72

 

 

11.1

 

Press Releases and Announcements

 

72

 

 

11.2

 

No Third Party Beneficiaries

 

72

 

 

11.3

 

Entire Agreement

 

72

 

 

11.4

 

Succession and Assignment

 

72

 

 

11.5

 

Counterparts and Facsimile Signature

 

72

 

 

11.6

 

Headings

 

72

 

 

11.7

 

Notices

 

72

 

 

11.8

 

Governing Law; Consent to Jurisdiction and Venue

 

73

 

 

11.9

 

Amendments and Waivers

 

74

 

 

11.10

 

Severability

 

74

 

 

11.11

 

Construction

 

74

 

 

11.12

 

Attorneys’ Fees

 

75

 


 

 

 

Disclosure Schedule

 

 

 

Exhibit A

–

Stockholder Transmittal Letter

Exhibit B

–

Option Termination Agreements

Exhibit C

–

Adjusted Forecast and Calculation of Final Revised Cumulative Price

Exhibit D

–

Calculations of Assumed Distributions to Constituents

Exhibit E

–

Accounting Policies

Exhibit F

–

Escrow Agreement

Exhibit G

–

Form of Legal Opinion of the Company’s Counsel

Exhibit H

–

Confidential Investor Questionnaire

Exhibit I

–

Executed Confidentiality Agreement dated September 3, 2008

iii

--------------------------------------------------------------------------------




 

 

 

Exhibit J

–

Form A of Parent Option Agreement

Exhibit K

–

Form B of Parent Option Agreement

Exhibit L

–

Form of Registration Rights Agreement

iv

--------------------------------------------------------------------------------




AGREEMENT AND PLAN OF MERGER

          This Agreement and Plan of Merger (this “Agreement”) is entered into
as of October 15, 2008 by and among (i) QUALITY SYSTEMS, INC., a California
corporation (the “Parent”), (ii) NEXTGEN HEALTHCARE INFORMATION SYSTEMS, INC., a
California corporation and a wholly-owned subsidiary of the Parent (“NextGen”)
(iii) RUTH MERGER SUB, INC., a Maryland corporation and a wholly-owned
subsidiary of NextGen (the “Merger Sub”), (iv) PRACTICE MANAGEMENT PARTNERS,
INC., a Maryland corporation (the “Company”), and (v) PERRY SNYDER and DONALD
GOOD (each an “Indemnifying Stockholder” and collectively, the “Indemnifying
Stockholders”).

          This Agreement contemplates a merger of the Merger Sub with and into
the Company. In such merger, the Constituents will receive cash and shares of
Parent’s common stock in exchange for their capital stock or options to purchase
capital stock of the Company. Unless otherwise defined herein or the context
clearly requires otherwise, capitalized terms used herein shall have the
respective meanings set forth in Article X hereof.

          Now, therefore, in consideration of the representations, warranties
and covenants herein contained, the Parties agree as follows.

ARTICLE I
THE MERGER

          1.1     The Merger. Upon and subject to the terms and conditions of
this Agreement, the Merger Sub shall merge with and into the Company at the
Effective Time. From and after the Effective Time, the separate corporate
existence of the Merger Sub shall cease and the Company shall continue as the
Surviving Corporation. The Merger shall have the effects set forth in Section
3-114 of the Maryland General Corporation Law (the “MGCL”).

          1.2     The Closing. The Closing shall take place at the offices of
Whiteford, Taylor & Preston L.L.P. in Baltimore, Maryland, or at such other
place as the Parties may mutually agree in writing, commencing at 10:00 a.m.
local time on the second Business Day following the date on which the last of
the conditions set forth in Article VI have been satisfied or waived (other than
conditions that may only be satisfied on the Closing date, but subject to
satisfaction of such conditions) or on such other date as the Parent and the
Company may mutually agree in writing (the “Closing Date”).

          1.3     Actions at the Closing.

                    (a)     At the Closing:

                             (i)      the Company shall deliver to the Parent
the various certificates, instruments and documents referred to in Section 6.1
of this Agreement;

                             (ii)     the Parent and/or Merger Sub shall deliver
to the Company the various certificates, instruments and documents referred to
in Section 6.2 of this Agreement;

-1-

--------------------------------------------------------------------------------




                            (iii)     the Surviving Corporation and the Merger
Sub shall file with the Maryland State Department of Assessments and Taxation
the Maryland Articles of Merger; and

                            (iv)     the Parent, the Stockholder Representatives
and the Escrow Agent shall execute and deliver the Escrow Agreement.

                  (b)     Upon confirmation from the Maryland State Department
of Assessments and Taxation that the Maryland Articles of Merger have been filed
and accepted:

                            (i)       each Company Stockholder, other than
holders of Dissenting Shares, shall deliver to the Parent for cancellation the
certificate(s) representing their Company Shares together with an appropriate
letter of transmittal (each, a “Stockholder Transmittal Letter”) substantially
in the form attached hereto as Exhibit A;

                            (ii)      each holder of Options shall deliver to
the Parent for cancellation the agreements and/or instruments evidencing his/her
Options, together with an acknowledgment of termination thereof, substantially
in the form attached hereto as Exhibit B (collectively the “Option Termination
Agreements”);

                            (iii)     the Parent shall pay by wire transfer the
cash portion of the Closing Amount to each Constituent into which such
Constituent’s Company Shares or Options, as the case may be, are converted or
exchanged pursuant to Section 1.5(a);

                            (iv)     the Parent shall submit to its transfer
agent an order for the issuance of the Parent Shares portion of the Closing
Amount to each Constituent into which such Constituent’s Company Shares or
Options, as the case may be, are converted or exchanged pursuant to Section
1.5(a);

                            (v)      the Parent shall deposit the Escrow Amount
with the Escrow Agent in accordance with Section 1.9; and

                            (vi)     the Parent shall pay in full the Company
debt listed in Section 1.3(b)(vi) of the Disclosure Schedule pursuant to the
payoff letters (or other similar authorizations or demands) from such lenders.

          1.4     Additional Action. The Surviving Corporation may, at any time
after the Effective Time, take any action, including executing and delivering
any document, in the name and on behalf of the Company or the Merger Sub, in
order to consummate the series of transactions contemplated by this Agreement.

          1.5     Conversion of Shares and Options. At the Effective Time, by
virtue of the Merger and the Option Termination Agreements without any further
action on the part of any Party or the holder of any of the Company Shares or
the holder of any Option:

                    (a)     Each Company Share (other than Dissenting Shares)
and Option shall be converted, in accordance with the formula set forth in
Exhibit C attached hereto, into the right to receive a portion (which may, in
the case of some Options, be zero) of the Aggregate Transaction Consideration
which shall be payable at any time in which a portion of the Aggregate

-2-

--------------------------------------------------------------------------------




 

 

Transaction Consideration is distributed to the Constituents in accordance with
the provisions of this Agreement or the Escrow Agreement (each a “Payment Date”)
as follows:

 

 

 

                              (i)     to each Company Stockholder for each
Company Share held by him, her or it as of the Effective Time (other than
Dissenting Shares), an amount of cash or Parent Shares, as the case may be,
equal to the Final Revised Cumulative Price minus any amounts previously paid to
such Company Stockholder for such Company Share pursuant to this Section 1.5(a);
provided, however, that for purposes of this Section 1.5(a)(i), Parent Shares
shall be valued using the Share Valuation Method; and

 

 

 

                              (ii)     to each holder of an In-the-Money-Option,
for each In-the-Money-Option held by such holder, an amount of cash or Parent
Shares, as the case may be, equal to the product of (a) the Final Revised
Cumulative Price, and (b) the number of Company Shares issuable upon exercise of
the In-the-Money-Option held by such holder, minus (y) the aggregate exercise
price for such In-the-Money Options, minus (z) any amounts previously paid for
such In-the-Money-Options pursuant to this Section 1.5(a) (ignoring any
reductions required for tax withholding); provided, however, that for purposes
of this Section 1.5(a)(ii), Parent Shares shall be valued using the Share
Valuation Method;

                    (b)     Whenever cash payments are due by the Parent under
this Agreement, Parent shall pay, or such funds shall be released from the
Escrow Account and transferred, by wire transfer of immediately available funds
to the Constituents, the amount determined in accordance with the preceding
provisions of Section 1.5(a).

                    (c)     Each share of common stock, $0.01 par value per
share of the Merger Sub issued and outstanding immediately prior to the
Effective Time shall be converted into and thereafter evidence one share of
common stock, $0.01 par value per share, of the Surviving Corporation.

                    (d)     No certificates or scrip representing fractional
shares of Parent Shares shall be issued as part of any amount of the Aggregate
Transaction Consideration that a Constituent has a right to receive.
Notwithstanding any other provision of this Agreement, in the event a
Constituent would otherwise have been entitled to receive a fraction of a share
of Parent Shares such fraction shall be rounded up or down to the nearest whole
share.

                    (e)     For illustrative purposes only, a spreadsheet
prepared by Indemnifying Stockholders showing the calculations for the assumed
distributions to each Constituent is set forth on Exhibit D attached hereto.

          1.6     Closing Amount Adjustments.

                    (a)     Estimated Net Debt Adjustment.

                             (i)     The cash portion of the Closing Amount will
be adjusted by the amount, if any, by which the Net Debt as of the Closing is
lesser or greater than One Million Eight Hundred Thirty-Four Thousand Four
Hundred Nineteen Dollars ($1,834,419) (the “Target Net Debt”).

-3-

--------------------------------------------------------------------------------




                            (ii)    Two Business Days before the Closing Date,
the Stockholder Representatives will deliver to Parent a certificate setting
forth, as of the date thereof, an estimate of the amount of Cash and Debt
expected as of the Closing Date (on a pro forma basis giving effect to the
transactions contemplated by this Agreement). The amount of Debt will be
itemized by creditor, with supporting detail, and the amount of Cash will
specify cash on hand and each cash equivalent, with supporting detail. If the
amount of estimated Net Debt as of the Closing Date (the “Estimated Net Debt”)
is less than the Target Net Debt, the cash portion of the Closing Amount will be
increased by an amount equal to such shortfall, and if the Estimated Net Debt is
greater than the Target Net Debt, the cash portion of the Closing Amount will be
reduced by an amount equal to such excess (the amount of such increase or
decrease shall be referred to as the “Estimated Net Debt Adjustment”).

                  (b)     Estimated Working Capital Adjustment

                            (i)     The cash portion of the Closing Amount will
be adjusted by the amount by which Closing Date Working Capital is greater or
less than One Million Three Hundred Seventy-Five Thousand Four Hundred
Fifty-Four ($1,375,454) (the “Target Working Capital”).

                            (ii)    Two Business Days before the Closing Date,
the Stockholder Representatives will deliver to Parent a certificate setting
forth, as of the date thereof, an estimate of the Closing Date Working Capital
(the “Estimated Working Capital”), with supporting detail. If the Closing Date
Working Capital set forth in such certificate is greater than the Target Working
Capital, the cash portion of the Closing Amount will be increased by such excess
and if the Closing Date Working Capital set forth in such certificate is less
than the Target Working Capital, the cash portion of the Closing Amount will be
decreased by such shortfall (the amount of such increase or decrease shall be
referred to as the “Estimated Working Capital Adjustment”).

                  (c)     Closing Amount Adjustment. Within five (5) Business
Days after the final determination of the Final Balance Sheet pursuant to
Section 1.6(d) of this Agreement, the cash portion of the Closing Amount will be
adjusted (the amount of any such adjustment, the “Closing Amount Adjustment”)
and the Parent or the Constituents, as the case may be, will make whatever
payments to each other as are necessary, if any, such that the Closing Amount is
what it would have been had (i) the Estimated Net Debt equaled the Net Debt
reflected on such Final Balance Sheet; and (ii) the Estimated Working Capital
equaled the Closing Date Working Capital reflected on such Final Balance Sheet.
Parent will pay any amount due to the Constituents by wire transfer in
immediately available funds to each of the Constituents in an amount equal to
the portion of the Closing Amount into which his or her Company Shares or
Options, as the case may be, are converted or exchanged pursuant to Section
1.5(a). In the event a Closing Amount Adjustment is due to the Parent hereunder,
the amount shall be disbursed (i) from the Escrow Amount, (ii) to the extent the
Escrow Amount is insufficient to pay in full such Closing Amount Adjustment,
then from any other amounts of the Aggregate Transaction Consideration payable
to the Constituents hereunder, whether by right of setoff or otherwise, or (iii)
if amounts payable hereunder are not sufficient, upon demand by Parent, from the
Indemnifying Stockholders on a several basis based on their respective Pro Rata
Share.

-4-

--------------------------------------------------------------------------------




                  (d)      Adjustment Procedures. The adjustments described in
Section 1.6(c) will be determined as follows:

                             (i)     Within sixty (60) days after the Closing
Date, the Parent shall prepare, in accordance with GAAP, and deliver to the
Stockholder Representatives a balance sheet of the Company as of the Closing
Date (the “Final Balance Sheet”). The Parties acknowledge and agree that for
purposes of determining the Closing Amount Adjustment pursuant to this Section
1.6(d)(i) the Final Balance Sheet shall be prepared on a basis consistent with
and utilizing the same principles, practices and policies of the Company, as
those used in preparing the Most Recent Balance Sheet, subject to the Accounting
Policies. The Parties acknowledge and agree that the items listed on Section
1.6(d)(i) of the Disclosure Schedule shall be taken into account in calculating
Net Debt and Closing Date Working Capital for the pre-closing estimates and on
the Final Balance Sheet.

                             (ii)    The Stockholder Representatives and any
professionals chosen by them shall have the right to review the Surviving
Corporation’s books and records relating to, and the work papers of the Parent
and its advisors utilized in, preparing the Final Balance Sheet. The Final
Balance Sheet shall be binding for purposes of the Closing Amount Adjustment
unless the Stockholder Representatives present to the Parent within 15 Business
Days after receipt of the Final Balance Sheet from the Parent written notice of
disagreement specifying in reasonable detail the nature and extent of the
disagreement.

                             (iii)   If the Stockholder Representatives deliver
a timely notice of disagreement, the Parent and the Stockholder Representatives
shall attempt in good faith during the thirty (30) days immediately following
the Parent’s receipt of timely notice of disagreement to resolve any
disagreement with respect to the Final Balance Sheet. If, at the conclusion of
such 30-day period, the Parent and the Stockholder Representatives have not
resolved their disagreements regarding the Final Balance Sheet, the Parent and
the Stockholder Representatives shall refer the items of disagreement for final
determination to the Philadelphia office of a regional accounting firm which is
mutually acceptable to the Parent and the Stockholder Representatives (the
“Accountants”). However, if the Parent and Stockholder Representatives are
unable to agree on such a firm which is willing to so serve, the Parent shall
deliver to the Stockholder Representatives a list of two independent regional
accounting firms that are not auditors, tax advisors or other consultants to the
Parent, the Company or the Stockholder Representatives, and the Stockholder
Representatives shall select one of such two firms to be the Accountants within
five (5) Business Days. The parties will be reasonably available for such firm,
and shall instruct such firm to render a final determination within the 20 days
immediately following the referral to the Accountants. The Final Balance Sheet
shall be deemed to be conclusive and binding on the Parent and the Constituents
upon (A) the failure of the Stockholder Representatives to deliver to the Parent
a notice of disagreement within 15 Business Days of their receipt of the Final
Balance Sheet prepared by the Parent, (B) resolution of any disagreement by
mutual agreement of the Parent and the Stockholder Representatives after a
timely notice of disagreement has been delivered to the Parent, or (C)
notification by the Accountants of their final determination of the items of
disagreement submitted to them.

                  (e)      The fees and disbursements of the Accountants under
Section 1.6(d) shall be borne exclusively by the Constituents unless the
adjustments to the Final Balance Sheet

-5-

--------------------------------------------------------------------------------




resulting from the Stockholder Representatives’ notice of disagreement caused an
increase in the Closing Amount Adjustment in favor of the Constituents in excess
of one hundred thousand dollars ($100,000), in which case such fees and
disbursements shall be borne exclusively by the Parent. In the event the
Constituents are obligated to pay the fees and disbursements of the Accountants
hereunder, such amounts shall be disbursed (i) from the Escrow Amount, (ii) to
the extent the Escrow Amount is insufficient to pay in full such fees and
disbursements, then from any other amounts of the Aggregate Transaction
Consideration payable to the Constituents hereunder, whether by right of setoff
or otherwise, or (iii) if amounts payable hereunder are not sufficient, upon
demand by Parent, from the Indemnifying Stockholders.

          1.7     Earnout Payments.

                    (a)     The Constituents shall be eligible to receive
earnout consideration up to a maximum of three million dollars ($3,000,000) for
all such earnout payments, based on the performance of the Surviving Corporation
following the Closing as set forth in this Section 1.7.

                             (i)     For the period beginning immediately after
the Closing and ending on the first anniversary of the Closing (the “First
Earnout Period”), the Constituents shall receive $3 for every $1 of Post-Closing
Net Income in excess of one hundred ten percent (110%) of the Adjusted Forecast
for such First Earnout Period (the “First Earnout Period Payment”).

                             (ii)    For the period beginning on the day after
the first anniversary of the Closing and ending on the second anniversary of the
Closing (the “Second Earnout Period”), the Constituents shall receive $3 for
every $1 of Post-Closing Net Income in excess of one hundred ten percent (110%)
of the Adjusted Forecast for such Second Earnout Period until the Post-Closing
Net Income results in an aggregate of $1.5 million of earnout consideration
being earned during the Second Earnout Period (such amount of Post-Closing Net
Income, the “Second Earnout Threshold”), at which point the amount earned
thereafter shall change to $1.50 for every $1 of Post-Closing Net Income in
excess of the Second Earnout Threshold for such Second Earnout Period
(collectively, the “Second Earnout Period Payment”).

                    (b)     Earnout amounts shall be calculated promtly after
the preparation of the Parent’s financial statements following the accounting
period in which the end of such earnout period occurs. The First Earnout Period
Payment, if any, shall be deposited with Escrow Agent and made part of the
Escrow Amount. The calculation of the amount earned in the First Earnout Period
Payment or Second Earnout Period Payment, as the case may be, may be referred to
as the “Earnout Payment” for such period. Such Earnout Payments shall be
delivered to the Escrow Agent or paid to the Constituents in accordance with
Section 1.5(a), as the case may be, within the later of (i) ninety (90) days
after the Parent’s delivery to the Stockholder Representatives of the applicable
Earnout Certificate, or (ii) if disputed pursuant to Section 1.7(f) below, ten
(10) Business Days after final determination of the applicable Earnout Payment
pursuant to the provisions of Section 1.7(f).

                    (c)     [intentionally omitted]

                    (d)     In no case shall the aggregate amounts paid pursuant
to this Section 1.7 exceed $3 million.

-6-

--------------------------------------------------------------------------------




                  (e)     As soon as reasonably practicable following Parent’s
determination of the Earnout Payment for each of the First Earnout Period and
Second Earnout Period (but in no event prior to the date the Parent’s financial
statements for the periods to which such Earnout Payments relate have been
publicly disclosed by Parent), Parent will deliver to the Stockholder
Representatives (i) a statement that includes each element of the calculation of
the Earnout Payment; and (ii) a certificate of the Parent’s Chief Financial
Officer certifying on behalf of the Parent that the calculation of the Earnout
Payment was made in accordance with the terms of this Section 1.7 (such
statement and certificate being referred to as the “Earnout Certificate”). The
Stockholder Representatives and their professional advisors will be given
reasonable access to only those books and records of the Surviving Corporation
that are necessary to confirm the calculation of the Earnout Payment. All
information obtained by the Stockholder Representatives shall be deemed to be
confidential information of the Parent subject to the restrictions of the
Confidentiality Agreement attached hereto as Exhibit I.

                  (f)     Dispute Resolution.

                           (i)     The amount of the Earnout Payment for each of
the First Earnout Period and Second Earnout Period set forth in the Earnout
Certificate shall be binding on the Constituents unless the Stockholder
Representatives present to the Parent within sixty (60) days after receipt of
the Earnout Certificate written notice of disagreement specifying in reasonable
detail the nature and extent of the disagreement. The Parent and the Stockholder
Representatives shall attempt in good faith during the thirty (30) days
immediately following the Parent’s receipt of the Stockholder Representatives’
timely notice of disagreement to resolve any disagreement with respect to such
Earnout Payment.

                           (ii)    If, at the end of the 30-day period
referenced in Section 1.7(f)(i) above, Parent and the Stockholder
Representatives have not resolved all disagreements with respect to whether the
calculation of the Earnout Payment is in accordance with the terms of Section
1.7 of this Agreement, Parent and the Stockholder Representatives will refer the
items of disagreement to the Accountants (selected in accordance with Section
1.6(d)(iii)) for non-binding mediation. The parties will be reasonably available
and work diligently to facilitate the mediation of all disputes between the
parties within the 30-day period immediately following the referral to the
Accountants. The Accountants, Parent and the Stockholder Representatives will
enter into such engagement letters as required by the Accountants to perform
under this Section 1.7(f)(ii). The fees and disbursements of the Accountants
under this Section 1.7(f)(ii) will be deducted from the Earnout Payments (and
borne by the Stockholder Representatives if there are no Earnout Payments),
unless it is determined that (A) the Earnout Certificate understated the
applicable Earnout Payment for the period in question by $100,000 or more or (B)
Parent acted in bad faith with respect to such understatement, in either which
case such fees and disbursements will be borne exclusively by Parent.

                           (iii)   If, at the end of the second 30-day period
referenced in subsection (ii) above, Parent and the Stockholder Representatives
have not resolved all disagreements submitted to the Accountants for mediation
with respect to whether the calculation of the Earnout Payment is in accordance
with the terms of Section 1.7 of this Agreement, any such remaining
disagreement, regardless of the legal theory upon which it is based, will be
settled by final, binding arbitration pursuant to the Federal Arbitration Act, 9

-7-

--------------------------------------------------------------------------------




U.S.C. § 1 et seq., in accordance with the applicable rules of the American
Arbitration Association (“AAA”) in effect at such time, which will be the sole
and exclusive procedures for any such disagreement. The arbitration will be
heard before a sole neutral arbitrator mutually agreed upon by Parent and the
Stockholder Representatives. If Parent and the Stockholder Representatives
cannot agree upon such an arbitrator within ten (10) Business Days after the
date referenced in the first sentence of this subsection (iii), AAA will appoint
an arbitrator with expertise in the general industry of the business engaged in
by the Surviving Corporation. All arbitration proceedings will take place in
Philadelphia, Pennsylvania. If the arbitrator finds in favor of the
Constituents, the arbitrator will have no authority to award amounts to the
Constituents in excess of the amounts the Constituents would have been entitled
to receive for any Earnout Payment in the absence of the actions taken by Parent
and determined by the arbitrator to be in violation of Section 1.7. Without
limiting the generality of the foregoing, the arbitrator will have no authority
to award any special, punitive, exemplary, consequential, incidental or indirect
losses or damages. Judgment upon any award granted in a proceeding brought
pursuant to this subsection (iii) may be entered in any court of competent
jurisdiction. Should it become necessary to resort or respond to court
proceedings to enforce a Party’s compliance with this Section 1.7(f)(iii), such
proceedings will be brought only in the federal or state courts located in
Philadelphia, Pennsylvania, which will have exclusive jurisdiction to resolve
any disputes with respect to this Section 1.7(f)(iii), with each Party
irrevocably consenting to the jurisdiction thereof.

                  (g)     Conduct of Business.

                           (i)     The Constituents understand, acknowledge and
agree (as evidenced by, in the case of the Company Stockholders, the adoption of
this Agreement and the approval of the Merger by such Company Stockholders and,
in the case of the holders of Options, the execution and delivery of the Option
Termination Agreements by such holders of Options) that, except as specifically
restricted by subsections (ii), (iii), (iv) and (v) of this Section 1.7(g), the
Parent is entitled to manage and operate the Surviving Corporation and its
businesses in its sole and absolute discretion.

                           (ii)    Unless otherwise agreed to in writing by each
of Parent and the Stockholder Representatives in its and their sole discretion,
to the extent Parent or an Affiliate of Parent, except through the Surviving
Corporation, during the Earnout Periods in the states of Virginia, Maryland,
Delaware and the District of Columbia (the “Target Region”): (A) conducts
outsourced billing and collections services business, then any increase in net
income of the Parent or an Affiliate of Parent attributable to new business
generated in the Target Region shall be credited to the Surviving Corporation
for purposes of Section 1.7(a) hereof; or (B) acquires or combines with any
Acquired Person that conducts outsourced billing and collections services
business, then any increase in net income of the Acquired Person attributable to
new business generated in the Target Region after the closing of such
acquisition or combination over the net income of the Acquired Person in the
Target Region prior to such closing shall be credited to the Surviving
Corporation for purposes of Section 1.7(a) hereof. To the extent that Parent or
an Affiliate of Parent requires the Surviving Corporation to manage or operate
(A) a business or (B) another Affiliate that operates outside of the Target
Region, any increase in net income of the Parent or such Affiliate of Parent
attributable to such managed or operated business or other Affiliate shall be
credited to the Surviving Corporation for purposes of Section 1.7(a) hereof.

-8-

--------------------------------------------------------------------------------




Net income generated from business in the Target Region or from the acquisition
or combination with any Acquired Person shall be determined in accordance with
the principles outlined in this Agreement, where applicable.

                           (iii)    Notwithstanding any other provision herein,
(A) without the Surviving Corporation’s prior written consent, Parent will not
and will not permit an Acquired Person or any other of Parent’s Affiliates
(other than the Surviving Corporation) to solicit any active customers, or
identified prospects, of the Surviving Corporation for the provision of services
that fall within the scope of the definition of “Business,” and (B) without
Parent’s prior written consent, Surviving Corporation will not and will not
permit its employees, agents or representatives to solicit any active customers,
or identified prospects, of Parent or Parent’s Affiliates (other than the
Surviving Corporation) for the provision of services. An “identified prospect”
of the Surviving Corporation or of Parent is a potential customer of the Company
(pre-Closing) or Surviving Corporation (post-Closing), on the one hand, or
Parent or Parent’s Affiliates (other than the Surviving Corporation), on the
other hand, to which such party has made a written proposal or solicitation and
had face to face contact, in each case within the immediately preceding 120 days
from the time in question and (X) as to the Surviving Corporation, has been
disclosed by the Company in Section 1.7(g)(iii)(X) of the Disclosure Schedule
and, (Y) as to Parent or Parent’s Affiliates (other than the Surviving
Corporation), has been disclosed by Parent in Section 1.7(g)(iii)(Y) of the
Disclosure Schedule, each of which respective schedules shall be updated by the
Surviving Corporation and Parent on a calendar quarter basis until the end of
the Second Earnout Period and delivered to the other party (Surviving
Corporation or Parent, respectively) in writing within ten (10) business days of
the end of each calendar quarter. An “active customer” is a customer to which
the Company (pre-Closing) or Surviving Corporation (post-Closing), on the one
hand, or Parent or Parent’s Affiliates (other than the Surviving Corporation),
on the other hand, has actually provided services within the immediately
preceding six (6) months from the time in question.

                           (iv)    The Parties acknowledge and agree that,
unless otherwise agreed to in writing by each of Parent and the Stockholder
Representatives, in its and their sole discretion, during the Earnout Periods,
Parent will not cause to be operated through the Surviving Corporation any
business other than the Business and such other activities, if any, conducted by
the Surviving Corporation as of the Closing Date.

                           (v)     Parent will maintain or cause to be
maintained separate or otherwise identifiable (e.g., in the case of a shared
general ledger) books and records for the Surviving Corporation at all times
during the Earnout Periods in a manner reasonably necessary for the financial
statements of the Surviving Corporation to be prepared in accordance with GAAP
(and in a manner consistent with the Accounting Policies).

                  (h)    Acceleration of Earnout Payments. Upon the occurrence
of an Acceleration Event at any time prior to the end of the Second Earnout
Period, then, notwithstanding anything to the contrary in this Agreement,
automatically and without any further action on the part of Parent, Stockholders
Representatives, or any Company Stockholder, the maximum aggregate $3 million
amount of Earnout Payments, less any Earnout Payments already paid, will
immediately become due and payable to the Constituents. For purposes of
illustration only, if an Acceleration Event occurs in the First Earnout Period,
then the $3 million

-9-

--------------------------------------------------------------------------------




maximum earnout amount, less any amounts already paid in the First Earnout
Period will be accelerated and payable by the Parent to the Constituents. Parent
will give Stockholder Representatives written notice of the occurrence (i) of an
Acceleration Event within 48 hours of the occurrence of such Acceleration Event
and (ii) of the execution of a definitive agreement for a transaction described
in the definition of Acceleration Event within 48 hours of the execution of such
definitive agreement. Such accelerated Earnout Payments shall be paid to the
Constituents within fifteen (15) days after the Acceleration Event, and as
contemplated under Section 1.5.

                    (i)     Loss of Right to Earnout. Notwithstanding anything
to the contrary in this Agreement or the subsequently referenced employment
agreements, the First Earnout Period Payment and Second Earnout Period Payment
otherwise payable to each Constituents that is also a party to an employment
agreement pursuant to Article VI hereof shall be permanently forfeited, and the
total amount of such earnouts permanently reduced, as follows:

                             (i)     In the event any Constituent that is a
party to an employment agreement pursuant to Article VI hereof shall be
terminated for cause or resign without good reason (as such terms are defined in
the respective employment agreement to which such Constituent is a party) prior
to or on the last day of the First Earnout Period, the entire First Earnout
Period Payment that would otherwise be payable to such Constituent shall be
permanently forfeited in full and the total First Earnout Period Payment payable
to all Constituents shall be reduced by such amount.

                             (ii)    In the event any Constituent that is a
party to an employment agreement pursuant to Article VI hereof shall be
terminated for cause or resign without good reason (as such terms are defined in
the respective employment agreement to which such Constituent is a party) prior
to or on the last day of the Second Earnout Period, the entire Second Earnout
Period Payment that would otherwise be payable to such Constituent shall be
permanently forfeited in full and the total Second Earnout Period Payment
payable to all Constituents shall be reduced by such amount.

          1.8     Dissenting Shares.

                    (a)     Dissenting Shares shall not be converted into or
represent the right to receive any portion of the Aggregate Transaction
Consideration unless such Company Stockholder shall have forfeited his, her or
its right to appraisal under the MGCL or properly withdrawn his, her or its
demand for appraisal. Until such time, any portion of the Aggregate Transaction
Consideration that would have otherwise been payable to such Company Stockholder
shall be held in a separate bank account maintained by the Parent (the
“Dissenting Share Consideration”). If such Company Stockholder has so forfeited
or withdrawn his, her or its right to appraisal of Dissenting Shares, then, (i)
as of the occurrence of such event, such holder’s Dissenting Shares shall cease
to be Dissenting Shares and shall be converted into and represent the right to
receive the Aggregate Transaction Consideration payable in respect of such
Company Shares pursuant to Section 1.5, and (ii) promptly following the
occurrence of such event, the Parent or the Surviving Corporation shall deliver
to such Company Stockholder, a payment representing the Closing Amount to which
such holder is entitled pursuant to

-10-

--------------------------------------------------------------------------------




Section 1.5. Unless otherwise paid to a dissenting Company Stockholder as set
forth herein, the Dissenting Share Consideration shall remain the property of
the Parent.

                    (b)     The Company shall give the Parent (i) prompt notice,
but in no event later than two (2) days, of any written demands for appraisal of
any Company Shares, withdrawals of such demands, and any other instruments that
relate to such demands received by the Company and (ii) the opportunity to
direct all negotiations and proceedings with respect to demands for appraisal
under the MGCL. The Company shall not, except with the prior written consent of
the Parent, make any payment with respect to any demands for appraisal of
Company Shares or offer to settle or settle any such demands.

                    (c)     In the event the Parent becomes obligated to make
any payment with respect to any demands for appraisal of Company Shares, such
payment shall be satisfied first by payment of the Dissenting Share
Consideration to the dissenting Company Stockholders. For amounts payable to
such Dissenting Company Stockholders in excess of the Dissenting Share
Consideration, the Parent shall seek such payment (i) from any amounts of the
Aggregate Transaction Consideration payable to the Constituents hereunder
(including, but not limited to, the Escrow Amount), whether by right of setoff
or otherwise, or (ii) if amounts payable hereunder are not sufficient, upon
demand by the Parent, from the Indemnifying Stockholders.

          1.9     Escrow.

                    (a)     Escrow Amount to Secure Obligations. On the Closing
Date, the Parent or the Merger Sub shall deposit with the Escrow Agent the
Escrow Amount. The Escrow Amount shall represent a source of funds to secure the
Constituents’ and the Indemnifying Stockholders’ obligations hereunder to the
extent the Escrow Amount has not been reduced by operation of Section 1.6,
Section 1.8, this Section 1.9 and Articles VII and VIII hereof or in accordance
with the Escrow Agreement. The Escrow Amount shall be held by the Escrow Agent
under the Escrow Agreement pursuant to the terms thereof. Subject to the release
provisions of this Section 1.9, the Escrow Amount shall be held as a trust fund
and shall not be subject to any lien, attachment trustee process or any other
judicial process of any creditor of any party, and shall be held and disbursed
solely for the purposes and in accordance with the terms of the Escrow
Agreement.

                    (b)     Release of Escrow Amount to Constituents.

                              (i)     $1,500,000, or such lesser balance of the
Escrow Amount as may then exist, shall be released to the Constituents upon the
Company or Surviving Corporation obtaining all of the consents, releases and
waivers set forth in Section 1.9(b)(i) of the Disclosure Schedule.

                              (ii)    Within thirty (30) days after each AR
Measuring Date, a portion of the Escrow Amount shall be released in accordance
with the following formula:

 

 

 

X = (A / B) * Y

 

 

 

Where:

-11-

--------------------------------------------------------------------------------




 

 

X =   

the amount of the Escrow Amount to be released.

 

 

A =   

the Closing Accounts Receivable collected during the period beginning on the
first day after the previous AR Measuring Date and ending on the AR Measuring
Date (or, with respect to the first AR Measuring Date, the period beginning on
the first day after the Closing Date and ending on the first AR Measuring Date).

 

 

B =   

the total Closing Accounts Receivable.

 

 

Y =   

the lesser of $1,500,000 or the Escrow Amount then remaining in the Escrow
Account.

                          “AR Measuring Date” means the last Business Day of
each calendar month after the Closing.

                  (c)     A portion of the Escrow Amount may be released to the
Parent in accordance with Section 1.9(c) of the Disclosure Schedule.

                  (d)     In accordance with the terms of the Registration
Rights Agreement, a portion of the Escrow Amount equal to the amount of any
fees, costs or expenses to Parent or its Affiliates in connection with Parent’s
performance under the Registration Rights Agreement shall be released to Parent
if and when such fees, costs or expenses are incurred.

                  (e)     The remaining balance of the Escrow Amount will be
released to the Constituents promptly after January 1, 2011 and after any
remaining releases of the Escrow Amount that may be due to the Parent are
calculated pursuant to Section 1.9(c), 1.9(d), Article VII and Article VIII.

                  (f)     Any amounts released from the Escrow Account shall be
paid to the Constituents in accordance with Section 1.5.

                  (g)     The adoption of this Agreement and the approval of the
Merger by the Company Stockholders shall constitute approval of the Escrow
Agreement and of all of the arrangements relating thereto, including the
placement of the Escrow Amount in escrow and the appointment of the Stockholder
Representatives to act on behalf of the Constituents.

                  (h)     Whenever any portion of the Escrow Amount is to be
released to one or more Constituents, the Stockholder Representatives shall
provide to Parent, certified in writing by each of the Stockholder
Representatives (“Payment Information Certificate”), a schedule specifying the
name, address and taxpayer identification number for each such Constituent and
the exact amount and type of Escrow Amount to be disbursed to each such
Constituent (“Payment Information”). The preparation of the Payment Information
Certificate and the accuracy of the Payment Information set forth thereon shall
be the sole and exclusive responsibility of the Stockholder Representatives;
provided, however, that Parent shall have the right to review and approve such
Payment Information Certificate and Payment Information, which approval shall
not be unreasonably withheld or delayed.

-12-

--------------------------------------------------------------------------------




          1.10   Articles of Incorporation and By-laws.

                    (a)    The Articles of Incorporation of the Surviving
Corporation immediately following the Effective Time shall be the same as the
Articles of Incorporation of the Company immediately prior to the Effective
Time.

                    (b)    The By-laws of the Surviving Corporation immediately
following the Effective Time shall be the same as the By-laws of the Company
immediately prior to the Effective Time.

          1.11    No Further Rights. From and after the Effective Time, no
Company Shares shall be deemed to be outstanding, and holders of certificates
formerly representing Company Shares shall cease to have any rights with respect
thereto except as provided herein or by law.

          1.12    Stockholder Releases.

                     (a)       Except as set forth in Section 1.12 of the
Disclosure Schedule, effective as of the Closing, each Indemnifying Stockholder
agrees not to sue and fully releases and discharges the Company, the Surviving
Corporation, the Parent and their respective stockholders, directors, officers,
assigns and successors, past and present (collectively, “Releasees”), with
respect to and from any and all claims, issuances of the Company’s stock, notes
or other securities, any demands, rights, liens, contracts, covenants,
proceedings, causes of action, obligations, debts, and losses of whatever kind
or nature in law, equity or otherwise, whether now known or unknown, and whether
or not concealed or hidden, all of which each Indemnifying Stockholder now owns
or holds or has at any time owned or held against Releasees connected with or
relating to any matter occurring on or prior to the Closing Date. Nothing in
this Section 1.12 will be deemed to constitute a release by any Indemnifying
Stockholder of any right of such Indemnifying Stockholder under this Agreement
or any right to receive compensation or benefits under employee benefit plans
attributable to the periods prior to the Closing Date.

                      (b)        It is the intention of each Indemnifying
Stockholder that such release be effective as a bar to each and every claim,
demand and cause of action hereinabove specified.

          1.13    Company Closing Expenses. At the Closing, subject to Section
5.7, Parent shall cause the payment of the Company Closing Expenses directly to
those Persons designated in writing on Section 1.13 of the Disclosure Schedule
as being entitled thereto. As soon as reasonably practicable prior to the
Closing, the Stockholder Representatives shall designate in writing the amounts
payable to such Persons as Company Closing Expenses. The Company and the
Stockholder Representatives hereby represent and warrant that there will be no
other Company Closing Expenses.

          1.14     Appointment of Stockholder Representatives.

                     (a)    Upon the approval of the Merger by the Company
Stockholders in accordance with the MGCL, the Company Stockholders will
irrevocably make, constitute and appoint up to two representatives to act as the
Company Stockholders’ representatives and agents for all purposes under this
Agreement (collectively, the “Stockholder Representatives”). In

-13-

--------------------------------------------------------------------------------




addition, prior to the Effective Time, the Company shall obtain an Option
Termination Agreement from each holder of an Option which shall designate and
appoint the duly elected Stockholder Representatives (or their successors) as
each such holder’s duly appointed Stockholder Representative for all purposes
under this Agreement. Upon election of the Stockholder Representatives and upon
receipt of the Option Termination Agreement, the Stockholder Representatives
will be authorized to execute on behalf of each Constituent any and all
documents and agreements referred to herein upon the Closing.

                   (b)    Should either Stockholder Representative or both
Stockholder Representatives resign or be unable to serve, the Constituents
having received a majority of the Aggregate Transaction Consideration
distributed as of the latest Payment Date shall appoint a single substitute
agent to take on the responsibilities of such Stockholder Representative or
Stockholder Representatives, whose appointment shall be effective on the date of
the prior Stockholders Representative’s resignation or incapacity.

                   (c)    By way of illustration only, and without limitation,
the Stockholder Representatives shall have the authority to (i) execute on
behalf of each Constituent, as fully as if the Constituents were acting on their
own behalf, any and all documents and agreements referred to herein, including
executing this Agreement and the Escrow Agreement as the Constituents’
representative, (ii) give and receive notice or instructions permitted or
required under this Agreement or the Escrow Agreement, (iii) authorize the
release of the amounts held in the Escrow Fund to pay any Claimed Amount,
Closing Amount Adjustment or any other amounts payable out of the Escrow Fund in
accordance with this Agreement or (iv) to undertake any actions with respect to
the resolution of a Dispute or any disagreement with respect to the amount of
any Earnout Payment, including partaking in any dispute resolution process.

                   (d)    Any notice, direction or communication received by
Parent, Merger Sub or the Surviving Corporation from the Stockholder
Representatives, or delivered to the Stockholder Representatives by Parent,
Merger Sub or the Surviving Corporation, shall be binding upon the Constituents,
and each of them. The Stockholder Representatives shall act in all matters on
behalf of the Constituents and Parent and Merger Sub and, after the Effective
Time, the Surviving Corporation shall be entitled to rely on the actions of the
Stockholder Representatives hereunder acting in concert or alone as the actions
of the Constituents. Any single Stockholder Representative shall have the
authority to bind the Stockholder Representatives as a group and the Parent and
its Affiliates shall be entitled to rely on any and all documents signed by any
one or more Stockholder Representatives. Parent, Merger Sub and the Surviving
Corporation may deliver notices and communications to the Constituents hereunder
through the Stockholder Representatives at the address set forth in this
Agreement for notices, and such delivery shall be deemed to have been made to
any or all of the Constituents. None of Parent, Merger Sub nor the Surviving
Company shall pay any costs or expenses incurred by the Stockholder
Representatives in carrying out their obligations hereunder. Each of Parent,
Merger Sub and the Surviving Corporation consents to the appointment of the
Stockholder Representatives to act as described hereunder.

-14-

--------------------------------------------------------------------------------




ARTICLE II
REPRESENTATIONS AND WARRANTIES OF
THE INDEMNIFYING STOCKHOLDERS

          Each of the Indemnifying Stockholders, severally, represents and
warrants to the Parent that, except as set forth in the Disclosure Schedule, the
statements contained in this Article II are true and correct as of the date of
this Agreement and will be true and correct as of the Closing, except to the
extent such representations and warranties are specifically made as of a
particular date (in which case such representations and warranties will be true
and correct as of such date). The Indemnifying Stockholders shall have the right
to supplement and update the Disclosure Schedule to reflect events that have
occurred between the date of this Agreement and the Closing and could not have
been disclosed at the date of this Agreement; provided, however, that no such
supplemental or updated information shall be deemed to avoid or cure any
misrepresentation or breach of warranty or constitute an amendment of any breach
of representation or warranty made by the Company or any Indemnifying
Stockholder as of the date of this Agreement; and provided, further, however,
that such right shall not be deemed in any way to waive, modify or amend the
condition to Closing set forth in Section 6.1 (i) hereof unless the Parent
expressly waives the condition in writing. The Disclosure Schedule shall be
arranged in sections and subsections corresponding to the numbered and lettered
sections and subsections contained in this Article II. The disclosures in any
section or subsection of the Disclosure Schedule shall qualify any other
sections and subsections in this Article II only to the extent it is clear from
a reading of the disclosure and through written cross-reference that such
disclosure is applicable to such other sections and subsections.

          2.1     Organization, Qualification and Corporate Power. The Company
is a corporation duly organized, validly existing and in good standing under the
laws of the State of Maryland. The Company is duly qualified to conduct business
and is in good standing under the laws of each jurisdiction listed in Section
2.1 of the Disclosure Schedule, which jurisdictions constitute the only
jurisdictions in which the nature of the Company’s businesses or the ownership
or leasing of its properties requires such qualification, except where the
failure to be so authorized, qualified or licensed would not result in a Company
Material Adverse Effect. The Company has all requisite corporate power and
authority to carry on the businesses in which it is engaged and to own and use
the properties owned and used by it. The Company has furnished to the Parent
true, complete and correct copies of its Articles of Incorporation and By-laws.
The Company is not in default under or in violation of any provision of its
Articles of Incorporation or By-laws.

          2.2   Capitalization.

                  (a)    The authorized capital stock of the Company consists of
Twelve Million (12,000,000) shares of common stock, $0.01 par value per share,
of which, as of the date of this Agreement, Five Million One Hundred
Seventy-Five Thousand Four Hundred and Thirty-Five (5,175,435) shares have been
issued and are outstanding.

                  (b)    Section 2.2(b)(i) of the Disclosure Schedule sets forth
a complete and accurate list, as of the date of this Agreement, of the Company
Stockholders, showing the number of shares of capital stock, and the class or
series of such shares, held by each Company Stockholder. Section 2.2(b)(ii) of
the Disclosure Schedule also indicates all outstanding Company Shares that
constitute restricted stock or that are otherwise subject to a repurchase or
redemption right, indicating the name of the applicable stockholder, the vesting
schedule (including any acceleration provisions with respect thereto), and the
repurchase price payable by the Company. All of the issued and outstanding
shares of capital stock of the Company have

-15-

--------------------------------------------------------------------------------




been duly authorized and validly issued and are fully paid and nonassessable.
All of the issued and outstanding securities of the Company have been offered,
issued and sold by the Company in compliance with all applicable federal and
state securities laws.

                  (c)    Section 2.2(c) of the Disclosure Schedule sets forth a
complete and accurate list, as of the date of this Agreement of: (i) all Company
Stock Plans, indicating for each Company Stock Plan the number of Company Shares
issued to date under such Plan, the number of Company Shares subject to
outstanding options under such Plan and the number of Company Shares reserved
for future issuance under such Plan; (ii) all holders of outstanding Options,
indicating with respect to each Option the Company Stock Plan under which it was
granted, the number of Company Shares subject to such Option, the exercise
price, the date of grant, the expiration date, the vesting schedule (including
any acceleration provisions with respect thereto), and whether such Option was
intended to qualify as an incentive stock option under Section 422 of the Code;
and (iii) all holders of outstanding Warrants, indicating with respect to each
Warrant the agreement or other document under which it was granted, the number
of shares of capital stock, and the class or series of such shares, subject to
such Warrant, the exercise price, the date of issuance and the expiration date
thereof. The Company has provided to the Parent complete and accurate copies of
all Company Stock Plans, forms of all stock option agreements evidencing Options
and all Warrants. All of the shares of capital stock of the Company subject to
Options and Warrants will be, upon issuance pursuant to the exercise of such
instruments, duly authorized, validly issued, fully paid and nonassessable.

                  (d)    Except as set forth in Section 2.2(d)(i) of the
Disclosure Schedule, (i) no subscription, warrant, option, convertible security
or other right (contingent or otherwise) to purchase or acquire any shares of
capital stock of the Company is authorized or outstanding, (ii) the Company has
no obligation (contingent or otherwise) to issue any subscription, warrant,
option, convertible security or other such right, or to issue or distribute to
holders of any shares of its capital stock any evidences of indebtedness or
assets of the Company, and (iii) the Company has no obligation (contingent or
otherwise) to purchase, redeem or otherwise acquire any shares of its capital
stock or any interest therein or to pay any dividend or to make any other
distribution in respect thereof. Except as set forth in Section 2.2(d)(ii) of
the Disclosure Schedule, there are no outstanding or authorized stock
appreciation, phantom stock or similar rights with respect to the Company.

                  (e)    Except as set forth in Section 2.2(e) of the Disclosure
Schedule, there is no outstanding agreement, written or oral, between the
Company and any holder of its securities, or, to the best of the Company’s
Knowledge, among any holders of its securities, relating to the sale or transfer
(including agreements relating to rights of first refusal, co-sale rights or
“drag-along” rights), registration under the Securities Act, or voting, of the
capital stock of the Company.

          2.3   Authorization of Transaction. The Company has all requisite
power, capacity and authority to execute and deliver this Agreement and to
perform its obligations hereunder. Except as set forth in Section 2.3 of the
Disclosure Schedule, the execution and delivery by the Company of this Agreement
and the consummation by the Company of the transactions contemplated hereby have
been duly and validly authorized by all necessary corporate action on the part
of the Company, including the Requisite Stockholder Approval. This Agreement has
been duly and validly executed and delivered by the Company and constitutes a
valid and

-16-

--------------------------------------------------------------------------------




binding obligation of the Company, enforceable against the Company in accordance
with its terms, except to the extent such enforceability is subject to the
effect of any applicable bankruptcy, insolvency, reorganization, moratorium or
other law affecting or relating to creditors rights generally and general
principles of equity (regardless of whether such enforceability is considered in
proceeding in equity or law).

          2.4    Noncontravention. Subject to the filing of the Articles of
Merger as required by the MGCL, neither the execution and delivery by the
Company of this Agreement, nor the consummation by the Company of the
transactions contemplated hereby, will (a) conflict with or violate any
provision of the Articles of Incorporation or By-laws of the Company, (b)
require on the part of the Company any notice to or filing with, or any permit,
authorization, consent or approval of, any Governmental Entity, (c) except as
set forth in Section 2.4(c) of the Disclosure Schedule, conflict with, result in
a breach of, constitute (with or without due notice or lapse of time or both) a
default under, result in the acceleration of obligations under, create in any
party the right to terminate, modify or cancel, or require any notice, consent
or waiver under, any contract or instrument of a value in excess of $50,000 per
year or duration in excess of 12 months to which the Company is a party or by
which the Company is bound or to which any of their respective assets is
subject, (d) result in the imposition of any Security Interest upon any assets
of the Company, or (e) violate any order, writ, injunction, decree, statute,
rule or regulation applicable to the Company or any of its properties or assets.

          2.5    Subsidiaries. The Company does not control directly or
indirectly or have any direct or indirect equity participation or similar
interest in any corporation, partnership, limited liability company, joint
venture, trust or other business association or entity.

          2.6    Financial Statements. The Company has provided to the Parent
the Financial Statements, copies of which are attached to Section 2.6 of the
Disclosure Schedule. Except for the adjustments listed on Section 1.6(d)(i) of
the Disclosure Schedule which have not been made to the Financial Statements,
the Financial Statements have been prepared in accordance with GAAP applied on a
consistent basis throughout the periods covered thereby, fairly present the
consolidated financial condition, results of operations and cash flows of the
Company as of the respective dates thereof and for the periods referred to
therein and are consistent with the books and records of the Company; provided,
however, that the Financial Statements referred to in clause (b) of the
definition of such term are subject to normal recurring year-end adjustments
(which will not be material) and do not include footnotes. Except as set forth
in Section 2.6 of the Disclosure Schedule, there are no material differences
from the information included in the footnotes to the audited Financial
Statements that would be disclosed in footnotes to the unaudited Financial
Statements if such footnotes had been prepared.

          2.7    Absence of Certain Changes. Since the Most Recent Balance Sheet
Date, the Company has operated its business only in the Ordinary Course of
Business, and, except as set forth on Section 2.7 of the Disclosure Schedule:

                   (a)    the Company has not incurred any Debt other than
changes in the principal balance of the Company’s line of credit;

-17-

--------------------------------------------------------------------------------




                 (b)    the Company has not made any acquisition (by merger,
consolidation, or acquisition of stock or assets or otherwise) of any other
Person;

                 (c)    the Company has not created any Security Interest on any
of its assets, tangible or intangible;

                 (d)    except for sales to customers of the Company’s products
and services in the Ordinary Course of Business, the Company has not sold,
assigned or transferred any of its tangible assets;

                 (e)    the Company has not entered into or amended (i) any
customer agreement with a Person that is or would be a Significant Person or
(ii) any agreement, other than a customer agreement, that is or would be a
Material Contract;

                 (f)    the Company has not (i) entered into or amended any
employment or severance or similar agreement with any employee or any collective
bargaining agreement, (ii) adopted or amended, or increased the payments to or
benefits under, any profit sharing, bonus, thrift, stock option, deferred
compensation, savings, insurance, restricted stock, pension, retirement, or
other employee benefit plan for or with any of its directors, officers or
employees or (iii) granted any increase in compensation payable or to become
payable or the benefits provided to its directors, officers or employees, other
than in the Ordinary Course of Business;

                 (g)    the Company has not (i) made or changed any Tax election
or (ii) made any material change in any method of accounting or accounting
practice used by it, other than any such changes required by GAAP;

                 (h)    the Company has conducted and reflected in its books and
records each transaction referenced in Section 2.26 of the Disclosure Schedule
on an arm’s-length basis;

                 (i)    there has been no change, event or development that has
had, individually or in the aggregate, a Company Material Adverse Effect;

                 (j)    there has not been any material casualty, loss, damage
or destruction (whether or not covered by insurance) to any asset of the
Company;

                 (k)    the Company has not made any single expenditure or
commitment to purchase personal property or for additions to property, plant and
equipment in excess of $25,000;

                 (l)    the Company has not issued, sold or otherwise disposed
of any debenture, note, stock, or equity interest or modified or amended any
right of any holder thereof;

                 (m)    the Company has not amended, terminated, waived,
disposed of, or permitted to lapse, any material license or Permit;

                 (n)    there has not been any amendment to the Articles of
Incorporation or By-laws of the Company; and

-18-

--------------------------------------------------------------------------------




                      (o)     the Company has not materially altered the nature
of its business or business plan.

          2.8       Undisclosed Liabilities. Except as provided in Section 2.8
of the Disclosure Schedule, the Company has no liability (whether known or
unknown, whether absolute or contingent, whether liquidated or unliquidated and
whether due or to become due), except for (a) liabilities shown or reserved for
on the Most Recent Balance Sheet, (b) liabilities which have arisen since the
Most Recent Balance Sheet Date in the Ordinary Course of Business and (c)
contractual and other liabilities incurred in the Ordinary Course of Business
which are not required by GAAP to be reflected on a balance sheet or that would
not otherwise be required to be disclosed in the footnotes of the Company’s
financial statements if such footnotes had been prepared, (d) liabilities
incurred in connection with the negotiation of this Agreement and specifically
set forth in Section 2.8 of the Disclosure Schedule and clearly identified as
“liabilities not reflected on the Most Recent Balance Sheet,” and (e)
liabilities specifically and clearly set forth in other sections of the
Disclosure Schedule and clearly identified as “liabilities not reflected on the
Most Recent Balance Sheet.”

          2.9       Taxes.

                      (a)       The Company has properly filed on a timely basis
all Tax Returns that it is and was required to file, and all such Tax Returns
were true, correct and complete in all respects. Except as set forth in Section
2.9(a) of the Disclosure Schedule, the Company has properly paid on a timely
basis all Taxes, whether or not shown on any of its Tax Returns, that were due
and payable. All Taxes that the Company is or was required by law to withhold or
collect have been withheld or collected and, to the extent required, have been
properly paid on a timely basis to the appropriate Governmental Entity. The
Company has complied with all information reporting and back-up withholding
requirements including maintenance of the required records with respect thereto,
in connection with amounts paid to any employee, independent contractor,
creditor or other third party.

                      (b)       The unpaid Taxes of the Company for periods
through the date of the Most Recent Balance Sheet Date do not exceed the
accruals and reserves for Taxes (excluding accruals and reserves for deferred
Taxes established to reflect timing differences between book and Tax income) set
forth on the Most Recent Balance Sheet.

                      (c)       The Company is not and has never been a member
of any group of corporations with which it has filed (or been required to file)
consolidated, combined, or unitary Tax Returns. The Company has no actual or
potential liability under Treasury Regulation Section 1.1502-6 (or any
comparable or similar provision of federal, state, local, or foreign law), or as
a transferee or successor, by contract, or otherwise for any Taxes of any Person
(including without limitation any affiliated, combined, or unitary group of
corporations or other entities that included the Company during a prior Taxable
period). The Company is not a party to, bound by, or obligated under any Tax
allocation, Tax sharing, Tax indemnity or similar agreement.

                      (d)       The Company has delivered to the Parent (i)
complete and correct copies of all income Tax Returns of the Company relating to
Taxes for all Taxable periods for which the applicable statute of limitations
has not yet expired and (ii) complete and correct copies of all

-19-

--------------------------------------------------------------------------------




private letter rulings, revenue agent reports, information document requests,
notices of proposed deficiencies, deficiency notices, protests, petitions,
closing agreements, settlement agreements, pending ruling requests and any
similar documents submitted by, received by or agreed to by or on behalf of the
Company relating to Taxes for all Taxable periods for which the applicable
statute of limitations has not yet expired. The income Tax Returns of the
Company have not been audited by the Internal Revenue Service or other
applicable Governmental Entity or are closed by the applicable statute of
limitations for all periods through and including the Taxable period specified
in Section 2.9(d) of the Disclosure Schedule. The Company has delivered or made
available to the Parent complete and correct copies of all other Tax Returns of
the Company relating to Taxes for all Taxable periods for which the applicable
statute of limitations has not yet expired. No examination or audit of any Tax
Return of the Company by any Governmental Entity is currently in progress or, to
the Knowledge of the Company, threatened or contemplated, and the Company does
not know of any basis upon which a Tax deficiency or assessment could reasonably
be expected to be asserted against the Company. The Company has not been
informed by any jurisdiction that the jurisdiction believes that the Company was
required to file any Tax Return that was not filed.

                      (e)       The Company has not (i) waived any statute of
limitations, which waiver is still in effect, with respect to Taxes or agreed to
extend the period for assessment or collection of any Taxes, (ii) requested any
extension of time within which to file any Tax Return, which Tax Return has not
yet been filed, or (iii) executed or filed any power of attorney relating to
Taxes with any Governmental Entity.

                      (f)       The Company is not a party to any Tax
litigation. The Company is not nor has it ever been a party to any specific
transaction which will result in the imposition of penalties upon the Company by
any taxing authority. The Company is not nor has it ever been a party to any
transaction or agreement that is in conflict with the Tax rules on transfer
pricing in any relevant jurisdiction. The Company has disclosed on its federal
income Tax Returns all positions taken therein that could give rise to a
substantial understatement of federal income Tax within the meaning of Section
6662 of the Code.

                      (g)       Except as set forth on Section 2.9(g) of the
Disclosure Schedule, there are no Security Interests or other encumbrances with
respect to Taxes upon any of the assets or properties of the Company, other than
with respect to Taxes not yet due and payable.

                      (h)       The Company has not been a United States real
property holding corporation within the meaning of Section 897(c)(2) of the Code
during the applicable period specified in Section 897(c)(l)(A)(ii) of the Code.

                      (i)       Except as set forth on Section 2.9(i) of the
Disclosure Schedule, the Company has not made any payments, nor is it obligated
to make any payments, nor is it a party to any agreement, contract, arrangement,
or plan that could obligate it to make any payments, that are or could be,
separately or in the aggregate, “excess parachute payments” within the meaning
of Section 280G of the Code (without regard to Sections 280G(b)(4) and
280G(b)(5) thereof). No excise Tax will be imposed upon the Company as a result
of the acceleration of Options.

-20-

--------------------------------------------------------------------------------




                        (j)       No Company Stockholder holds Company Shares
that are non-transferable and subject to a substantial risk of forfeiture within
the meaning of Section 83 of the Code with respect to which a valid election
under Section 83(b) of the Code has not been made, and no payment to any Company
Stockholder of any portion of the consideration payable pursuant to this
Agreement will result in compensation or other income to such Company
Stockholder with respect to which the Parent or the Company would be required to
deduct or withhold any Taxes.

                        (k)       None of the assets of the Company (i) is
property that is required to be treated as being owned by any other person
pursuant to the provisions of former Section 168(f)(8) of the Internal Revenue
Code of 1954, (ii) is “tax-exempt use property” within the meaning of Section
168(h) of the Code, (iii) directly or indirectly secures any debt the interest
on which is tax exempt under Section 103(a) of the Code, or (iv) is subject to a
lease under Section 770l(h) of the Code or under any predecessor section.

                        (l)       The Company will not be required to include
any item of income in, or exclude any item of deduction from, Taxable income for
any Taxable period (or portion thereof) ending after the Closing Date as a
result of any (i) change in method of accounting for a Taxable period ending on
or prior to the Closing Date (or as a result of the transactions contemplated by
this Agreement) under Section 481 of the Code (or any corresponding or similar
provision of federal, state, local or foreign Tax law); (ii) “closing agreement”
as described in Section 7121 of the Code (or any corresponding or similar
provision of state, local or foreign Tax law) executed on or prior to the
Closing Date; (iii) deferred intercompany gain or any excess loss account
described in Treasury Regulations under Section 1502 of the Code (or any
corresponding or similar provision of state, local or foreign Tax law); (iv)
installment sale or open transaction disposition made on or prior to the Closing
Date; or (v) prepaid amount received on or prior to the Closing Date. The
Company currently utilizes, the accrual method of accounting for income Tax
purposes and such method of accounting has not changed in the past five (5)
years.

                        (m)       The Company has not participated in or
cooperated with an international boycott within the meaning of Section 999 of
the Code.

                        (n)       There is no limitation on the utilization by
the Company of its net operating losses, built-in losses, Tax credits, or
similar items under Sections 382, 383, or 384 of the Code or comparable
provisions of foreign, state or local law (other than any such limitation
arising as a result of the consummation of the transactions contemplated by this
Agreement).

                        (o)       The Company has not distributed to the
Constituents or security holders stock or securities of a controlled
corporation, nor have stock or securities of the Company been distributed, in a
transaction to which Section 355 or Section 361 of the Code applies.

                        (p)       The Company is not nor has it ever been
required to make a basis reduction pursuant to Treasury Regulation Section
1.1502-20(b) or Treasury Regulation Section 1.337(d)-2(b).

                        (q)       Section 2.9(q) of the Disclosure Schedule sets
forth each jurisdiction (other than United States federal) in which the Company
files, or, is required to file or has been required to file a Tax Return or is
or has been liable for Taxes on a “nexus” basis and each

-21-

--------------------------------------------------------------------------------




jurisdiction that has sent notices or communications of any kind requesting
information relating to the Company’s nexus with such jurisdiction.

                        (r)    [Intentionally omitted].

                        (s)    There is no basis for the assertion of any claim
relating or attributable to Taxes, which, if adversely determined, would result
in any Security Interest on the assets of the Company, or would reasonably be
expected to have a material adverse effect on the Company.

          2.10       Assets.

                        (a)    Except as set forth in Section 2.10(a) of the
Disclosure Schedule, the Company is the true and lawful owner, and has good
title to, all of the assets (tangible or intangible) purported to be owned by
the Company, free and clear of all Security Interests. The Company owns or
leases all tangible assets sufficient for the conduct of its businesses as
presently conducted. Each such tangible asset is free from material defects, has
been maintained in accordance with normal industry practice, is in good
operating condition and repair (subject to normal wear and tear) and is suitable
for the purposes for which it presently is used and contemplated to be used per
such business plan.

                        (b)    Section 2.10(b) of the Disclosure Schedule lists
(i) all fixed assets (within the meaning of GAAP) of the Company having a book
value greater than $5,000, indicating the cost, accumulated book depreciation
(if any) and the net book value of each such fixed asset as of the Most Recent
Balance Sheet Date, and (ii) all other assets of a tangible nature (other than
inventories) of the Company whose book value exceeds $5,000.

                        (c)    Each item of equipment, motor vehicle and other
asset that the Company has possession of pursuant to a lease agreement or other
contractual arrangement is in such condition that, upon its return to its lessor
or owner under the applicable lease or contract, the obligations of the Company
to such lessor or owner to maintain such item will have been discharged in full
and no additional amounts will be due and owing thereunder.

          2.11       Owned Real Property. The Company does not own, and has
never owned, any real property.

          2.12       Real Property Leases. Section 2.12 of the Disclosure
Schedule lists all Leases and lists the term of such Lease, any extension and
expansion options, and the rent payable thereunder. The Company has delivered to
the Parent complete and accurate copies of the Leases. With respect to each
Lease:

                        (a)    such Lease is legal, valid, binding, enforceable
and in full force and effect;

                        (b)    except as disclosed on Section 2.12 of the
Disclosure Schedule, such Lease will continue to be legal, valid, binding,
enforceable and in full force and effect immediately following the Closing in
accordance with the terms thereof as in effect immediately prior to the Closing;

-22-

--------------------------------------------------------------------------------




                        (c)     the Company is not in breach or violation of, or
default under, any material provision of such Lease, and no event has occurred,
is pending or, to the Knowledge of the Company, is threatened, which, after the
giving of notice, with lapse of time, or otherwise, would constitute a breach or
default of a material provision by the Company or, to the Knowledge of the
Company, any other party under such Lease and to the Knowledge of the Company,
each parcel of Leased Real Property is in compliance in all material respects
with all applicable Laws and Governmental Orders. Except as set forth in Section
2.12(c) of the Disclosure Schedule, the Lease for each parcel of Leased Real
Property is in full force and effect, there are no defaults under such leases by
the Company, or, to the Knowledge of the Company, any other party to such
leases;

                        (d)     there are no disputes, oral agreements or
forbearance programs in effect as to such Lease;

                        (e)     the Company has not assigned, transferred,
conveyed, mortgaged, deeded in trust or encumbered any interest in the leasehold
or subleasehold;

                        (f)     based on the Company’s experience during the
past full fiscal year and up to the Closing Date, all facilities leased or
subleased thereunder are supplied with utilities and other services adequate for
the operation of said facilities;

                        (g)     to the Company’s Knowledge there is not any
Security Interest, easement, covenant or other restriction applicable to the
real property subject to such lease which materially impairs the current uses or
the occupancy by the Company of the property subject thereto; and

                        (h)     other than the rental payment amounts set forth
in Section 2.12 of the Disclosure Schedule, no other amounts are owed or
reasonably likely to be owed by the Company with respect to any parcel of Leased
Real Property.

          2.13       Intellectual Property.

                        (a)     Section 2.13(a) of the Disclosure Schedule lists
(i) each patent, patent application, copyright registration or application
therefor, and trademark, service mark and domain name registration or
application therefor of the Company and (ii) each Customer Deliverable of the
Company.

                        (b)     The Company owns or has the right to all Company
Intellectual Property reasonably necessary (i) to use, sell, market and
distribute the Customer Deliverables and (ii) to operate the Business. Each item
of Company Intellectual Property will be owned or available for use by the
Surviving Corporation immediately following the Closing on substantially
identical terms and conditions as it was owned or available for use by the
Company immediately prior to the Closing, except as described in Section 2.13(b)
of the Disclosure Schedule. No current or former employee of the Company has any
claim or right in or to the Company Intellectual Property. The Company has taken
commercially reasonable measures to protect the proprietary nature of each item
of Company Intellectual Property, and to maintain in confidence all trade
secrets and confidential information, that it owns or uses. No other Person has
any rights to any of the Company Intellectual Property owned by the Company
(except pursuant to agreements or licenses specified in Section 2.13(d) of the
Disclosure Schedule), and, to the Knowledge of the

-23-

--------------------------------------------------------------------------------




Company, no other Person is infringing, violating or misappropriating any of the
Company Intellectual Property, except as described in Section 2.13(b) of the
Disclosure Schedule.

                        (c)     None of the Company Intellectual Property,
Customer Deliverables, or the sale, marketing, distribution, provision or use
thereof, infringes or violates, or constitutes a misappropriation of, any
Intellectual Property rights of any Person. Section 2.13(c) of the Disclosure
Schedule lists any complaint, claim or notice, or threat thereof, received by
the Company alleging any infringement, violation or misappropriation; and the
Company has provided to the Parent complete access to all written documentation
in the possession of the Company relating to any such complaint, claim, notice
or threat. The Company has provided to the Parent complete access to all written
documentation in the Company’s possession relating to claims or disputes known
to the Company concerning any Company Intellectual Property.

                        (d)     Section 2.13(d) of the Disclosure Schedule
identifies each license or other agreement pursuant to which the Company has
licensed, distributed or otherwise granted any rights to any third party with
respect to, any Company Intellectual Property or any Intellectual Property owned
by a party other than the Company. Except as described in Section 2.13(d) of the
Disclosure Schedule, the Company has not agreed to indemnify any Person against
any infringement, violation or misappropriation of any Intellectual Property
rights with respect to any Customer Deliverables. The Company is not, nor will
it or any party hereto be as a result of the execution and delivery of this
Agreement or the performances of its obligations under this Agreement, in breach
of any license, sublicense or other agreement relating to the Company
Intellectual Property.

                        (e)     Section 2.13(e) of the Disclosure Schedule
identifies each item of Intellectual Property used or possessed by the Company
that is owned by a party other than the Company, and the license or agreement
pursuant to which the Company uses it (excluding off-the-shelf software programs
licensed by or to the Company pursuant to nonnegotiable standard form, mass
market or “shrink wrap” licenses).

                        (f)     Except as set forth in Section 2.13(f) of the
Disclosure Schedule, all of the copyrightable materials (but excluding materials
created, developed or otherwise provided by a third party) embedded in, or
integrated in, incorporated in or bundled with the Customer Deliverables have
been created by employees of the Company within the scope of their employment by
the Company, or by independent contractors of the Company who have executed
agreements expressly assigning all right, title and interest in such
copyrightable materials to the Company. Except as set forth in Section 2.13(f)
of the Disclosure Schedule, no portion of such copyrightable materials was
jointly developed with any third party.

                        (g)     Except as set forth in Section 2.13(g) of the
Disclosure Schedule, the Customer Deliverables, the Internal Systems, and the
Company Intellectual Property are free from significant defects or programming
errors, and conform in all material respects to the written documentation and
specifications therefore.

                        (h)     The Internal Systems, Customer Deliverables, and
the Company Intellectual Property currently used by the Company to provide
products and services to their customers (i) are fully adequate for the business
of the Company as of the date of this Agreement

-24-

--------------------------------------------------------------------------------




(ii) meet the normal and customary requirements of customers under the customer
contracts of the Company, and (iii) will meet, or are capable of being scaled to
meet, the normal and customary requirements of existing customers under the
customer contracts.”

          2.14      Contracts.

                       (a)     Section 2.14 of the Disclosure Schedule lists the
following agreements (written or oral) to which the Company is a party as of the
date of this Agreement (each, a “Material Contract”):

                                 (i)       any agreement (or group of related
agreements) for the lease of personal property from or to third parties
providing for lease payments in excess of $10,000 per annum or having a
remaining term longer than six months;

                                 (ii)      any agreement (or group of related
agreements) with software vendors, distributors or sales agents allowing for the
resale, marketing or distribution of the Company’s services of products;

                                 (iii)     any agreement concerning
confidentiality or containing covenants restraining or limiting the freedom of
the Company to engage in any line of business or compete with any Person
including, without limitation, by restraining or limiting the right to solicit
customers or that could reasonably be expected, following the Closing, to
restrain or limit the freedom of the Parent or any Affiliate thereof to engage
in any line of business or compete with any Person;

                                 (iv)     any agreement containing a right of
first refusal;

                                 (v)      any agreement (or group of related
agreements) that is terminable upon or prohibits a change in ownership or
control of the Company, or that requires consent in connection with a change in
ownership or control of the Company;

                                 (vi)     any agreement (or group of related
agreements) that provides for the Company to be the exclusive or a preferred
provider of any product or service to any Person or the exclusive or a preferred
recipient of any product or service of any Person during any period of time or
that otherwise involves the granting by any Person to the Company of exclusive
or preferred rights of any kind;

                                 (vii)    any agreement (or group of related
agreements) that provides for any Person to be the exclusive or a preferred
provider of any product or service to the Company, or the exclusive or a
preferred recipient of any product or service of the Company during any period
of time or that otherwise involves the granting by the Company to any Person of
exclusive or preferred rights of any kind;

                                 (viii)   any agreement (or group of related
agreements) in which a party has agreed to purchase at least $10,000 worth of
goods or services per year or that includes specific service level commitments;

-25-

--------------------------------------------------------------------------------




                               (ix)       any agreement (or group of related
agreements) in which the Company has granted manufacturing rights, “most favored
nation” or similar pricing provisions or marketing or distribution rights
relating to any products or territory;

                               (x)        any agreement (or group of related
agreements) under which it has created, incurred, assumed or guaranteed (or may
create, incur, assume or guarantee) Debt or under which it has imposed (or may
impose) a Security Interest on any of its assets, tangible or intangible;

                               (xi)       any agreement for the disposition of
any significant portion of the assets or business of the Company (other than
sales of products in the Ordinary Course of Business) or any agreement for the
acquisition of the assets or business of any other entity (other than purchases
of inventory or components in the Ordinary Course of Business);

                               (xii)      any employment or consulting
agreement;

                               (xiii)     any agreement still in effect
involving any current or former officer, director or stockholder of the Company
or an Affiliate thereof;

                               (xiv)     any agreements that by their terms bind
Affiliates of the Company or will bind current Affiliates of the Company after
the Closing;

                               (xv)      any agreement under which the
consequences of a default or termination would reasonably be expected to have a
Company Material Adverse Effect;

                               (xvi)     any agreement which contains any
provisions requiring the Company to indemnify any other party;

                               (xvii)    any agreement regarding Intellectual
Property (excluding off-the-shelf software programs licensed by or to the
Company pursuant to nonnegotiable standard form, mass market or “shrink wrap”
licenses); and

                               (xviii)   any other agreement (or group of
related agreements) involving more than the expenditure of $50,000 per year.

                      (b)    The Company has made available to the Parent a
complete and accurate copy of each agreement listed in Section 2.13 or Section
2.14 of the Disclosure Schedule, or with respect to each such unwritten
agreement, the Company has provided a detailed description of the terms of such
unwritten agreement. With respect to each agreement so listed: (i) the agreement
is legal, valid, binding and enforceable and in full force and effect; (ii) the
agreement will continue to be legal, valid, binding and enforceable and in full
force and effect immediately following the Closing in accordance with the terms
thereof as in effect immediately prior to the Closing; and (iii) except as set
forth on Section 2.14(b)(iii) of the Disclosure Schedule, neither the Company
nor, to the Knowledge of the Company, any other party, is in breach or violation
of, or default under, any material provision of such agreement, and no event has
occurred, is pending or, to the Knowledge of the Company, is threatened, which,
after the giving of notice, with lapse of time, or otherwise, would constitute a
breach or default of any material provision of

-26-

--------------------------------------------------------------------------------




such agreement by the Company or, to the Knowledge of the Company, of any other
party under such agreement.

          2.15     Accounts Receivable. Each and all accounts receivable of the
Company reflected on the Final Balance Sheet are valid receivables enforceable
and fully collectible (i) in the ordinary course of business as historically
collected or (ii) by December 31, 2010, whichever is sooner, free and clear of
any claim, right of setoff or other dispute, demand or future obligation of any
nature whatsoever all net of any applicable allowance for doubtful accounts
reflected in the Final Balance Sheet. The Company has not received any written
notice from an account debtor stating that any such account receivable is
subject to any contest, claim or setoff by such account debtor.

          2.16     Powers of Attorney. Except as set forth in Section 2.16 of
the Disclosure Schedule, there are no outstanding powers of attorney executed on
behalf of the Company.

          2.17     Insurance. Section 2.17 of the Disclosure Schedule lists each
insurance policy (including fire, theft/crime, casualty, comprehensive general
liability, workers compensation, business interruption, environmental, errors
and omissions, directors and officers fiduciary liability, employment practices
liability, product liability and automobile insurance policies and bond and
surety arrangements) to which the Company is a party, all of which are in full
force and effect, including the name of the insurer, policy numbers and whether
such policy is a claims-made or occurrence policy. Except as set forth in
Section 2.17 of the Disclosure Schedule, there is no claim pending or, to the
Knowledge of the Company, any existing facts which are reasonably likely to
result in a claim under any such policy, and if any of the foregoing have been
disclosed, no such claim or existing facts were questioned, denied or disputed
by the underwriter of such policy. All premiums due and payable under all such
policies have been paid. The Company has not been denied insurance coverage at
any time during the past five years and no policies have been cancelled or have
been refused to be renewed by the insurer in the past five years except as set
forth in Section 2.17 of the Disclosure Schedule. The Company has no Knowledge
of any threatened termination of, or premium increase with respect to, any such
policy except as set forth in Section 2.17 of the Disclosure Schedule. Each such
policy will continue to be enforceable and in full force and effect immediately
following the Closing in accordance with the terms thereof as in effect
immediately prior to the Closing. The Company has not failed to timely give any
notice required or failed to satisfy any subjectivities under such insurance
policies or binders of insurance.

          2.18     Litigation. Except as set forth in Section 2.18 of the
Disclosure Schedule, there is no Legal Proceeding which is pending or, to the
Knowledge of the Company, has been threatened against the Company. There are no
judgments, orders or decrees outstanding against the Company.

          2.19     Warranties.

                      (a)     Except as set forth in Section 2.19 of the
Disclosure Schedule, no Customer Deliverable is subject to any guaranty,
warranty, right of credit or other indemnity. Section 2.19 of the Disclosure
Schedule sets forth the aggregate expenses incurred by the Company in fulfilling
its obligations under its guaranty, warranty, right of credit and other
indemnity

-27-

--------------------------------------------------------------------------------




provisions during each of the fiscal years and the interim period covered by the
Financial Statements; and to the Knowledge of the Company there is no reason
such expenses should significantly increase as a percentage of sales in the
future, provided that the Surviving Corporation is operated in a manner
substantially consistent with the manner the Company was operated during the
one-year period immediately prior to Closing.

                      (b)     The Company has no liability arising out of any
injury to individuals or property as a result of the ownership, possession, or
use of any product manufactured, sold, leased or delivered by the Company.

          2.20     Employees.

                      (a)     Section 2.20 of the Disclosure Schedule contains a
list of all employees of the Company, along with the position and the annual
rate (or hourly rate, where applicable) of compensation of each such person.

                      (b)     The Company is not a party to or bound by any
collective bargaining agreement, and has not experienced any strikes,
grievances, claims of unfair labor practices or other collective bargaining
disputes. The Company has not committed any unfair labor practice. The Company
has no Knowledge of any organizational effort made or threatened, either
currently or within the past two years, by or on behalf of any labor union with
respect to employees of the Company.

                      (c)     All material employee expenses and benefits shall
have been accrued on the Final Balance Sheet for all periods prior to and up
through the date thereof.

                      (d)     To the Knowledge of the Company, no officer, Key
employee or group of employees has any plans to terminate employment with the
Company.

          2.21     Employee Benefits.

                      (a)     Section 2.21(a) of the Disclosure Schedule
contains a complete and accurate list of all Company Plans. Complete and
accurate copies of documents embodying each of the Company Plans and related
plan documents including (without limitation) plan documents, trust documents,
group annuity contracts, plan amendments, insurance policies or contracts,
participant agreements, employee booklets, administrative service agreements,
summary plan descriptions, plan summaries or descriptions, minutes, resolutions,
compliance and nondiscrimination tests for the last three plan years, standard
COBRA forms and related notices, registration statements and prospectuses, and,
to the extent still in its possession, any material employee communications
relating thereto, have been provided to the Parent. With respect to the Company
Plan which is subject to ERISA reporting requirements, the Company has provided
copies of the Form 5500 reports and any applicable financial statements,
including schedules and reports filed for the last five years. The Company has
furnished Parent with the most recent Internal Revenue Service determination or
opinion letter issued with respect to each such Company Plan which is intended
to be a qualified plan as described in Code Section 401(a), and nothing has
occurred since the issuance of each such letter which could reasonably be
expected to cause the loss of tax-qualified status of any Company Plan subject
to Code Section 401(a).

-28-

--------------------------------------------------------------------------------




                      (b)     Each Company Plan has been administered in
accordance with its terms and in compliance with the requirements prescribed by
any and all statutes, rules and regulations (including ERISA and the Code),
except as would not have, in the aggregate, a Company Material Adverse Effect,
and the Company, and the ERISA Affiliates have performed all material
obligations required to be performed by them under, and are not in material
default or violation by any other party to, any Company Plan and all required
contributions required to be made by the Company or any ERISA Affiliate to any
Company Plan have been made. All filings and reports as to each Company Plan
subject to ERISA have prepared in good faith and timely filed, all requisite
governmental reports (which were true and correct as of the date filed) have
prepared in good faith and timely filed and the Company has properly and timely
filed and distributed or posted all notices and reports to employees or
participants in the Company Plans required to be filed, distributed or posted.
There has been no “prohibited transaction,” as such term is defined in Section
406 of ERISA or Section 4975 of the Code, with respect to any Company Plan and
neither the Company or any ERISA Affiliate is subject to or, to the Knowledge of
the Company, threatened, claimed or alleged to be subject to, any liability or
penalty under Sections 4976 through 4980 of the Code or Title I of ERISA with
respect to any Company Plan. With respect to each Company Plan no “reportable
event” within the meaning of Section 4043 of ERISA (excluding any such event for
which the thirty (30) day notice requirement has been waived under the
regulations to Section 4043 of ERISA) nor any event described in Section 4062,
4063 or 4041 of ERISA has occurred. No Company Plan has assets that include
securities issued by the Company or any ERISA Affiliate and no Company Plan
constitutes a security which is required to be registered under applicable state
or federal securities laws. There has been no amendment to, written
interpretation or announcement by the Company or any ERISA Affiliate above the
level of expense incurred with respect to that Plan for the most recent fiscal
year included in the Company’s financial statements.

                      (c)     No suit, investigation, audit, administrative
proceeding, action, or other litigation (except claims for benefits payable in
the normal operation of the Company Plans and proceedings with respect to
qualified domestic relations orders) has been brought, or to the knowledge of
the Company is threatened, against or with respect to any Company Plan or
asserting any rights or claims to benefits under any Company Plan, including
audit or inquiry by the IRS or United States Department of Labor.

                      (d)     With respect to all Company Plans that are
intended to be qualified under Section 401(a) of the Code, the Company has
either obtained and is entitled to rely on determination letters from the
Internal Revenue Service to the effect that such Company Plans are qualified
under Sections 401(a) and 501(a) of the Code, including all amendments to the
Code which are currently effective and the plans and the trusts related thereto
are exempt from federal income taxes under Sections 401(a) and 501(a),
respectively, of the Code, or the Company has time remaining to apply under
applicable Treasury Regulations or Internal Revenue Service pronouncements for a
determination letter or opinion letter and no act or omission has occurred, that
would adversely affect its qualification or materially increase its cost. Each
Company Plan that is required to satisfy Section 401(k)(3) or Section 401(m)(2)
of the Code has been tested for compliance with, and satisfies the requirements
of Section 401(k)(3) and Section 401(m)(2) of the Code for each plan year ending
prior to the Closing Date.

-29-

--------------------------------------------------------------------------------




                      (e)     The Company has not nor has any ERISA Affiliate
ever maintained, established, sponsored, participated in, contributed to, or is
obligated to contribute to, or otherwise incurred any obligation or liability
(including, without limitation, any contingent liability) under any
“multiemployer plan” as defined in Section 3(37) of ERISA or to any “pension
plan” (as defined in Section 3(2) of ERISA) subject to Section 412 of the Code
or Title IV of ERISA. Neither the Company nor any ERISA Affiliate has any actual
or potential withdrawal liability (including, without limitation, any contingent
liability) from any complete or partial withdrawal (as defined in Sections 4203
and 4205 of ERISA) from any multiemployer plan.

                      (f)     With respect to each Company Plan, the Company and
each of its ERISA Affiliates have complied in all material respects with the
following to the extent applicable to such Company Plan: (i) the applicable
healthcare continuation and notice provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) and the regulations thereunder or any state
law governing health care coverage extension or continuation; (ii) the
applicable requirements of the Family Medical Leave Act of 1993 and the
regulations thereunder; (iii) the applicable requirements of the Health
Insurance Portability and Accountability Act of 1996 and any rules or
regulations promulgated pursuant thereto (“HIPAA”); and (iv) the applicable
requirements of the Cancer Rights Act of 1998 and the Newborn and Mother’s
Health Protection Act of 1996. The Company has no material unsatisfied
obligations to any employees, former employees, or qualified beneficiaries
pursuant to COBRA, HIPAA, or any state law governing health care coverage
extension or continuation.

                      (g)     There are no unfunded obligations under any
Company Plan providing benefits after termination of employment to any employee
of the Company (or to any beneficiary of any such employee), including but not
limited to retiree health coverage or other retiree welfare benefits and
deferred compensation, but excluding continuation of health coverage required to
be continued under Section 4980B of the Code or other applicable law and
insurance conversion privileges under state law. The assets of each Company Plan
that is funded are reported at their fair market value on the books and records
of such Company Plan.

                      (h)     No act or omission has occurred and no condition
exists with respect to any Company Plan that would subject the Company or any
ERISA Affiliate to (i) any material fine, penalty, tax or liability of any kind
imposed under ERISA or the Code or (ii) any contractual indemnification or
contribution obligation protecting any fiduciary, insurer or service provider
with respect to any Company Plan.

                      (i)      No Company Plan is funded by, associated with or
related to a “voluntary employee’s beneficiary association” within the meaning
of Section 501(c)(9) of the Code.

                      (j)      Each Company Plan may be amended, terminated or
otherwise discontinued unilaterally by the Company at any time without liability
or expense to the, Company (or after the Closing Date, the Parent) or such
Company Plan as a result thereof (other than for benefits accrued through the
date of termination or amendment and reasonable administrative expenses related
thereto) and no Company Plan, plan documentation or agreement, summary plan
description or other written communication distributed generally to

-30-

--------------------------------------------------------------------------------




employees by its terms prohibits the Company from amending, terminating or
otherwise discontinuing any such Company Plan.

                      (k)     Section 2.2l(k) of the Disclosure Schedule
discloses each: (i) agreement with any stockholder, director, executive officer
or other key employee of the Company (A) the benefits of which are contingent,
or the terms of which are altered, upon the occurrence of a transaction
involving the Company of the nature of any of the transactions contemplated by
this Agreement, (B) providing any term of employment or compensation guarantee
or (C) providing severance benefits or other benefits after the termination of
employment of such director, executive officer or key employee; (ii) agreement,
plan or arrangement under which, absent the stockholder vote to be taken
pursuant to Section 5.9, any person may receive payments from the Company that
may be subject to the tax imposed by Section 4999 of the Code or included in the
determination of such person’s “parachute payment” under Section 280G of the
Code (without regard to Sections 280G(b)(4) and 280G(b)(5) thereof); (iii)
agreement or plan binding the Company, including any stock option plan, stock
appreciation right plan, restricted stock plan, stock purchase plan, severance
benefit plan or Company Plan, any of the benefits of which will be increased, or
the vesting of the benefits of which will be accelerated, by the occurrence of
any of the transactions contemplated by this Agreement or the value of any of
the benefits of which will be calculated on the basis of any of the transactions
contemplated by this Agreement. Any Company Plan which is a deferred
compensation plan as defined in Code Section 409A is either exempt from Code
Section 409A or is in compliance with Code Section 409A.

                      (l)     Section 2.21(1) of the Disclosure Schedule sets
forth the policy of the Company with respect to accrued vacation, accrued sick
time and earned time off and the amount of such liabilities as of the date of
this Agreement. The information set forth in Section 2.21(1) of the Disclosure
Schedule shall be updated by the Company as of the last day of the payroll
period ending prior to the Closing Date.

                      (m)    The Company has classified all individuals who
perform services for the Company correctly under the Company Plans, ERISA and
the Code as common law employees, independent contractors, leased employees, and
exempt or non-exempt employees.

                      (n)     The Company has not engaged in any transaction
with respect to any Company Plan that is the same as or substantially similar to
any transaction that the Internal Revenue Service has determined to be a tax
avoidance transaction and has identified as a listed transaction in published
guidance under 26 CFR. Section 1.6011-4(b)(2).

                      (o)     All Company Plans and any other benefits to be
continued on by Surviving Corporation or Parent pursuant to Section 5.11 (a)
below may be so continued without a material breach or violation of such plans
and benefits and without increased cost to the Surviving Corporation or Parent
of more than 120% of the costs on a per capita basis incurred by the Company for
such plans and benefits during the one year period immediately prior to Closing.

-31-

--------------------------------------------------------------------------------




          2.22     Environmental Matters.

                      (a)     The Company has complied with all applicable
Environmental Laws and Environmental Permits. There is no pending or to the
Company’s Knowledge threatened civil or criminal litigation, written notice of
violation, formal administrative proceeding, or investigation, inquiry or
information request by any Governmental Entity, relating to any Environmental
Law and Environmental Permits involving the Company or any properties owned or
leased by it.

                      (b)     The Company is not, and shall not be, subject to
any environmental liability of any solid or hazardous waste transporter or
treatment, storage or disposal facility that has been used by the Company.

                      (c)     There has been no Release of any Hazardous
Material on any of the Leased Real Property or on any property formerly owned,
leased, used or occupied by the Company.

                      (d)     There are no claims pending or to the Company’s
Knowledge threatened against the Company under any Environmental Law regarding
or related to any of the Leased Real Property.

                      (e)     To the Company’s Knowledge, the Company is not
subject to any actual or alleged liability, whether fixed or contingent, under
any Environmental Law.

          2.23     Legal Compliance.

                      (a)     The Company is currently conducting, and has at
all times conducted, its businesses in compliance in all material respects with
each applicable law (including rules and regulations thereunder) of any federal,
state, local or foreign government, or any Governmental Entity. The Company
(including any Affiliates) has not received any notice or communication from any
Governmental Entity (i) alleging noncompliance with any applicable law, rule or
regulation or (ii) regarding any possible, pending or threatened investigation
by any Governmental Entity.

                      (b)     Subject to paragraph (c) below, the Company
complies with and has implemented all such measures required for it to comply
with its obligations as a Covered Entity for its “Health Plan” and as a Business
Associate of its “Covered Entity” (as such capitalized terms are defined in
HIPAA and the regulations promulgated thereunder), including without limitation,
the privacy and security regulations (45 C.F.R. 160 and 164) and the transaction
and code set regulations (45 C.F.R. 162) promulgated under HIPAA. With respect
to any HIPAA regulatory requirements, including any contractual privacy and
security commitments for “Protected Health Information” (as that term is defined
in the HIPAA privacy and security regulations), for which the Company’s
(including any Affiliates) compliance with HIPAA is required (collectively, the
“HIPAA Commitments”),

                               (i)       the Company is in material compliance
with the HIPAA Commitments;

-32-

--------------------------------------------------------------------------------




                                (ii)      the transactions contemplated by this
Agreement will not violate any of the HIPAA Commitments;

                                (iii)     the Company has not received written
inquiries from the U.S. Department of Health and Human Services or any other
Governmental Entity regarding the Company’s compliance with the HIPAA
Commitments; and

                                 (iv)     the HIPAA Commitments have not been
rejected by any applicable certification organization which has reviewed such
HIPAA Commitments or to which any such HIPAA Commitment has been submitted.

                      (c)      The Company has either entered into or made
reasonable and good faith efforts to enter into valid, written Business
Associate agreements with all customers that are Covered Entities and with all
contractors, agents, vendors, suppliers, and service providers that are Business
Associates of the Company.

          2.24     Customers and Suppliers. Section 2.24 of the Disclosure
Schedule sets forth a list of (a) the top 25 customers of the Company by revenue
under contract as of July 31, 2008 and (b) the top 10 suppliers by expenses
incurred for the thirty-six (36) months ended July 31, 2008 that are significant
suppliers (as measured by actual use of such product by the Company or the
Company’s customers as of the Closing Date) of any significant product or
service to the Company (each such customer or supplier, a “Significant Person”).

          2.25     Permits. Section 2.25 of the Disclosure Schedule sets forth a
list of all material Permits issued to or held by the Company. Such listed
Permits are the only material Permits that are required for the Company to
conduct their respective businesses as presently conducted or as contemplated to
be conducted by any business plans or projections delivered by the Company to
the Parent. Each such Permit is in full force and effect; the Company is in
compliance with the terms of each such Permit; and, to the Knowledge of the
Company, no suspension or cancellation of such Permit is threatened. There is no
basis for believing that such Permit will not be renewable upon expiration. Each
such Permit will continue in full force and effect immediately following the
Closing.

          2.26     Certain Business Relationships With Affiliates. Except as set
forth in Section 2.26 of the Disclosure Schedule, no Affiliate of the Company
(a) owns any property or right, tangible or intangible, which is used in the
business of the Company, (b) has any claim or cause of action against the
Company, or (c) owes any money to, or is owed any money by, the Company. Section
2.26 of the Disclosure Schedule describes any transactions or relationships
between the Company and any Affiliate thereof which occurred or have existed
since the beginning of the time period covered by the Financial Statements.

          2.27     Brokers’ Fees. Except as set forth in Section 2.27 of the
Disclosure Schedule, neither the Company, nor any Company Stockholder nor any
other party with whom or for whom the Company or Company Stockholders may have
contracted has any liability or obligation to pay any fees, commissions or any
other amounts of any kind whatsoever to any broker, finder or agent with respect
to the transactions contemplated by this Agreement.

-33-

--------------------------------------------------------------------------------




          2.28     Books and Records. The minute books and other similar records
of the Company contain complete and accurate records of all actions taken at any
meetings of the Company’s stockholders, Board of Directors or any committee
thereof and of all written consents executed in lieu of the holding of any such
meeting. The books and records of the Company accurately reflect in all material
respects the assets, liabilities, business, financial condition and results of
operations of the Company and have been maintained in accordance with good
business and bookkeeping practices. Section 2.28 of the Disclosure Schedule
contains a list of all accounts and safe deposit boxes of the Company (including
the name of each bank, trust company, savings institution, brokerage firm,
mutual fund or other financial institution with which the Company has an account
or safe deposit box) and the names of persons having signature authority with
respect thereto or access thereto.

          2.29     Compliance with Healthcare Laws and Regulations.

                      (a)     Without limiting the generality of Section 2.23 or
any other representation or warranty made by the Company herein, the Company is
conducting and has conducted its business and operations in compliance with, and
neither the Company nor any of its officers, directors or employees has engaged
in any activities prohibited under, all applicable civil or criminal statutes,
laws, ordinances, rules and regulations of any federal, state, local or foreign
Governmental Entity with respect to regulatory matters relating to the
provision, administration, and/or payment for healthcare products or services
(collectively, “Healthcare Laws”), including, without limitation, (i) rules and
regulations governing the operation and administration of Medicare, Medicaid, or
other federal health care programs; (ii) 42 U.S.C. § 1320a-7(b), commonly
referred to as the “Federal Anti-Kickback Statute,” (iii) 42 U.S.C. § 1395nn,
commonly referred to as the “Stark Law,” (iv) 31 U.S.C. §§ 3729-33, commonly
referred to as the “False Claims Act” and (v) rules and regulations of the U.S.
Food and Drug Administration.

                      (b)     The Company has not received any notice or
communication from any Governmental Entity alleging noncompliance with any
Healthcare Laws. There is no civil, criminal or administrative action, suit,
demand, claim, complaint, hearing, investigation, notice, demand letter, warning
letter, proceeding or request for information pending against the Company and
the Company has no liability (whether actual or contingent) for failure to
comply with any Healthcare Laws. There is no act, omission, event or
circumstance that would reasonably be expected to give rise to any such action,
suit, demand, claim, complaint, hearing, investigation, notice, demand letter,
warning letter, proceeding or request for information or any such liability.
There has not been any violation of any Healthcare Laws by the Company in its
submissions or reports to any Governmental Entity that could reasonably be
expected to require investigation, corrective action or enforcement action.
There is no civil or criminal proceeding, or, to the Knowledge of the Company,
threatened, relating to the Company or any Company director, officer or employee
that involves a matter within or related to Healthcare Laws.

                      (c)     Any remuneration (including, without limitation, a
“discount or reduction in price,” as referenced in 42 U.S.C. §
1320a-7b(b)(3)(A)) exchanged between the Company and its customers, contractors,
or other entities with which it has a business relationship (together, “Trading
Partners”) has at all times been commercially reasonable and represents the fair
market value for rendered services or purchased items. No remuneration exchanged
between the Company and its Trading Partners has taken into account, either
directly or indirectly, the

-34-

--------------------------------------------------------------------------------




volume or value of any referrals or any other federal health care program
business generated between the Company and such Trading Partners.

                      (d)     Neither the Company nor any of its current
directors, officers, employees, or Trading Partners or, to the Company’s
Knowledge, former directors, officers, employees or Trading Partners with
respect to the period during which they were associated with the Company, has
been debarred or subject to mandatory or permissive exclusion from participation
in Medicare, Medicaid, or any other federal or state healthcare program.

                      (e)     There has not been any violation of any Healthcare
Laws by the Company in its maintenance of all records required under any
Healthcare Laws that would give rise to any Company liability for such
violation.

          2.30     Disclosure. No representation or warranty by the Company
contained in this Agreement, and no statement contained in the Disclosure
Schedule or any other document, certificate or other instrument delivered or to
be delivered by or on behalf of the Company pursuant to this Agreement, contains
or will contain any untrue statement of a material fact or omits or will omit to
state any material fact necessary, in light of the circumstances under which it
was or will be made, in order to make the statements herein or therein not
misleading. The Company hereby expressly disclaims any representations or
warranties contained in the Confidentiality Agreement attached hereto as Exhibit
I, unless such representations or warranties are made in this Agreement or in
the Disclosure Schedule. Notwithstanding the preceding sentence, no
representations or warranties have been made beyond, or in addition to, those
expressly set forth herein and in any other agreements, documents or instruments
executed and delivered in connection with the transactions contemplated
hereunder.

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE PARENT

          The Parent represents and warrants to the Company and the Constituents
that the statements contained in this Article III are true and correct as of the
date of this Agreement and will be true and correct as of the Closing as though
made as of the Closing, except to the extent such representations and warranties
are specifically made as of a particular date (in which case such
representations and warranties will be true and correct as of such date).

          3.1     Organization and Corporate Power. The Parent is a corporation
duly organized, validly existing and in good standing under the laws of the
State of California. The Parent has all requisite corporate power and authority
to carry on the businesses in which it is engaged and to own and use the
properties owned and used by it.

          3.2     Authorization of Transaction. The Parent has all requisite
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder. The execution and delivery by the Parent of this
Agreement and the consummation by the Parent of the series of transactions
contemplated hereby have been duly and validly authorized by all necessary
corporate action on the part of the Parent. This Agreement has been duly and
validly executed and delivered by the Parent and constitutes a valid and binding
obligation of the Parent, enforceable against it in accordance with its terms
and conditions, except to the extent such

-35-

--------------------------------------------------------------------------------




enforceability is subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or other law affecting or relating to
creditors’ rights generally and general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

          3.3     Noncontravention. Except for the filing of the Maryland
Articles of Merger as required by the MGCL, neither the execution and delivery
by the Parent of this Agreement, nor the consummation by the Parent of the
transactions contemplated hereby, will (a) conflict with or violate any
provision of the charter or by-laws of the Parent, (b) require on the part of
the Parent any filing with, or permit, authorization, consent or approval of,
any Governmental Entity, (c) conflict with, result in breach of, constitute
(with or without due notice or lapse of time or both) a default under, result in
the acceleration of obligations under, create in any party any right to
terminate, modify or cancel, or require any notice, consent or waiver under, any
contract or instrument to which the Parent is a party or by which it is bound or
to which any of its assets are subject, except for (i) any conflict, breach,
default, acceleration, termination, modification or cancellation which would not
adversely affect the consummation of the series of transactions contemplated
hereby, or (ii) any notice, consent or waiver the absence of which would not
adversely affect the consummation of the series of transactions contemplated
hereby, or (d) violate any order, writ, injunction, decree, statute, rule or
regulation applicable to the Parent or any of its properties or assets.

          3.4     Litigation. Except as set forth on Schedule 3.4, as of the
date of this Agreement, there is no action, suit, investigation or proceeding
pending against or, to the Parent’s Knowledge, threatened against or affecting
Parent or any of its respective officers or directors in their capacity as
officers or directors of Parent before any court or arbitrator or any
governmental body, agency or official, which in any manner challenges or seeks
to prevent, enjoin, alter or materially delay any of the series of transactions
contemplated hereby.

          3.5     Disclosure. No representation or warranty by the Parent
contained in this Agreement, and no statement contained in any schedule hereto
or any other document, certificate or other instrument delivered or to be
delivered by or on behalf of the Parent pursuant to this Agreement, contains or
will contain any untrue statement of a material fact or omits or will omit to
state any material fact necessary, in light of the circumstances under which it
was or will be made, in order to make the statements herein or therein not
misleading.

          3.6     Valid Issuance of Shares. The Parent Shares issued as part of
the Closing Amount will, when issued and delivered to the Constituents in
accordance with the terms hereof, be duly authorized, validly issued, fully paid
and non-assessable, and issued in compliance with applicable federal and state
securities laws.

          3.7     SEC Filings.

                    (a)     Since April 1, 2005 and through the date of this
Agreement, the Parent has timely filed all required reports and forms and other
documents (including exhibits and all other information incorporated therein)
with the SEC (the “Parent SEC Filings”). As of their respective dates (and
without giving effect to any amendments or modifications filed after the Closing
Date), the Parent SEC Filings complied (and each of the Parent SEC filings filed
after

-36-

--------------------------------------------------------------------------------




the date of this Agreement but prior to the Closing Date, will comply) as to
form with requirements of the Securities Act or the Exchange Act, as the case
may be, and the rules and regulations of the SEC promulgated thereunder
applicable to such Parent SEC Filings. As of their respective filing dates, each
Parent SEC Filing filed prior to the date of this Agreement pursuant to the
Securities Act or the Exchange Act did not (or in the case of Parent SEC Filings
filed after the date of this Agreement but prior to the Closing Date, will not)
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements, in the light of the
circumstances under which they were made, not misleading.

                     (b)     Each of Parent’s consolidated statements of
financial condition or balance sheets included in or incorporated by referenced
into the Parent SEC Filings, including related notes and schedules, fairly
presented in all material respects (or, in the case of Parent SEC Filings filed
after the date of this Agreement but prior to the Closing Date, will fairly
present in all material respects) the consolidated financial position of Parent
and its Subsidiaries as of the date of such balance sheet and each of the
Parent’s consolidated statements of income, cash flows and changes in
stockholders’ equity included in or incorporated by reference into Parent SEC
Filings, including any related notes and schedules, fairly presented in all
material respects (or, in the case of Parent SEC Filings filed after the date of
this Agreement but prior to the Closing Date, will fairly present in all
material respects) the consolidated results of operations, cash flows and
changes in stockholders’ equity, as the case may be, of Parent and its
Subsidiaries for the periods set forth therein (subject, in the case of
unaudited statements, to normal year-end audit adjustments), in each case in
accordance with GAAP consistently applied during the periods involved (except as
may be noted therein and except, in the case of unaudited statements, for the
absence of notes).

          3.8     Material Adverse Change. Except as has been publicly disclosed
or is publicly disclosed prior to the date of this Agreement, since July 29,
2008, there have been no transactions, conditions or events which, individually,
or in the aggregate constitute or has had a Parent Material Adverse Effect.
Since January 1, 1998, the Parent has not received written notice from the SEC
that it will require the Parent to restate any of the financial statements of
the Parent included in the Parent SEC Filings or that the SEC is making an
investigation of the Parent’s financial statements or accounting practices.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE PARENT AND MERGER SUB
REGARDING MERGER SUB

          The Parent and Merger Sub, jointly and severally, represent and
warrant to the Company and the Constituents that the statements contained in
this Article IV are true and correct as of the date of this Agreement and will
be true and correct as of the Closing as though made as of the Closing, except
to the extent such representations and warranties are specifically made as of a
particular date (in which case such representations and warranties will be true
and correct as of such date).

          4.1     Organization and Corporate Power. The Merger Sub is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Maryland. The

-37-

--------------------------------------------------------------------------------




Merger Sub has all requisite corporate power and authority to carry on the
businesses in which it is engaged and to own and use the properties owned and
used by it.

          4.2     Authorization of Transaction. The Merger Sub has all requisite
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder. The execution and delivery by the Merger Sub of this
Agreement and the consummation by the Merger Sub of the series of transactions
contemplated hereby have been duly and validly authorized by all necessary
corporate action on the part of the Merger Sub. This Agreement has been duly and
validly executed and delivered by the Merger Sub and constitutes a valid and
binding obligation of the Merger Sub, enforceable against it in accordance with
its terms and conditions, except to the extent such enforceability is subject to
the effect of any applicable bankruptcy, insolvency, reorganization, moratorium
or other law affecting or relating to creditors’ rights generally and general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

          4.3    Noncontravention. Except for the filing of the Maryland
Articles of Merger as required by the MGCL, neither the execution and delivery
by the Merger Sub of this Agreement, nor the consummation by the Merger Sub of
the series of transactions contemplated hereby, will (a) conflict with or
violate any provision of the charter or by-laws of the Merger Sub, (b) require
on the part of the Merger Sub any filing with, or permit, authorization, consent
or approval of, any Governmental Entity, (c) conflict with, result in breach of,
constitute (with or without due notice or lapse of time or both) a default
under, result in the acceleration of obligations under, create in any party any
right to terminate, modify or cancel, or require any notice, consent or waiver
under, any contract or instrument to which the Merger Sub is a party or by which
it is bound or to which any of its assets are subject, except for (i) any
conflict, breach, default, acceleration, termination, modification or
cancellation which would not adversely affect the consummation of the series of
transactions contemplated hereby or (ii) any notice, consent or waiver the
absence of which would not adversely affect the consummation of the series of
transactions contemplated hereby, or (d) violate any order, writ, injunction,
decree, statute, rule or regulation applicable to the Merger Sub or any of its
properties or assets.

          4.4     Litigation. As of the date of this Agreement, there is no
action, suit, investigation or proceeding pending against or, to the Merger
Sub’s Knowledge, threatened against or affecting Merger Sub or any of its
respective officers or directors in their capacity as officers or directors of
Merger Sub before any court or arbitrator or any governmental body, agency or
official, which in any manner challenges or seeks to prevent, enjoin, alter or
materially delay any of the series of transactions contemplated hereby.

          4.5     Disclosure. No representation or warranty by the Merger Sub
contained in this Agreement, and no statement contained in any schedule hereto
or any other document, certificate or other instrument delivered or to be
delivered by or on behalf of the Merger Sub pursuant to this Agreement, contains
or will contain any untrue statement of a material fact or omits or will omit to
state any material fact necessary, in light of the circumstances under which it
was or will be made, in order to make the statements herein or therein not
misleading.

-38-

--------------------------------------------------------------------------------




ARTICLE V
PRE-CLOSING AND POST-CLOSING COVENANTS

          5.1     Closing Efforts. Each of the Parties shall use its Reasonable
Best Efforts to take all actions and to do all things necessary, proper or
advisable to consummate the transactions contemplated by this Agreement,
including using its Reasonable Best Efforts to ensure that (i) its
representations and warranties remain true and correct in all material respects
through the Closing Date and (ii) the conditions to the obligations of the other
Parties to consummate the Merger are satisfied.

        5.2      Governmental and Third-Party Notices and Consents.

                   (a)      Each Party shall use its Reasonable Best Efforts to
obtain, at its expense, all waivers, permits, consents, approvals or other
authorizations from Governmental Entities, and to effect all registrations,
filings and notices with or to Governmental Entities, as may be required for
such Party to consummate the transactions contemplated by this Agreement and to
otherwise comply with all applicable laws and regulations in connection with the
consummation of the transactions contemplated by this Agreement.

                   (b)     The Company shall use its Reasonable Best Efforts to
obtain, at its expense, all such waivers, consents or approvals from third
parties, and to give all such notices to third parties, as are required to be
listed in the Disclosure Schedule or resulting from the delivery requirements
set forth in Section 6.

          5.3    Operation of Business. Except as contemplated by this
Agreement, during the period from the date of this Agreement to the Closing, the
Company shall conduct its operations in the Ordinary Course of Business and in
compliance with all applicable laws and regulations and, to the extent
consistent therewith, use its Reasonable Best Efforts to preserve intact its
current business organization, keep its physical assets in good working
condition, keep available the services of its current officers and employees and
preserve its relationships with customers, suppliers and others having business
dealings with it to the end that its goodwill and ongoing business shall not be
impaired in any material respect. Without limiting the generality of the
foregoing, prior to the Closing, the Company shall not, without the written
consent of the Parent:

                   (a)     except pursuant to the exercise of existing Options
or the removal of restrictions on any restricted stock of the Company, issue or
sell any stock or other securities of the Company or any options, warrants or
rights to acquire any such stock or other securities, or amend any of the terms
of (including the vesting of) any options, warrants or restricted stock
agreements, or repurchase or redeem any stock or other securities of the
Company;

                   (b)     split, combine or reclassify any shares of its
capital stock; or declare, set aside or pay any dividend or other distribution
(whether in cash, stock or property or any combination thereof) in respect of
its capital stock;

                   (c)    create, incur or assume any indebtedness (including
obligations in respect of capital leases), other than changes in the principal
balance of the Company line of credit; assume, guarantee, endorse or otherwise
become liable or responsible (whether directly,

-39-

--------------------------------------------------------------------------------




contingently or otherwise) for the obligations of any other Person; or make any
loans, advances or capital contributions to, or investments in, any other
Person;

                   (d)     enter into, adopt or amend any Employee Benefit Plan
or any employment or severance agreement or arrangement of the type described in
Section 2.21 (k) or increase in any manner the compensation or fringe benefits
of, or materially modify the employment terms of, its directors, officers or
employees, generally or individually, or pay any bonus or other benefit to its
directors, officers or employees (except for (i) existing payment obligations
listed in Section 2.21 of the Disclosure Schedule, (ii) the bonuses listed in
Section 5.3(d) of the Disclosure Schedule, which bonus shall be accrued for on
the Final Balance Sheet and paid by the Surviving Corporation with ten (10)
Business Days after the Closing Date, or (iii) bonuses otherwise paid in the
Ordinary Course of Business and not in excess of $10,000) or hire any new
officers or (except in the Ordinary Course of Business) any new employees;

                   (e)     acquire, sell, lease, license or dispose of any
assets or property other than purchases and sales of assets in the Ordinary
Course of Business with a value not in excess of $50,000;

                   (f)     mortgage or pledge any of its property or assets or
subject any such property or assets to any Security Interest;

                   (g)     discharge or satisfy any Security Interest or pay any
obligation or liability other than in the Ordinary Course of Business;

                   (h)     amend its Articles of Incorporation, By-laws or other
organizational documents;

                   (i)     change its accounting methods, principles or
practices, except insofar as may be required by a generally applicable change in
GAAP, or make any new elections, or changes to any current elections, with
respect to Taxes;

                   (j)      enter into, amend, terminate, take or omit to take
any action that would constitute a violation of or default under, or waive any
rights under, any contract or agreement of a nature required to be listed in
Section 2.12, Section 2.13 or Section 2.14 of the Disclosure Schedule (other
than new customer agreements providing for the payment by the customer of not
more than $100,000 per annum individually or $400,000 per annum for all such
agreements in the aggregate);

                   (k)     make or commit to make any capital expenditure in
excess of $50,000 per item or $100,000 in the aggregate;

                   (l)     institute or settle any Legal Proceeding;

                   (m)    take any action of a nature required to be listed in
Section 2.7 of the Disclosure Schedule;

                   (n)     take any action or fail to take any action permitted
by this Agreement with the knowledge that such action or failure to take action
would result in (i) any of the

-40-

--------------------------------------------------------------------------------




representations and warranties of the Indemnifying Stockholders or of the
Company set forth in this Agreement becoming untrue or (ii) any of the
conditions to the Merger set forth in Article VI not being satisfied; or

                    (o)    agree in writing or otherwise to take any of the
foregoing actions.

          5.4     Access to Information.

          From the date of this Agreement until the Closing, the Company shall
permit representatives of the Parent to have access (at reasonable times, and in
a manner so as not to unreasonably interfere with the normal business operations
of the Company) to all premises, properties, financial, tax and accounting
records (including the work papers of the Company’s independent accountants),
contracts, other records and documents, and personnel, of or pertaining to the
Company (other than attorney/client privileged information or attorney work
product regarding or related to the drafting and negotiation of this Agreement,
the other agreements and documents contemplated hereby, and transactions
contemplated hereby and thereby). Parent shall not meet with the Company’s
customers and suppliers (in person or otherwise) to discuss, and shall use its
Reasonable Best Efforts not to discuss otherwise with such customers or
suppliers, the Company’s relationship with such customers or suppliers without
informing the Company reasonably in advance of such meeting and giving the
Company the opportunity to be present at such meeting.

          5.5     Notice of Breaches.

                    (a)     From the date of this Agreement until the Closing,
the Company shall promptly deliver to the Parent supplemental information
concerning events or circumstances occurring subsequent to the date hereof which
would render any representation, warranty or statement in this Agreement or the
Disclosure Schedule inaccurate or incomplete at any time after the date of this
Agreement until the Closing. No such supplemental information shall be deemed to
avoid or cure any misrepresentation or breach of warranty or constitute an
amendment of any representation, warranty or statement in this Agreement or the
Disclosure Schedule unless Parent expressly agrees in writing.

                    (b)     From the date of this Agreement until the Closing,
the Parent shall promptly deliver to the Company supplemental information
concerning events or circumstances occurring subsequent to the date hereof which
would render any representation or warranty in this Agreement inaccurate or
incomplete at any time after the date of this Agreement until the Closing. No
such supplemental information shall be deemed to avoid or cure any
misrepresentation or breach of warranty or constitute an amendment of any
representation or warranty in this Agreement unless the Stockholder
Representatives expressly agree in writing.

          5.6     Exclusivity.

                    (a)     From the date of this Agreement until the Closing or
otherwise upon termination of this Agreement, the Company shall not, and the
Company shall require each of its officers, directors, employees,
representatives, stockholders and agents not to, directly or indirectly, (i)
initiate, solicit, encourage or otherwise facilitate any inquiry, proposal,
offer or discussion with any party (other than the Parent) concerning any
merger, reorganization,

-41-

--------------------------------------------------------------------------------




consolidation, recapitalization, business combination, liquidation, dissolution,
share exchange, sale of stock, sale of material assets or similar business
transaction involving the Company or any division of the Company, (ii) furnish
any non-public information concerning the business, properties or assets of the
Company or any division of the Company to any party (other than the Parent or
its representatives) or (iii) engage in discussions or negotiations with any
party (other than the Parent) concerning any such transaction.

                    (b)     The Company shall immediately notify any party with
which discussions or negotiations of the nature described in paragraph (a) above
were pending that the Company is terminating such discussions or negotiations.
If the Company or any Company Stockholder receives any inquiry, proposal or
offer of the nature described in paragraph (a) above, the Company shall, within
three (3) Business Days after such receipt, notify the Parent of such inquiry,
proposal or offer, including the identity of the other party and the terms of
such inquiry, proposal or offer.

          5.7     Expenses. Except as expressly set forth in this Agreement,
each of the Parties shall bear its own costs and expenses (including legal,
investment banking and accounting fees and expenses) incurred in connection with
this Agreement and the transactions contemplated hereby. For the avoidance of
doubt, the Company shall not pay any costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby including, but not
limited to, those fees, costs and other expenses of Whiteford Taylor & Preston,
LLP not otherwise accrued on the Final Balance Sheet.

          5.8     Proprietary Information. From and after the Closing, no
Company Stockholder shall disclose or make use of, and each Company Stockholder
shall cause all of his Affiliates not to disclose or make use of, any knowledge,
information or documents of a confidential nature or not generally known to the
public with respect to the Company or the Parent and their respective businesses
(including the financial information, technical information or data relating to
the Company’s services and names of customers of the Company), except to the
extent that such knowledge, information or documents shall have become public
knowledge other than through improper disclosure by any Company Stockholder or
an Affiliate.

          5.9     Stockholder Approval.

                    (a)     The Company shall call a special meeting of the
Company Stockholders as promptly as practicable and shall use its Reasonable
Best Efforts to obtain, as promptly as practicable, the Requisite Stockholder
Approval at the special meeting of Company Stockholders, all in accordance with
the applicable requirements of the MGCL. In connection with such special meeting
of Company Stockholders, the Company shall provide to the Company Stockholders
the Information Statement, which shall include (A) a summary of the Merger and
this Agreement (which summary shall include a summary of the terms relating to
the indemnification obligations of the Constituents and the authority of the
Stockholder Representatives, and a statement that the adoption of this Agreement
by the Company Stockholders shall constitute approval of such terms), and (B) if
applicable, a statement that appraisal rights are available for the Company
Shares pursuant to Title 3, Subtitle 2 of the MCGL and a copy of such Title 3,
Subtitle 2. The Parent agrees to cooperate with the Company in the preparation
of the Information Statement. The Company agrees not to distribute the

-42-

--------------------------------------------------------------------------------




Information Statement until the Parent has had a reasonable opportunity to
review and comment on the Information Statement and the Information Statement
has been approved by the Parent (which approval may not be unreasonably
withheld, conditioned or delayed). The Company shall not disclose Parent’s
review of such Information Statement in an effort to solicit support for the
Merger, nor shall any mention of Parent’s review or approval be set forth
therein.

                    (b)     The Company shall ensure that the Information
Statement does not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements made, in light
of the circumstances under which they were made, not misleading (provided that
the Company shall not be responsible for the accuracy or completeness of any
information concerning the Parent or the Merger Sub furnished in writing for
inclusion of the Information Statement).

          5.10   Confidentiality. Each of the parties hereto agrees that the
information obtained in any investigation pursuant to the negotiation and
execution of this Agreement or the effectuation of the transaction contemplated
hereby, shall be governed by the terms of the Confidentiality Agreement attached
hereto as Exhibit I, provided, however, that Parent may make such disclosures as
may be required under applicable law.

          5.11   Employee Benefit Plans.

                    (a)     Provided that the cost to the Surviving Corporation
and Parent and any of their Affiliates is not more than 120% of the costs on a
per capita basis incurred by the Company for such plans and benefits during the
one year period immediately prior to Closing, then for a period of twelve months
following the Closing (the “Transition Period”), the Parent or Surviving
Corporation or their Affiliates will maintain such of the Company’s group
medical benefit plans and other employee benefit plans, programs and policies,
or substantially similar plans, programs and policies, as are in effect as of
the Closing and set forth on Section 5.11 (a) of the Disclosure Schedule. On, or
as soon as reasonably practicable after the end of the Transition Period, the
Parent or Surviving Corporation or their Affiliates will cause the Company’s
employees that, as of such date, have become employees of the Parent or
Surviving Corporation or their Affiliates to be eligible for coverage under a
group medical benefit plan and other employee benefit plans, programs and
policies which are the same as or comparable to those maintained for similarly
situated employees of the Parent or its Affiliates. Nothing set forth herein
shall (i) constitute an offer or guarantee of such employment by Parent,
Surviving Corporation or any of their Affiliates or (ii) constitute an offer or
guarantee of by Parent, Surviving Corporation or any of their Affiliates that it
will be able to maintain such plans or that Parent or Surviving Corporation or
any of their Affiliates will offer any particular employee benefit plan, to any
particular employee or that Parent or Surviving Corporation or any of their
Affiliates will offer any employee benefit plan at all to any of its employees.

                    (b)     Parent hereby agrees that, from and after the last
day of the Transition Period, Parent shall grant or cause the Surviving
Corporation to grant all employees of the Company who are still employed by
Parent, Surviving Corporation or any of their Affiliates as of the last day
after the Transition Period credit for any service with the Company earned prior
to the end of the Transition Period for: (i) purposes of vacation accrual under
any employee vacation plan or policy established or maintained by Parent,
Surviving Corporation or any of

-43-

--------------------------------------------------------------------------------




their Affiliates on or after the Transition Period, (ii) eligibility and vesting
under Parent’s, Surviving Corporation’s or any of their Affiliate’s 401k plan
existing as of the end of the Transition Period, and (iii) fulfillment of the
one year eligibility waiting periods requirements under any of Parent’s,
Surviving Corporation’s or any of their Affiliate’s health insurance plan
existing as of the Transition Period. Parent shall amend or cause the Surviving
Corporation to amend its health insurance and retirement plans (to the extent
permitted by such plans) and its vacation plans or policies as necessary to
accommodate the grant of service credit for employees of the Company.

                      (c)     Parent hereby agrees that, from and after the
Closing Date, Parent shall provide, or cause the Surviving Corporation to
provide, continuation of health insurance coverage pursuant to COBRA to each
“qualified beneficiary,” within the meaning of COBRA and the regulations
thereunder, who was continuing coverage under the Company’s health insurance
plans pursuant to COBRA as of the Closing Date, and to each employee of the
Company that become employed by the Parent, Surviving Corporation or their
Affiliates and who is, or becomes, a “qualified beneficiary” within the meaning
of COBRA and the regulations thereunder and who loses coverage under the
Company’s health insurance plans due to a “qualifying event” within the meaning
of COBRA and the regulations thereunder during the Transition Period.

          5.12     Parent Options.

                      (a)     Options to purchase Parent Shares shall be
granted, and agreements representing the same substantially in the form attached
hereto as Exhibit J shall be issued, by Parent to the Company employees set
forth on, and representing the right to purchase such number of Parent Shares
per such employee calculated in accordance with, Section 5.12(a) of the
Disclosure Schedule as soon as reasonably practical after Closing in accordance
with Parent’s plans and policies regarding the granting of options (including,
but not limited to, any blackout periods), which options to purchase Parent
Shares shall in the aggregate have a Black-Scholes valuation on the date of
grant equal to $1,000,000.

                      (b)     In addition to the options described in Section
5.12(a), Parent shall grant options to purchase 50,000 Parent Shares, and issue
agreements representing the same substantially in the form attached hereto as
Exhibit K, in accordance with and subject to the conditions set forth on Section
5.12(b) of the Disclosure Schedule, the granting of which options to be made in
accordance with Parent’s plans and policies regarding the granting of options
(including, but not limited to, any blackout periods).

          5.13     Bonus Pool. Surviving Corporation will make available a bonus
pool for each of the first two years following the Closing (the “Bonus Pool”).
The terms and administration of the Bonus Pool and the payment of any amounts
thereunder shall be conducted and made in accordance with Section 5.13 of the
Disclosure Schedule.

          5.14     Grant of Certain Authority. The Surviving Corporation shall
grant Mr. Good those certain authorities as are set forth in Section 5.14 of the
Disclosure Schedule.

-44-

--------------------------------------------------------------------------------




          5.15     Issuance of Parent Shares. The Parent shall work in good
faith to ensure that the stock certificates representing the Parent Shares
portion of the Closing Amount be issued to the Constituents entitled thereto as
soon as reasonably practicable after the Closing pursuant to the issuance order
referenced in Section 1.3(b)(iv) above.

ARTICLE VI
CONDITIONS TO CONSUMMATION OF MERGER

          6.1       Conditions to Obligations of the Parent and Merger Sub. The
obligation of the Parent and Merger Sub to consummate the Merger is subject to
the satisfaction (or waiver by the Parent) of the following additional
conditions:

                      (a)     Dissenting Shares (Section 1.8) shall not exceed
4% of the issued and outstanding shares of the Company;

                      (b)     the Company shall have obtained at its own expense
(and shall have provided copies thereof to the Parent) all of the waivers,
permits, consents, approvals, novations or other authorizations whatsoever, and
effected all of the registrations, filings and notices which are required on the
part of the Company to consummate the transactions contemplated by this
Agreement, including, but not limited to, the consents set forth in Section
2.4(c) of the Disclosure Schedule (provided, however, that obtaining the
consents, releases and waivers set forth in Section 1.9(b)(i) of the Disclosure
Schedule shall not be a condition to Closing), and to otherwise comply with all
applicable laws and regulations in connection with the consummation of the
series of transactions contemplated by this Agreement;

                      (c)     the representations and warranties of the Company
and the Indemnifying Stockholders set forth in this Agreement shall be true and
correct in all material respects as of the Closing except to the extent they
pertain to a different date;

                      (d)     the Company and each of the Constituents shall
each have performed or complied with in all material respects its or his
agreements and covenants required to be performed or complied with under this
Agreement as of or prior to the Closing;

                      (e)     no Legal Proceeding shall be pending or threatened
wherein an unfavorable judgment, order, decree, stipulation or injunction would
(i) prevent consummation of the series of transactions contemplated by this
Agreement or any one of them, (ii) cause the series of transactions contemplated
by this Agreement or any one of them to be rescinded following consummation or
(iii) have, individually or in the aggregate, a Company Material Adverse Effect,
and no such judgment, order, decree, stipulation or injunction shall be in
effect;

                      (f)     the Company shall have delivered to the Parent the
Company Certificate;

                      (g)    the Parent shall have received the resignations,
effective as of the Closing, of each director and officer of the Company
specified by the Parent;

                      (h)     the Parent shall have received such other
certificates and instruments (including certificates of good standing of the
Company in its jurisdiction of organization,

-45-

 

--------------------------------------------------------------------------------




certified charter documents, certificates as to the incumbency of officers and
the adoption of authorizing resolutions) as it shall reasonably request in
connection with the Closing;

                      (i)     Perry Snyder and Don Good shall have entered into
an employment agreement (including noncompete, invention assignment and
non-solicitation provisions) with the Surviving Corporation that is acceptable
to the Surviving Corporation;

                      (j)     all Company Stock Plans shall have been
terminated;

                      (k)     since the date of this Agreement, there will not
have occurred and there will have been no change, event or development that has
had or may reasonably be expected to have, individually or in the aggregate, a
Company Material Adverse Effect;

                      (l)     all outstanding Options shall have been exercised
or terminated and all holders of Options shall have delivered their respective
Option Termination Agreements and all Company Stock Plans shall have been
terminated;

                      (m)    the Parent shall have received from each
Constituent an executed Confidential Investor Questionnaire in the form attached
hereto as Exhibit H;

                      (n)    the Company shall have obtained the Requisite
Stockholder Approval of the Company Stockholders;

                      (o)    the Parent shall have received the legal opinion of
the Company’s counsel substantially in the form of Exhibit G, attached hereto,
dated as of the date of this Agreement; and

                      (p)    the Company shall have purchased tail coverage D&O
and employment practices insurance, and shall have accrued the cost of
purchasing tail coverage E&O insurance, covering any claims made within two (2)
years after the Closing Date that are based upon or relate to acts, events or
omissions that occurred any time prior to Closing, such insurance to have
deductibles and coverage amounts that are no less favorable to the Company and
the Surviving Corporation as the insurance the Company had in place during the
six months immediately prior to Closing. In the event the coverage that would be
afforded to the Surviving Corporation through the purchase of the aforementioned
tail coverage E&O insurance is already covered by Parent’s insurance policies as
in place at Closing and without any additional cost to Parent, the accrual for
the cost of purchasing tail coverage E&O insurance shall be reversed for
purposes of calculating the Final Balance Sheet.

          6.2       Conditions to Obligations of the Company. The obligation of
the Company to consummate the Merger is subject to the satisfaction (or waiver
by the Company) of the following additional conditions:

                      (a)     the Parent shall have obtained at its own expense
(and shall have provided copies thereof to the Company) all of the waivers,
permits, consents, approvals or other authorizations, and effected all of the
registrations, filings and notices which are required on the part of the Parent
and/or the Merger Sub to consummate the series of transactions contemplated

-46-

--------------------------------------------------------------------------------




by this Agreement and to otherwise comply with all applicable laws and
regulations in connection with the consummation of the series of transactions
contemplated by this Agreement;

                      (b)     the representations and warranties of the Parent
and Merger Sub set forth in this Agreement shall be true and correct in all
material respects as of the Closing except to the extent they pertain to a
different date;

                      (c)     each of the Parent and the Merger Sub shall have
performed or complied with in all material respects its agreements and covenants
required to be performed or complied with under this Agreement as of or prior to
the Closing;

                      (d)     no Legal Proceeding shall be pending or threatened
wherein an unfavorable judgment, order, decree, stipulation or injunction would
(i) prevent consummation of the transactions contemplated by this Agreement or
(ii) cause the transactions contemplated by this Agreement to be rescinded
following consummation, and no such judgment, order, decree, stipulation or
injunction shall be in effect;

                      (e)     the Parent shall have delivered to the Company the
Parent Certificate;

                      (f)     the Company shall have received such other
certificates and instruments (including certificates of good standing of the
Parent and Merger Sub in their respective jurisdiction of organization,
certified charter documents, certificates as to the incumbency of officers and
the adoption of authorizing resolutions) as it shall reasonably request in
connection with the Closing;

                      (g)     the Surviving Corporation shall have entered into
separate employment agreements with each of Perry Snyder and Don Good that is
reasonably acceptable to each of such individuals, respectively;

                      (h)     the Parent shall have delivered to the Stockholder
Representatives an executed Registration Rights Agreement substantially in the
form attached hereto as Exhibit L;

                      (i)     the Parent’s board of directors shall have
approved the option grants contemplated by Section 5.12 of this Agreement; and

                      (j)     since the date of this Agreement, there will not
have occurred and there will have been no change, event or development that has
had or may reasonably be expected to have, individually or in the aggregate, a
Parent Material Adverse Effect.

-47-

--------------------------------------------------------------------------------




ARTICLE VII
INDEMNIFICATION

          7.1     Indemnification by the Constituents. Except as otherwise set
forth in this Article VII, the Indemnifying Stockholders shall severally, and
not jointly, indemnify the Parent in respect of, and hold it harmless against,
any and all Damages incurred or suffered by the Surviving Corporation or the
Parent or any Affiliate thereof resulting from, relating to or constituting the
matters set forth in this Section 7.1. For purposes of clarity, “severally, and
not jointly” as used in the immediately preceding sentence shall relate only to
the respective liability of the Indemnifying Stockholders and shall in no way
prohibit Parent from joining all Indemnifying Stockholders in a single
proceeding to seek indemnification hereunder. In addition to the foregoing, and
not by way of limitation, the Parent’s right to indemnification hereunder shall
not be affected by (i) any investigation conducted by Parent or any of its
Affiliates; or (ii) any disclosures in the Disclosure Schedule that are
referenced in Section 7.1 to the Disclosure Schedule.

                    (a)     Any breach of any representation or warranty of the
Company or the Indemnifying Stockholders contained in this Agreement (other than
any breach or alleged breach of Section 2.9 of this Agreement which shall be
resolved pursuant to Article VIII of this Agreement) or any other agreement or
instrument furnished by the Company or any Constituent to the Parent, the Merger
Sub, the Surviving Corporation or any other Affiliate of the Parent pursuant to
this Agreement, as though such representations and warranties were restated and
made at and as of the Closing Date;

                    (b)     Any failure to perform any covenant or agreement of
the Company or any Constituent contained in this Agreement or any agreement or
instrument furnished by the Company or any Constituent to the Parent, the Merger
Sub, the Surviving Corporation or any other Affiliate of the Parent pursuant to
this Agreement;

                    (c)     Any failure of any Constituent to have good, valid
and marketable title to the issued and outstanding Company Shares or Options, as
the case may be, registered in such Constituent’s name, free and clear of all
Security Interests;

                    (d)     Any costs, fees or expenses (including, but not
limited to, attorneys’ fees and expenses) related to any dissenting Company
Stockholder’s right to, or claim or demand for, appraisal under the MGCL or the
settlement or satisfaction thereof;

                    (e)     Any claim by a Company Stockholder, Option holder or
former stockholder or option or warrant holder of the Company (including, but
not limited to, a holder or former holder of Dissenting Shares), or any other
Person, seeking to assert, or based upon: (i) ownership or rights to ownership
of any shares of stock of the Company which differ from those set forth in the
Disclosure Schedule; (ii) any rights of a stockholder (other than the right to
receive the Aggregate Transaction Consideration pursuant to this Agreement),
including any option, preemptive rights or rights to notice or to vote; (iii)
any rights under the Articles of Incorporation or By-laws of the Company; (iv)
any claim that his, her or its shares were wrongfully repurchased by the
Company; (v) any inaccuracy or misstatement in a Payment Information
Certificate, with respect or related to any Payment Information, or any release
or

-48-

--------------------------------------------------------------------------------




disbursement of any Escrow Amount in accordance with the Payment Information set
forth in any Payment Information Certificate; or

                    (f)     Any Third Party Actions concerning matters related
to the Company which matter giving rise to the Third Party Action occurred prior
to the Closing Date, regardless of when such Third Party Action is filed or
otherwise instituted.

                    (g)     To the extent any Damages to which the Parent is
entitled to indemnification pursuant to this Article VII consists of (i) fees,
costs and expenses of Parent’s, the Surviving Corporation’s or their Affiliate’s
outside legal counsel and professional advisors or (ii) amounts paid to a
third-party as part of a judgment, settlement or other resolution of a Third
Party Claim, then in such event Parent shall be entitled to indemnification at
the rate of 110% of any such Damages actually incurred by Parent, the Surviving
Corporation or their Affiliates. To the extent any director or employee of the
Parent, the Surviving Corporation or their Affiliates (including, but not
limited to, individuals that may be Constituents) spends time managing,
negotiating, overseeing, preparing for, defending or otherwise focusing their
time on claims or other matters to which the Parent is entitled to
indemnification pursuant to this Article VII, the Parent shall be entitled (in
addition to any other indemnification to which it is entitled hereunder) to
indemnification for each hour (or six minute intervals of a partial hour) spent
by any such director or employee at the rate of 150% of such director’s or
employee’s Per Hour Rate. The Parent shall also be entitled to indemnification
pursuant to, and at the rates set forth in, this Section 7.1(g) for (i) fees,
costs and expenses of Parent’s, the Surviving Corporation’s or their Affiliate’s
outside legal counsel and professional advisors and (ii) time spent by any
director or employee of the Parent, the Surviving Corporation or their
Affiliates (including, but not limited to, individuals that may be
Constituents), in connection with or related to (A) the review, negotiation and
approval of the consents, releases and/or waivers contemplated by Section
1.9(b)(i) of this Agreement or (B) any dispute regarding or under a contract or
agreement to which consents, releases and/or waivers are required to be obtained
pursuant to Section 1.9(b)(i) of this Agreement.

          7.2     Indemnification by the Parent. The Parent shall indemnify the
Constituents in respect of, and hold them harmless against, any and all Damages
incurred or suffered by the Constituents resulting from, relating to or
constituting:

                    (a)     any breach of any representation or warranty of the
Parent or the Merger Sub contained in this Agreement or any other agreement or
instrument furnished by the Parent or the Merger Sub to the Company or the
Stockholder Representatives pursuant to this Agreement; or

                    (b)     any failure to perform any covenant or agreement of
the Parent or the Merger Sub contained in this Agreement or any agreement or
instrument furnished by the Parent or the Merger Sub to the Company or the
Stockholder Representatives pursuant to this Agreement.

-49-

--------------------------------------------------------------------------------




          7.3     Indemnification Claims.

                    (a)     Notice of Third Party Actions. An Indemnified Party
shall give written notification to the Indemnifying Party of the commencement of
any Third Party Action. Such notification shall be given within twenty (20) days
after receipt by the Indemnified Party of notice of such Third Party Action, and
shall describe in reasonable detail (to the extent known by the Indemnified
Party) the facts constituting the basis for such Third Party Action and the
amount of the claimed Damages; provided, however, that no delay or failure on
the part of the Indemnified Party in so notifying the Indemnifying Party shall
relieve the Indemnifying Party of any liability or obligation hereunder except
to the extent of any damage or liability caused by or arising out of such
failure.

                    (b)     Indemnification by the Constituents of Third Party
Actions. The obligations and liabilities of the Constituents with respect to a
Third Party Action for which the Parent is entitled to indemnification pursuant
to this Article VII will be subject to the following terms and conditions. The
Parent will have the right (including the selection of counsel) to defend
against, direct the defense of, or settle any such Third Party Action and any
related Legal Proceeding, but the Stockholder Representatives must reasonably
cooperate in the defense thereof. In connection therewith, the Parent agrees (i)
to keep the Stockholder Representatives reasonably informed of its defense and
resolution of the Third Party Action, (ii) to report to the Stockholder
Representatives in writing, at least quarterly, as to the amount of Damages
(including attorneys’ fees and expenses) incurred as of the date of such report,
and (iii) that it will make reasonable judgments with respect to incurring costs
and expenses (including the selection of outside counsel) in a similar matter
and based on similar factors as it does for similar third party claims for which
it has no claim against the Constituents for indemnification. No compromise,
discharge or settlement of, or admission of liability in connection with, such
claims may be effected by the Parent without the written consent of the
Stockholder Representatives (which consent will not be unreasonably withheld or
delayed), unless the Parent has waived any right to indemnification therefor by
the Constituents. So long as the Parent is conducting the defense of the Third
Party Action in accordance with clause (ii) of this Section 7.3(b), the
Stockholder Representatives may retain separate co-counsel at their sole cost
and expense and participate in the defense of the Third Party Action.

                    (c)     Indemnification by the Parent of Third Party
Actions. The obligations and liabilities of Parent hereunder with respect to a
Third Party Action for which the Constituents are entitled to indemnification
pursuant to this Article VII will be subject to the following terms and
conditions:

                              (i)     The Parent will have the right, but not
the obligation, to defend against and to direct the defense of any such Third
Party Action and any related Legal Proceeding at the Parent’s sole cost and
expense and with counsel of Parent’s choosing (subject to the approval of the
Stockholder Representatives, which will not be unreasonably withheld or delayed)
and the Stockholder Representatives will reasonably cooperate in the defense
thereof. The Stockholder Representatives may participate in such defense with
counsel of their own choosing, provided that the Parent will not, following
written notice of its election to defend against and direct the defense of any
such Third Party Action, be liable to the Constituents under this Article VII
for any fees of other counsel or any other expenses with respect to the defense
of such Legal Proceeding incurred by the Constituents in connection with the
defense of such Legal Proceeding unless the Constituents are also a party to
such Third Party Action and the

-50-

--------------------------------------------------------------------------------




Stockholder Representatives determine in good faith that Constituents have
available to them one or more defenses or counterclaims that are inconsistent
with those of the Parent. If the Parent assumes the defense of a Third Party
Action, no compromise, discharge or settlement of, or admission of liability in
connection with, such claims may be effected by the Parent without the written
consent of the Stockholder Representatives (which consent will not be
unreasonably withheld or delayed) unless (x) there is no finding or admission of
any violation of law or any violation of the rights of any Person and no effect
on any other claims that may be made against the Constituents, and (y) the sole
relief provided is monetary damages that are paid in full by the Parent. The
Parent will have no liability with respect to any compromise or settlement of
such claims effected without its written consent (which consent will not be
unreasonably withheld or delayed).

                              (ii)     Notwithstanding the provisions of Section
7.3(c)(i) of this Agreement, if the Parent fails or refuses to undertake the
defense of such Third Party Action within fourteen (14) days after delivery of
written notification to the Parent of the commencement of such Third Party
Action or if the Parent later withdraws from such defense, the Stockholder
Representatives will have the right to undertake the defense of such claim with
counsel of their own choosing, with the Parent responsible for the costs and
expenses of such defense and bound by any determination made in such Third Party
Action or any compromise or settlement effected by the Constituents.

                    (d)     In order to seek indemnification under this Article
VII, an Indemnified Party shall deliver a Claim Notice to the Indemnifying
Party. If the Indemnified Party is the Parent and is seeking to enforce such
claim pursuant to the Escrow Agreement, the Indemnifying Party shall deliver a
copy of the Claim Notice to the Escrow Agent.

                    (e)     Within 20 days after delivery of a Claim Notice, the
Indemnifying Party shall deliver to the Indemnified Party a Response, in which
the Indemnifying Party shall either: (i) agree that the Indemnified Party is
entitled to receive all of the Claimed Amount (in which case the Response shall
be accompanied by a payment by the Indemnifying Party to the Indemnified Party
of the Claimed Amount, by check or by wire transfer, provided that if the
Indemnified Party is the Parent and is seeking to enforce such claim pursuant to
the Escrow Agreement, the Indemnifying Party and the Indemnified Party shall
deliver to the Escrow Agent, within three (3) days following the delivery of the
Response, a written notice executed by both parties instructing the Escrow Agent
to release the Claimed Amount to the Parent from the Escrow Amount); (ii) agree
that the Indemnified Party is entitled to receive the Agreed Amount (in which
case the Response shall be accompanied by a payment by the Indemnifying Party to
the Indemnified Party of the Agreed Amount, by check or by wire transfer,
provided that if the Indemnified Party is the Parent and is seeking to enforce
such claim pursuant to the Escrow Agreement, the Indemnifying Party and the
Indemnified Party shall deliver to the Escrow Agent, within three (3) days
following the delivery of the Response, a written notice executed by both
parties instructing the Escrow Agent to release the Claimed Amount to the Parent
from the Escrow Amount); or (iii) dispute that the Indemnified Party is entitled
to receive any of the Claimed Amount.

                    (f)     During the 30-day period following the delivery of a
Response that reflects a Dispute, the Indemnifying Party and the Indemnified
Party shall use good faith efforts

-51-

--------------------------------------------------------------------------------




to resolve the Dispute. If the Dispute is not resolved within such 30-day
period, such Dispute shall be settled by final, binding arbitration pursuant to
the Federal Arbitration Act, 9 U.S.C. § 1 et seq., in accordance with the
applicable rules of the American Arbitration Association (“AAA”) in effect at
such time, which will be the sole and exclusive procedures for any such
disagreement. The arbitration will be heard before a sole neutral arbitrator
mutually agreed upon by the Indemnifying Party and the Indemnified Party. If
such Parties cannot agree upon such an arbitrator within ten (10) Business Days
after the date referenced in the first sentence of this subsection (iii), AAA
will appoint an arbitrator with expertise in the general industry of the
business engaged in by the Surviving Corporation. Without limiting the
generality of the foregoing, the arbitrator will have no authority to award any
special, punitive, exemplary, consequential, incidental or indirect losses or
Damages. Judgment upon any award granted in a proceeding brought pursuant to
this subsection (f) may be entered in any court of competent jurisdiction. If
the Indemnified Party is the Parent and is seeking to enforce the claim that is
the subject of the Dispute pursuant to the Escrow Agreement, the Indemnifying
Party shall deliver to the Escrow Agent, promptly following resolution of the
Dispute (whether by mutual agreement, arbitral decision or otherwise), a written
notice executed by both parties instructing the Escrow Agent as to what (if any)
portion of the Escrow Amount shall be released to the Parent and/or the
Indemnifying Stockholders (which notice shall be consistent with the terms of
the resolution of the Dispute). All arbitration proceedings will take place in
Philadelphia, Pennsylvania, unless the Dispute or a portion thereof relates to
or involves (i) a contract or agreement to which consents, releases and/or
waivers are required to be obtained pursuant to Section 1.9(b)(i) of this
Agreement, or (ii) the Parent’s right to indemnification pursuant to the last
sentence of Section 7.1(g), in which case the arbitration proceedings will take
place in Orange County, California. Should it become necessary to resort or
respond to court proceedings to enforce a Party’s compliance with Article VII,
such proceedings will be brought only in the federal or state courts located in
Philadelphia, Pennsylvania or Orange County, California, as applicable
(determined based on the nature of and corresponding location for arbitration of
the Dispute in accordance with the immediately preceding sentence), which will
have exclusive jurisdiction to resolve any disputes with respect to Article VII,
with each Party irrevocably consenting to the jurisdiction thereof.

          7.4     Survival of Representations and Warranties. All
representations and warranties that are covered by the indemnification
agreements in Section 7.1(a) and Section 7.2(a) of this Agreement shall (a)
survive the Closing and (b) shall expire on the date which is twenty-four (24)
months following the Closing Date except for those representations and
warranties concerning Capitalization (Section 2.2), Taxes (Section 2.9),
Employee Benefits (Section 2.21) and Environmental (Section 2.22), which shall
be for their respective statute of limitations. If an Indemnified Party delivers
to an Indemnifying Party, before expiration of a representation or warranty,
either a Claim Notice based upon a breach of such representation or warranty, or
an Expected Claim Notice based upon a breach of such representation or warranty,
then the applicable representation or warranty shall survive until, but only to
the extent of, and for purposes of the resolution of, the specific matter
covered by such notice. If the Legal Proceeding or written claim with respect to
which an Expected Claim Notice has been given is definitively withdrawn or
resolved, the Indemnified Party shall promptly so notify the Indemnifying Party
and if the Indemnified Party has delivered a copy of the Expected Claim Notice
to the Escrow Agent with respect to such Expected Claim Notice, the Indemnifying
Party and the Indemnified Party shall promptly deliver to the Escrow Agent a
written notice executed by both parties

-52-

--------------------------------------------------------------------------------




instructing the Escrow Agent to release such retained funds from the Escrow
Amount in accordance with the resolution of such matter pursuant to the terms of
the Escrow Agreement. The rights to indemnification set forth in this Article
VII shall not be affected by (i) any investigation or due diligence conducted by
or on behalf of an Indemnified Party or any knowledge acquired (or capable of
being acquired) by an Indemnified Party, whether before or after the date of
this Agreement or the Closing Date, with respect to the inaccuracy or
noncompliance with any representation, warranty, covenant or obligation which is
the subject of indemnification hereunder or (ii) any waiver by an Indemnified
Party of any Closing condition relating to the accuracy of representations and
warranties or the performance of or compliance with agreements and covenants.

          7.5     Treatment of Indemnity Payments. Any payments made to an
Indemnified Party pursuant to this Article VII shall be treated as an adjustment
to the Aggregate Transaction Consideration for Tax purposes.

          7.6     Limitations.

                    (a)     No claim for indemnity under this Agreement may be
made unless (i) the amount of determined indemnifiable Damages incurred with
respect to such claim exceeds fifteen thousand dollars ($15,000), and (ii) the
aggregate of all claims for Damages exceeds one hundred fifty thousand dollars
($150,000), at which time claims may be made for the amount of by which the
aggregate of all such claims for Damages exceeds one hundred fifty thousand
dollars ($150,000). By way of example only, if there are a series of claims that
aggregate $150,001, then Parent may make a claim for indemnity in the amount of
$1; and thereafter may make claims for indemnity for the entire amount of such
claims. Notwithstanding anything to the contrary in this Agreement, the Parent’s
right to the following indemnity shall not be subject to the limitations, and
shall be without regard to the threshold amounts, of this Section 7.6(a): (i)
the indemnity obligations set forth in Section 7.1(d) and the last sentence of
Section 7.1(g) and (ii) any Third Party Action regarding or under a contract or
agreement to which consents, releases and/or waivers are required to be obtained
pursuant to Section 1.9(b)(i) of this Agreement.

                    (b)     The Parent shall be limited to the following rights
in satisfying its claims for Damages under Section 1.6 and 1.8 and Article VII
and VIII:

                              (i)     The Parent shall have the obligation to
satisfy any indemnifiable Damages which it may determine under Sections 1.6 and
1.8 and Articles VII and VIII hereof first from the Escrow Amount and then as
set forth in subsection (ii) hereof.

                              (ii)    To the extent that the Escrow Amount is
insufficient to pay in full any determined indemnifiable Damages under Sections
1.6 and 1.8 and Articles VII and VIII hereof, the Parent shall have the right to
set off any determined indemnifiable Damages under Sections 1.6 and 1.8 and
Articles VII and VIII hereof against any amounts payable, but not yet paid, to
the Constituents hereunder, including, without limitation, any additional
consideration payable under Sections 1.6 and 1.7 of this Agreement.

-53-

--------------------------------------------------------------------------------




                              (iii)   For purposes of clarity: (A) except as set
forth in Section 7.6(g) below, Parent’s right to recovery for indemnifiable
Damages under Section 1.6 and 1.8 and Article VII and VIII of this Agreement
shall be limited to the remedies described in Section 7.6(b)(i) and 7.6(b)(ii)
above; and (B) Parent shall have the right to satisfy any indemnifiable Damages
in accordance with Sections 7.6(b)(i) and (b)(ii) above against the entire
amount of the Escrow Amount and any and all amounts payable, but not yet paid,
to the Constituents hereunder, not just portions thereof that would otherwise be
paid or disbursed to the Indemnifying Stockholders, and the Constituents
understand, acknowledge and agree (as evidenced by, in the case of the Company
Stockholders, the approval of the Merger and, in the case of the holders of
Options, the execution and delivery of the Option Termination Agreements by such
holders of Options) to the foregoing. Notwithstanding the preceding, except as
set forth in Section 7.6(g) below, in no event shall Parent have the right to
recover any amount previously paid to the Constituents or to proceed directly
against any individual Constituent in order to recover for any indemnifiable
Damages under Section 1.6 and 1.8 and Article VII and VIII of this Agreement.

                              (iv)    Notwithstanding any other provision
herein, to the extent that any indemnifiable Damages under Section 1.6, Section
1.8, Article VII or Article VIII are satisfied, they shall not otherwise be
deducted from Post-Closing Net Income of the Surviving Corporation for purposes
of determining the Earnout Payments.

                    (c)     In determining the amount of any indemnification
obligations under this Article VII, the amount of any obligation for which
indemnification may be claimed by any Indemnified Party shall be reduced by any
insurance proceeds received by the Indemnified Party (or by any Affiliate of the
Indemnified Party) with respect to the matter that is the subject of the
indemnified claim or any tax benefit actually received as a reduction in tax due
or receipt of a tax refund. Each Indemnified Party (on behalf of itself and its
Affiliates) agrees to make good faith, commercially reasonably efforts to obtain
all such insurance proceeds available to it; provided, however, that no claim
for indemnification shall be conditioned upon the final resolution of such
insurance claim – the proceeds of such claim to be paid back to the Indemnifying
Party if collected after the payment by the Indemnifying Party to the
Indemnified Party concerning such claim.

                    (d)     Notwithstanding anything to the contrary contained
in this Agreement, no claim for indemnity under this Agreement may be made to
the extent such claim relates to amounts that are accrued for as current
liabilities on the Final Balance Sheet as determined by the parties pursuant to
Section 1.6.

                    (e)     In no event shall Parent’s aggregate indemnity
obligation for a breach of the representations and warranties set forth in
Section 3.7 exceed $2,750,000.

                    (f)     The remedies set forth in this Article VII shall be
the exclusive remedy of the Parties with respect to the matters set forth in
this Article VII.

                    (g)     Notwithstanding anything to the contrary in this
Agreement, the limitations set forth in this Section 7.6, including, but not
limited to Section 7.6(f), or elsewhere in this Agreement shall not apply to
claims based on fraud or intentional misrepresentation on

-54-

--------------------------------------------------------------------------------




the part of any Indemnifying Stockholder, with respect to which claims the
Parent and its Affiliates reserve any and all rights and remedies to which they
may be entitled at law or in equity; provided, however, that Parent’s right to
recovery under this Section 7.6(g) shall be limited to (i) recovery from the
Escrow Amount, (ii) a right to set off against any amounts payable to the
Constituents hereunder, including, without limitation, any additional
consideration payable under Sections 1.6 and 1.7 of this Agreement and (iii)
recovery directly from the Indemnifying Stockholders up to an amount equal to
the final Adjusted Aggregate Payment Amount received and to be received by the
Indemnifying Stockholders hereunder, but, as to each individual Indemnifying
Stockholder in no event shall such amount be more than such Indemnifying
Stockholder’s Total Share of such damages. For purposes of the immediately
preceding subsection (iii), any Parent Shares received by the Indemnifying
Stockholders hereunder, whether or not then held by such Indemnifying
Stockholder, shall be valued using the Share Valuation Method.

ARTICLE VIII
TAX MATTERS

          8.1     Tax Indemnification. The Indemnifying Stockholders shall
indemnify and hold harmless the Parent and the Surviving Corporation, and any
successors thereto or Affiliates thereof, in respect of and against Damages
resulting from, relating to, or constituting (x) a breach of any representation
contained in Section 2.9 of this Agreement, (y) the failure to perform any
covenant or agreement set forth in this Article VIII, and (z) without
duplication, the following Taxes:

                    (a)     Any Taxes for any Taxable period ending on or before
Closing Date due and payable by the Company and not reserved for on the Final
Balance Sheet;

                    (b)     Any Taxes for any Taxable period ending on or before
the Closing Date for which the Company has any liability as a transferee or
successor, or pursuant to any contractual obligation or otherwise and not
reserved for on the Final Balance Sheet; and

                    (c)     Any transfer, sales, use, stamp, conveyance, value
added, recording, registration, documentary, filing and other non-income Taxes
and administrative fees (including, without limitation, notary fees) arising in
connection with the consummation of the series of transactions contemplated by
this Agreement whether levied on the Parent, the Surviving Corporation, the
Company or any of the Constituents.

          8.2     Preparation and Filing of Tax Returns; Payment of Taxes.

                    (a)     The Parent shall prepare and timely file or shall
cause to be prepared and timely filed all Tax Returns for the Company that are
required to be filed (taking into account extensions) after the Closing Date.
The Parent shall make or cause to be made all payments required with respect to
any such Tax Returns.

                    (b)     Any Tax Return to be prepared and filed for Taxable
periods beginning before the Closing Date and ending after the Closing Date
shall be prepared on a basis consistent with the last previous similar Tax
Return to the extent permitted under applicable law.

-55-

--------------------------------------------------------------------------------




          8.3     Audits, Assessments, Etc. Whenever any taxing authority sends
a notice of an audit, initiates an examination of the Company, or otherwise
asserts a claim, makes an assessment, or disputes the amount of Taxes for which
the Constituents are or may be liable under this Agreement, the Parent shall
promptly inform the Stockholder Representatives. The failure of the Parent to
notify the Stockholder Representatives promptly shall not relieve the
Constituents of any obligations under this Agreement except to the extent such
failure materially prejudices the Constituents. The Parent shall have the
exclusive right to control any resulting proceedings. The Stockholder
Representatives shall have the right to participate at the Constituents’ own
expense, in such proceeding, or portion thereof, only to the extent such
proceeding, or portion thereof, or determination, or portion thereof, affects
the amount of Taxes for which the Constituents are liable under this Agreement,
and the Parent may settle any such proceeding or determination, or portion
thereof, to the extent such proceeding or determination affects the amount of
Taxes for which the Constituents are liable under this Agreement only with the
prior written consent of the Stockholder Representatives, which consent shall
not be unreasonably withheld.

          8.4     Termination of Tax Sharing Agreements. All Tax sharing, Tax
indemnity or Tax distribution agreements or similar arrangements with respect to
or involving the Company shall be terminated prior to the Closing Date and,
after the Closing Date, the Parent, the Company, the Surviving Corporation and
their Affiliates shall not be bound thereby or have any liability thereunder for
amounts due in respect of periods ending on or before the Closing Date.

          8.5     Indemnification Claims.

                    (a)     Scope of Article VIII. Any claim by any Party
relating to a breach by another Party of its obligations under this Article VIII
shall be pursued in accordance with the procedures for indemnification claims
set forth in this Article VIII, and shall not, except for Section 7.6, otherwise
be subject to the terms and conditions, set forth in Article VII. To the extent
there is any inconsistency between the terms of Article VII and this Article
VIII with respect to the allocation of responsibility between the Company, the
Constituents and the Parent for Taxes relating to the business of the Company,
the provisions of this Article VIII shall govern.

                    (b)     Claim Procedure. For purposes of clarification, (i)
claims for a breach of an obligation under this Article VIII may be made by a
Party at any time prior to the thirtieth (30th) day after the expiration of the
statute of limitations applicable to the Tax matter to which the claim relates,
(ii) in order to seek indemnification under this Article VIII, the Parent shall
deliver a Claim Notice to the Stockholder Representatives, and if the Parent is
seeking to enforce such claim pursuant to the Escrow Agreement, the Parent shall
deliver a copy of the Claim Notice to the Escrow Agent in the form prescribed by
the Escrow Agreement, (iii) upon delivery of any Claim Notice hereunder, the
applicable representation or warranty shall survive until, but only to the
extent of, and for purposes of the resolution of, the specific matter covered by
such notice, (iv) the Parent and Stockholder Representatives shall promptly
deliver to the Escrow Agent a written notice executed by both parties
instructing the Escrow Agent to release such retained funds of the Escrow Amount
pursuant to the terms of the Escrow Agreement in accordance with resolution of
the matter, and (v) within twenty (20) days after delivery of a Claim Notice,
the Stockholder Representatives shall deliver to the Parent a Response in which

-56-

--------------------------------------------------------------------------------




the Stockholder Representatives shall: (1) agree that the Parent is entitled to
receive all of the Claimed Amount (in which case the Stockholder Representatives
and the Parent shall deliver to the Escrow Agent, within three days following
the delivery of the Response, a written notice executed by the Stockholder
Representatives and the Parent instructing the Escrow Agent to release the
Claimed Amount (or, if lesser, the amount remaining in the Escrow Amount) to the
Parent); (2) agree that the Parent is entitled to receive the Agreed Amount (in
which case the Stockholder Representatives and the Parent shall deliver to the
Escrow Agent, within three (3) days following the delivery of the Response, a
written notice executed by the Stockholder Representatives and the Parent
instructing the Escrow Agent to release the Agreed Amount (or, if lesser, the
amount remaining in the Escrow Amount) to the Parent), or (3) dispute that the
Parent is entitled to receive any of the Claimed Amount.

          8.6     Dispute Resolution. During the thirty (30) day period
following the delivery of a Response that reflects a Dispute, the Parent and the
Stockholder Representatives shall attempt in good faith to resolve the Dispute.
If, at the end of the thirty (30) day period, the Parent and the Stockholder
Representatives have not resolved such Dispute, the Parent and the Stockholder
Representatives shall refer the Dispute for determination to the Accountants
(selected in accordance with Section 1.6(d)(iii)) who shall act as experts, not
as arbitrators, and the parties will be reasonably available and work diligently
to facilitate the Accountants to render a determination within a twenty (20) day
period immediately following the referral to them. A determination by the
Accountants with respect to any item of Dispute submitted to them will be
binding on the Parent and the Constituents. The fees and expenses of the
Accountants shall be borne equally by the Constituents on the one hand and the
Parent on the other hand.

          8.7     Limitations. The Constituents shall have no right of
contribution against the Company or the Surviving Corporation with respect to
any breach by the Company of any of its representations, warranties, covenants
or agreements. Any payments made to the Parent pursuant to this Article VIII
shall be treated as an adjustment to the Aggregate Transaction Consideration for
Tax purposes.

ARTICLE IX
TERMINATION

          9.1     Termination of Agreement. The Parties may terminate this
Agreement prior to the Closing, as provided below:

                    (a)     the Parties may terminate this Agreement by mutual
written consent;

                    (b)     the Parent may terminate this Agreement by giving
written notice to the Company in the event the Company or any Constituent is in
breach of any representation, warranty or covenant contained in this Agreement,
and such breach (i) individually or in combination with any other such breach,
would cause the conditions set forth in clauses (b) or (c) of Section 6.1 not to
be satisfied and (ii) is not cured within twenty (20) days following delivery by
the Parent to the Company of written notice of such breach;

                    (c)     the Company may terminate this Agreement by giving
written notice to the Parent in the event the Parent or the Merger Sub is in
breach of any representation, warranty

-57-

--------------------------------------------------------------------------------




or covenant contained in this Agreement, and such breach (i) individually or in
combination with any other such breach, would cause the conditions set forth in
clauses (b) and (c) of Section 6.2 not to be satisfied and (ii) is not cured
within twenty (20) days following delivery by the Company to the Parent of
written notice of such breach;

                    (d)     the Parent may terminate this Agreement by giving
written notice to the Company if the Closing shall not have occurred on or
before November 15, 2008 by reason of the failure of any condition precedent
under Section 6.1 (unless the failure results primarily from a breach by the
Parent or the Merger Sub of any representation, warranty or covenant contained
in this Agreement); or

                    (e)     the Company may terminate this Agreement by giving
written notice to the Parent if the Closing shall not have occurred on or before
November 15, 2008 by reason of the failure of any condition precedent under
Section 6.2 (unless the failure results primarily from a breach by the Company
or any Constituent of any representation, warranty or covenant contained in this
Agreement).

          9.2     Effect of Termination. If any Party terminates this Agreement
pursuant to Section 9.1, all obligations of the Parties hereunder shall
terminate without any liability of any Party to any other Party; provided that
each Party shall remain liable for any breach of this Agreement prior to its
termination; and provided, further, that the provisions of Sections 5.8 and
5.10, and this Section 9.2 shall remain in full force and effect and survive any
termination of this Agreement pursuant to the terms of this Article IX.

ARTICLE X
DEFINITIONS

          For purposes of this Agreement, each of the following terms shall have
the meaning set forth below.

          “AAA” shall have the meaning set forth in Section 1.7(f)(iii) of this
Agreement.

          “Acceleration Event” shall mean the occurrence of any of the following
events: (i) the consummation of a transaction that results in the sale or other
disposition of all or a majority of the equity interests or assets of NextGen to
a Person that is not an Affiliate of the Parent or (ii) NextGen is consolidated
or merged with or into or acquired by another Person and NextGen is not the
surviving entity in such transaction, or (iii) the events described in clauses
(i) or (ii) occur with respect to Parent and either (A) the purchasing or
surviving entity has a product of service offering that is competitive with that
offered by the Surviving Corporation, or (B) the operations the Surviving
Corporation are combined with a business division or subsidiary of the
purchasing or surviving entity, as the case may be, so as to make the
delineation of actual financial results for the Surviving Corporation impossible
or unreasonably difficult to calculate.

          “Accountants” shall have the meaning set forth in Section 1.6(d)(iii)
of this Agreement.

          “Accounting Policies” shall mean the cost accounting policies set
forth in Exhibit E to this Agreement.

-58-

--------------------------------------------------------------------------------




          “Acquired Person” shall mean any Person engaged in a business, line of
business, or with a product substantially identical to the Business that is
acquired by or otherwise combined with the Surviving Corporation or Parent or
any other Affiliate of Parent which acquisition or combination occurs after the
Closing, regardless of the form or such acquisition or combination (e.g., by
stock purchase, merger, consolidation or otherwise).

          “Adjusted Aggregate Payment Amount” shall have the meaning set forth
in Exhibit C to this Agreement.

          “Adjusted Company Shares Outstanding” shall have the meaning set forth
in Exhibit C to this Agreement.

          “Adjusted Forecast” shall have the meaning set forth in Exhibit C to
this Agreement.

          “Affiliate” shall mean any affiliate, as defined in Rule 12b-2 under
the Securities Exchange Act of 1934.

          “Agreed Amount” shall mean part, but not all, of the Claimed Amount as
mutually agreed to by (a) Indemnifying Party and Indemnified Party (for purposes
of Article VII) or (b) by Parent and Stockholder Representatives (for purposes
of Article VIII).

          “Aggregate Exercise Price” shall have the meaning set forth in Exhibit
C to this Agreement.

          “Aggregate Transaction Consideration” shall mean the sum of (a) the
Closing Amount, (b) any Closing Amount Adjustment payable to the Constituents in
accordance with Section 1.6 hereof, (c) the First Earnout Period Payment, if
any, (d) the Second Earnout Period Payment, if any, and (e) any amount released
to the Constituents from the Escrow Amount, both previously paid and then
currently payable as of the applicable Payment Date.

          “Agreement” shall have the meaning set forth in the first paragraph of
this Agreement.

          “AR Measuring Date” shall have the meaning set forth in Section
1.9(b)(ii) of this Agreement.

          “Bonus Pool” shall have the meaning set forth in Section 5.13 of this
Agreement.

          “Business” shall mean the provision of revenue cycle management
services as provided by the Company to physician groups and ambulatory care
centers as of the Effective Time, consisting of outsourced billing management
services, claims denial management, software sales, technology support services,
account management services and data management and decision support information
technology. As of the Effective Time, the Company conducts the following
functions and activities in order to provide such services to healthcare
providers: (i) comprehensive billing and fee collection; (ii) printing and
mailing of claim forms and electronic submission of claims and printing and
mailing of patient statements; (iii) posting of payments, management of
adjustments and explanation of benefits reviews; (iv) designing and automating
provider-specific sets of decision criteria to bill, correct and remedy, collect
and monitor revenue cycle trends using rules-based analytics (including Denial
Tracker, Resolution Manager and

-59-

--------------------------------------------------------------------------------




Claim Arrange proprietary software applications); (v) re-selling third-party
practice management software; (vi) training with regards to and support of,
selected third-party software; (vii) client implementation and customer support;
(viii) providing data analytics, application interfaces, and application
hosting; and (ix) routine account manager client meetings and client performance
reviews.

          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in the City of Baltimore, Maryland are required or
authorized by law to be closed.

          “Cash” shall mean all cash and cash equivalents of the Company as of
the Closing (including liquid debt instruments held as assets of the Company
with maturities of three months or less), calculated in accordance with GAAP and
the Accounting Policies.

          “CERCLA” shall mean the federal Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended.

          “Claim Notice” shall mean written notification which contains (i) a
description of the Damages incurred or reasonably expected to be incurred by the
Indemnified Party and the Claimed Amount of such Damages, to the extent then
known, (ii) a statement that the Indemnified Party is entitled to
indemnification under Article VII for such Damages and a reasonable explanation
of the basis therefor, and (iii) a demand for payment in the amount of such
Damages.

          “Claimed Amount” shall mean the amount of any Damages incurred or
reasonably expected to be incurred by the Indemnified Party.

          “Closing” shall mean the closing of the series of transactions
contemplated by this Agreement.

          “Closing Accounts Receivable” shall mean each and all accounts
receivable of the Company as of the Closing Date, net of any reserves.

          “Closing Amount” shall mean nineteen million dollars ($19,000,000)
consisting of:

 

 

 

(i) $16,250,000 in cash; and

 

 

 

(ii) $2,750,000 in Parent Shares.

 

 

 

The Closing Amount shall be (a) reduced or increased by the Estimated Net Debt
Adjustment, if any, (b) reduced or increased by the Estimated Working Capital
Adjustment, if any; and (c) less the $8,000,000 in cash amount into the Escrow
Amount at Closing. The Parent Shares shall be valued using the Share Valuation
Method.

          “Closing Amount Adjustment” shall have the meaning set forth in
Section 1.6(c) of this Agreement.

-60-

--------------------------------------------------------------------------------




          “Closing Date” shall have the meaning set forth in Section 1.2.

          “Closing Date Working Capital” shall mean, as of the Closing Date and
giving effect to the consummation of the Merger, the excess of the Company’s
total current assets (including accounts receivable and prepaid expenses but
excluding Cash), minus total current liabilities (excluding the current portion
of any Debt but including the Company Closing Expenses), determined in
accordance with GAAP and the Accounting Policies, subject to such other
adjustments as may be specifically set forth on Section 1.6(d)(i) of the
Disclosure Schedule.

          “COBRA” shall have the meaning set forth in Section 2.2 l(f) of this
Agreement.

          “Code” shall mean the Internal Revenue Code of 1986, as amended.

          “Company” shall have the meaning set forth in the first paragraph of
this Agreement.

          “Company Certificate” shall mean a certificate to the effect that each
of the conditions specified in of Section 6.1 of this Agreement is satisfied in
all respects.

          “Company Closing Expenses” shall mean the expenses incurred by the
Company in connection with the consummation of the series of transactions
contemplated hereby, including, without limitation, transaction-related expenses
of counsel and accountants (but not including regular audit fees), printing,
filing, investment banking and financial advisory fees and commissions.

          “Company Intellectual Property” shall mean the Intellectual Property
owned by the Company and used in connection with the Business.

          “Company Material Adverse Effect” shall mean any material adverse
change, event, circumstance or development with respect to, or material adverse
effect on, (i) the business, assets, liabilities, capitalization, condition
(financial or other), or results of operations of the Company or (ii) the
ability of the Parent to operate the Business in the manner in which it is
conducted at the time of Closing. For the avoidance of doubt, the Parties agree
that the terms “material,” “materially” or “materiality” as used in this
Agreement with an initial lower case “m” shall have their respective customary
and ordinary meanings, without regard to the meaning ascribed to Company
Material Adverse Effect.

          “Company Plan” shall mean any Employee Benefit Plan maintained, or
contributed to, by the Company or any ERISA Affiliate.

          “Company Shares” shall mean the shares of common stock, $0.01 par
value per share, of the Company.

          “Company Stock Plan” shall mean any stock option plan or other stock
or equity-related plan of the Company.

          “Company Stockholders” shall mean the stockholders of record of the
Company immediately prior to the Effective Time.

-61-

--------------------------------------------------------------------------------




          “Constituents” shall mean each of:

 

 

 

          (i)     the Company Stockholders holding Company Shares (excluding
Dissenting Shares), including those holders of Options who exercise their
Options immediately prior to Closing; and

 

 

 

          (ii)    those holders whose Options are delivered to Parent for
cancellation and who execute Option Termination Agreements in accordance with
Section 1.3(b)(ii) hereof.

          “Customer Deliverables” shall mean the services that the Company or
the Subsidiary (i) currently provides, or (ii) has provided within the previous
five years.

          “Customer Termination” shall mean notice given by a customer to the
Surviving Corporation that such customer is terminating its customer
relationship with the Surviving Corporation.

          “Damages” shall mean any and all debts, obligations and other
liabilities (whether absolute, accrued, contingent, fixed or otherwise, or
whether known or unknown, or due or to become due or otherwise), diminution in
value, monetary damages (but not incidental, consequential or punitive damages),
fines, fees, penalties, interest obligations, deficiencies, losses and
reasonable expenses (including amounts paid in settlement, interest, court
costs, reasonable costs of investigators, reasonable fees and expenses of
attorneys, accountants, financial advisors and other experts, and other expenses
of litigation).

          “Debt” shall mean the sum of (a) all obligations of the Company for
borrowed money, or with respect to deposits or advances of any kind to the
Company, (b) all obligations of the Company evidenced by bonds, debentures,
notes, preferred stock or similar instruments, (c) all obligations of the
Company upon which interest charges are customarily paid, (d) all obligations of
the Company under conditional sale or other title retention agreements relating
to property purchased by the Company, (e) all obligations of the Company issued
or assumed as the deferred purchase price of property or services (excluding
obligations of the Company or creditors for raw materials, inventory, services
and supplies incurred in the Ordinary Course of Business), (f) all capitalized
lease obligations of the Company, (g) all obligations of others secured by any
lien on property or assets owned or acquired by the Company, whether or not the
obligations secured thereby have been assumed, (h) all obligations of the
Company under interest rate or currency hedging transactions (valued at the
termination value thereof), (i) all letters of credit issued for the account of
the Company, and (j) all guarantees and arrangements having the economic effect
of a guarantee by the Company of any indebtedness of any other person. For the
purposes of clarification, Debt does not include accounts payable or other
liabilities to the extent taken into account in calculating Closing Date Working
Capital as contemplated under Section 1.6 of this Agreement.

          “Disclosure Schedule” shall mean the disclosure schedule provided by
the Company to the Parent on the date hereof and accepted in writing by the
Parent.

          “Dispute” shall mean the dispute resulting if the Indemnifying Party
in a Response disputes its liability for all or part of the Claimed Amount.

-62-

--------------------------------------------------------------------------------




          “Dissenting Share Consideration” shall have the meaning set forth in
Section 1.8(a) of this Agreement.

          “Dissenting Shares” shall mean Company Shares held as of the Effective
Time by a Company Stockholder who has not voted such Company Shares in favor of
the adoption of this Agreement and with respect to which appraisal such Company
Stockholder shall be entitled to demand and perfect in accordance with Section
3-202 of the MGCL following the Effective Time.

          “Earnout Certificate” shall have the meaning set forth in Section
1.7(e) of this Agreement.

          “Earnout Payment” shall have the meaning set forth in Section 1.7(b)
of this Agreement.

          “Effective Time” shall mean the time at which the Surviving
Corporation files the Maryland Articles of Merger with the Maryland State
Department of Assessments and Taxation.

          “Employee Benefit Plan” shall mean any “employee pension benefit plan”
(as defined in Section 3(3) of ERISA), any “employee welfare benefit plan” (as
defined in Section 3(1) of ERISA), and any other written or oral plan, agreement
or arrangement involving direct or indirect compensation, including insurance
coverage, severance benefits, disability benefits, deferred compensation,
bonuses, stock options, stock purchase, phantom stock, stock appreciation or
other forms of incentive compensation or post-retirement compensation.

          “Environmental Law” shall mean any federal, state or local law,
statute, rule, order, directive, judgment, Permit or regulation or the common
law relating to the environment, occupational health and safety, or exposure of
persons or property to Materials of Environmental Concern, including any
statute, regulation, administrative decision or order pertaining to: (i) the
presence of or the treatment, storage, disposal, generation, transportation,
handling, distribution, manufacture, processing, use, import, export, labeling,
recycling, registration, investigation or remediation of Materials of
Environmental Concern or documentation related to the foregoing; (ii) air, water
and noise pollution; (iii) groundwater and soil contamination; (iv) the release,
threatened release, or accidental release into the environment, the workplace or
other areas of Materials of Environmental Concern, including emissions,
discharges, injections, spills, escapes or dumping of Materials of Environmental
Concern; (v) transfer of interests in or control of real property which may be
contaminated; (vi) community or worker right-to-know disclosures with respect to
Materials of Environmental Concern; (vii) the protection of wild life, marine
life and wetlands, and endangered and threatened species; (viii) storage tanks,
vessels, containers, abandoned or discarded barrels and other closed
receptacles; and (ix) health and safety of employees and other persons. As used
above, the term “release” shall have the meaning set forth in CERCLA.

          “Environmental Permits” shall mean all permits, approvals,
identification numbers, licenses and other authorizations required under or
issued pursuant to any applicable Environmental Law.

          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.

-63-

--------------------------------------------------------------------------------




          “ERISA Affiliate” shall mean any entity which is, or at any applicable
time was, a member of (1) a controlled group of corporations (as defined in
Section 414(b) of the Code), (2) a group of trades or businesses under common
control (as defined in Section 414(c) of the Code), or (3) an affiliated service
group (as defined under Section 414(m) of the Code or the regulations under
Section 414(o) of the Code), any of which includes or included the Company.

          “Escrow Account” shall mean the escrow account with Escrow Agent in
which the Escrow Amount is deposited.

          “Escrow Agreement” shall mean an escrow agreement in substantially the
form attached hereto as Exhibit F.

          “Escrow Agent” shall mean the escrow agent under the Escrow Agreement,
which shall initially be US Bank, Los Angeles, California.

          “Escrow Amount” shall mean (a) cash of $8,000,000 and (b) the First
Earnout Period Payment, when and if paid.

          “Escrow Fund” shall mean the fund established pursuant to the Escrow
Agreement, including the amount paid by the Parent to the Escrow Agent at the
Closing pursuant to Section 1.9 of this Agreement.

          “Estimated Net Debt” shall have the meaning set forth in Section
1.6(a)(ii) of this Agreement.

          “Estimated Net Debt Adjustment” shall have the meaning set forth in
Section 1.6(a)(ii) of this Agreement.

          “Estimated Working Capital” shall have the meaning set forth in
Section 1.6(b)(ii) of this Agreement.

          “Estimated Working Capital Adjustment” shall have the meaning set
forth in Section 1.6(b)(ii) of this Agreement.

          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

          “Expected Claim Notice” shall mean a notice that, as a result of a
Legal Proceeding instituted by or written claim made by a third party, an
Indemnified Party reasonably expects to incur Damages for which it is entitled
to indemnification under Article VII.

          “Final Balance Sheet” shall have the meaning set forth in Section
1.6(d)(i) of this Agreement.

          “Final Revised Cumulative Price” shall have the meaning set forth in
Exhibit C to this Agreement.

          “Financial Statements” shall mean:

-64-

--------------------------------------------------------------------------------




                    (a)     the balance sheet and statement of income, change in
stockholders’ equity and cash flows of the Company as of the end of and for the
last fiscal year, which shall be audited by Stout, Causey & Horning, P.A. as the
Company’s independent auditing firm; and

                    (b)     the unaudited balance sheets and unaudited
statements of income, changes in stockholders’ equity and cash flows of the
Company for the seven (7) months ended as of July 31, 2008; and

                    (c)     the unaudited balance sheet of the Company as of the
Most Recent Balance Sheet Date.

          “First Alternative Condition” shall have the meaning set forth in
Section 1.9(b)(i) of this Agreement.

          “First Condition” shall have the meaning set forth in Section
1.9(b)(i) of this Agreement.

          “First Earnout Period” shall have the meaning set forth in Section
1.7(a)(i) of this Agreement.

          “First Earnout Period Payment” shall have the meaning set forth in
Section 1.7(a)(i) of this Agreement.

          “GAAP” shall mean generally accepted accounting principles in the
United States of America applied on a consistent basis.

          “Governmental Entity” shall mean any government or any agency, bureau,
board, commission, court, department, official, political subdivision, tribunal
or other instrumentality of any government, whether federal, state or local,
domestic or foreign.

          “Governmental Order” means any order, writ, judgment, injunction,
decree, stipulation, determination or award entered by or with any Governmental
Entity.

          “Hazardous Materials” shall mean (a) petroleum and petroleum products,
radioactive materials, asbestos-containing materials, mold, urea formaldehyde
foam insulation, transformers or other equipment that contain polychlorinated
biphenyls and radon gas, (b) any other chemicals, materials or substances
defined as or included in the definition of “hazardous substances”, “hazardous
wastes”, “hazardous materials”, “extremely hazardous wastes”, “restricted
hazardous wastes”, “toxic substances”, “toxic pollutants”, “contaminants” or
“pollutants”, or words of similar import, under any applicable Environmental
Law, and (c) any other chemical, material or substance which is regulated by any
Environmental Law.

          “Healthcare Laws” shall have the meaning set forth in Section 2.29 of
this Agreement.

          “HIPAA” shall have the meaning set forth in Section 2.21(f) of this
Agreement.

          “HIPAA Commitments” shall have the meaning set forth in Section
2.23(b) of this Agreement.

-65-

--------------------------------------------------------------------------------




          “In-the-Money-Option” shall have the meaning set forth in Exhibit C to
this Agreement.

          “Indemnified Party” shall mean a party entitled, or seeking to assert
rights, to indemnification under Article VII.

          “Indemnifying Party” shall mean the party from whom indemnification is
sought by the Indemnified Party.

          “Indemnifying Stockholders” shall have the meaning set forth in the
first paragraph of this Agreement.

          “Information Statement” shall mean that certain Information Statement
dated on or about the date of this Agreement furnished by the Company to the
Constituents in connection with the special meeting of such Constituents.

          “Initial Cumulative Price” shall have the meaning set forth in Exhibit
C to this Agreement.

          “Intellectual Property” shall mean all:

                    (a)     patents, patent applications, patent disclosures and
all related continuation, continuation-in-part, divisional, reissue,
reexamination, utility model, certificate of invention and design patents,
patent applications, registrations and applications for registrations;

                    (b)     trademarks, service marks, trade dress, Internet
domain names, logos, trade names and corporate names and registrations and
applications for registration thereof;

                    (c)     copyrightable works, copyrights and registrations
and applications for registration thereof;

                    (d)     copyright, confidential information and trade
secrets embodied in computer software and documentation;

                    (e)     inventions, trade secrets and confidential business
information, whether patentable or nonpatentable and whether or not reduced to
practice, know-how, manufacturing and product processes and techniques, research
and development information, financial, marketing and business data, pricing and
cost information, business and marketing plans and customer and supplier lists
and information;

                    (f)     other proprietary rights relating to any of the
foregoing (including remedies against infringements thereof and rights of
protection of interest therein under the laws of all jurisdictions); and

                    (g)     copies and tangible embodiments thereof.

          “Internal Systems” shall mean the internal computer systems of the
Company that are used in its and in connection with business or operations,
including computer hardware systems, software applications and embedded systems.

-66-

--------------------------------------------------------------------------------




          “Key Employees” shall mean Don Good and Perry Snyder.

          “Knowledge” of the Company shall mean the knowledge of the Key
Employees and officers of the Company, or information which any such individual
should have known based on his primary or supervisory responsibility for the
matter at issue with the Company after due inquiry. “Knowledge” of the Parent or
the Merger Sub shall mean the knowledge of Steve Plochocki, Paul Holt, Patrick
Cline and Timothy Eggena, or information which any such individual should have
known based on his primary or supervisory responsibility for the matter at issue
with the Parent or the Merger Sub after due inquiry.

          “Law” means any federal, national, supranational, state, provincial,
local or similar statute, law, ordinance, regulation, rule, code, order,
requirement or rule of law (including common law).

          “Lease” shall mean any lease or sublease pursuant to which the Company
leases or subleases from another party any real property.

          “Leased Real Property” means the real property leased by the Company
as tenant, together with, to the extent leased by the Company, all buildings and
other structures, facilities or improvements currently located thereon, all
fixtures, systems, equipment and items of personal property of the Company
attached or appurtenant thereto and all easements, licenses, rights and
appurtenances relating to the foregoing.

          “Legal Proceeding” shall mean any action, suit, proceeding, claim,
arbitration or investigation before any Governmental Entity or before any
arbitrator or mediator.

          “Maryland Articles of Merger” shall mean the articles of merger or
other appropriate documents prepared and executed in accordance with Section
3-110 of the MGCL in form and substance reasonably satisfactory to the Parties.

          “Material Contract” shall have the meaning set forth in Section
2.14(a) of this Agreement.

          “Materials of Environmental Concern” shall mean any: pollutants,
contaminants or hazardous substances (as such terms are defined under CERCLA),
pesticides (as such term is defined under the Federal Insecticide, Fungicide and
Rodenticide Act), solid wastes and hazardous wastes (as such terms are defined
under the Resource Conservation and Recovery Act), chemicals, other hazardous,
radioactive or toxic materials, oil, petroleum and petroleum products (and
fractions thereof), or any other material (or article containing such material)
listed or subject to regulation under any law, statute, rule, regulation, order,
Permit, or directive due to its potential, directly or indirectly, to harm the
environment or the health of humans or other living beings.

          “Maximum Allowable Closing Debt” shall have the meaning set forth in
Section 1.6(a)(ii) of this Agreement.

          “Merger” shall mean the merger of the Company with and into the Merger
Sub in accordance with the terms of this Agreement.

-67-

--------------------------------------------------------------------------------




          “Merger Sub” shall have the meaning set forth in the first paragraph
of this Agreement.

          “MGCL” shall have the meaning set forth in Section 1.1 of this
Agreement.

          “Most Recent Balance Sheet” shall mean the unaudited balance sheet of
the Company as of the Most Recent Balance Sheet Date.

          “Most Recent Balance Sheet Date” shall mean July 31, 2008.

          “Net Debt” shall mean Debt minus any Cash as of the Closing, subject
to such other adjustments as may be specifically set forth on Section 1.6(d)(i)
of the Disclosure Schedule.

          “NextGen” shall have the meaning set forth in the first paragraph of
this Agreement.

          “Non-Executing Stockholders” shall mean those Constituents who are not
also Indemnifying Stockholders.

          “Option” shall mean each option to purchase or acquire Company Shares.

          “Option Termination Agreements” shall have the meaning set forth in
Section 1.3(b)(ii) of this Agreement.

          “Ordinary Course of Business” shall mean the ordinary course of
business consistent with recent past custom and practice (within the past 24
months) (including with respect to frequency and amount).

          “Parent” shall have the meaning set forth in the first paragraph of
this Agreement.

          “Parent Shares” shall mean shares of common stock of Quality Systems,
Inc.

          “Parent Certificate” shall mean a certificate to the effect that each
of the conditions specified in Section 6.2 of this Agreement is satisfied in all
respects.

          “Parent Material Adverse Effect” shall mean any material adverse
change, event, circumstance or development with respect to, or material adverse
effect on, the business, assets, liabilities, capitalization, condition
(financial or other), or results of operations of the Parent. For the avoidance
of doubt, the Parties agree that the terms “material,” “materially” or
“materiality” as used in this Agreement with an initial lower case “m” shall
have their respective customary and ordinary meanings, without regard to the
meaning ascribed to Parent Material Adverse Effect.

          “Parties” or “Party” shall mean individually and collectively (as the
case may be) the Parent, NextGen, the Merger Sub, the Company and the
Indemnifying Stockholders.

          “Payment Date” shall have the meaning set forth in Section 1.5(a) of
this Agreement.

          “Payment Information” shall have the meaning set forth in Section
1.9(e) of this Agreement.

-68-

--------------------------------------------------------------------------------




          “Payment Information Certificate” shall have the meaning set forth in
Section 1.9(e) of this Agreement.

          “Per Hour Rate” shall mean a director’s or employee’s (as applicable)
annual total compensation (including salary and bonus) divided by 2,000 hours.

          “Permits” shall mean all permits, licenses, registrations,
certificates, orders, approvals, franchises, variances and similar rights issued
by or obtained from any Governmental Entity (including those issued or required
under Environmental Laws and those relating to the occupancy or use of owned or
leased real property).

          “Person” shall mean any natural person, corporation, limited liability
company, general or limited partnership, proprietorship, other business,
non-profit or charitable organization, trust, union, association (whether or not
incorporated in any jurisdiction), or any court, arbitration tribunal,
administrative agency or commission or other governmental or regulatory
authority or agency.

          “Post-Closing Net Income” shall mean the after-tax net income of the
Surviving Corporation (assuming an income tax rate of 40%) after the Closing,
but excluding any expenses which are also indemnifable Damages under Sections
1.6, Section 1.8, Article VII or Article VIII; provided, however, that with
respect to clients and customers that are “Qualified Referrals” only 50% of the
revenues and expenses (including revenues and expenses associated with NextGen
EMR and/or PM licenses bundled into billing contracts) associated with such
clients shall be included in the calculation of “Post-Closing Net Income.” For
purposes hereof, Qualified Referrals shall mean clients and customers of
Surviving Corporation referred to Surviving Corporation by NextGen who have
expressed an interest in, and are financially capable of contracting for,
revenue cycle management services. For purposes of clarity, any payments of the
Bonus Pool shall be an expense to the Surviving Corporation for purposes of
calculating “Post-Closing Net Income.”

          “Pro Rata Share” of any particular Indemnifying Stockholder shall mean
the total number of shares of Company Shares owned by such Indemnifying
Stockholder (calculated to include the Company Shares that would be owned by
such Indemnifying Stockholder as a result of the exercise of any Option) divided
by the total number of Company Shares owned by all of the Constituents
(calculated to include the Company Shares that would be owned by such
Constituents as a result of the exercise of any Option).

          “Reasonable Best Efforts” shall mean best efforts, to the extent
commercially reasonable.

          “Release” means disposing, discharging, injecting, spilling, leaking,
leaching, dumping, emitting, escaping, emptying, seeping, placing, appearing and
the like into or upon any land, building, surface, subsurface or water or air or
otherwise entering into the Environment.

          “Releasees” shall have the meaning set forth in Section 1.12(a) of
this Agreement.

          “Requisite Stockholder Approval” shall mean the adoption of this
Agreement and the approval of the Merger by a two-thirds vote of all the holders
of Company Shares entitled to vote on this Agreement and the Merger as set forth
in Section 3-105(e) of the MGCL.

-69-

--------------------------------------------------------------------------------




          “Response” shall mean a written response containing the information
provided for in Section 7.3(e) or Section 8.5(b)(v), as applicable.

          “Revised Cumulative Price” shall have the meaning set forth in Exhibit
C to this Agreement.

          “Rule” shall mean any constitution or statute or law or any judgment,
decree, injunction, order, ruling, ordinance or final regulation or rule of any
Governmental Entity, including, without limitation, those relating to
disclosure, usury, equal credit opportunity, equal employment, environment,
employee safety and health, fair credit reporting and anti-competitive
activities.

          “Securities Act” shall mean the Securities Act of 1933, as amended.

          “Security Interest” shall mean any mortgage, pledge, security
interest, encumbrance, charge or other lien (whether arising by contract or by
operation of law), other than (i) mechanic’s, materialmen’s, and similar liens,
(ii) liens arising under worker’s compensation, unemployment insurance, social
security, retirement, and similar legislation, (iii) liens for taxes not yet due
and payable, and (iv) liens on goods in transit incurred pursuant to documentary
letters of credit, in each case arising in the Ordinary Course of Business of
the Company and not material to the Company.

          “Second Alternative Condition” shall have the meaning set forth in
Section 1.9(b)(i) of this Agreement.

          “Second Earnout Period” shall have the meaning set forth in Section
1.7(a)(ii) of this Agreement.

          “Second Earnout Period Payment” shall have the meaning set forth in
Section 1.7(a)(ii) of this Agreement.

          “Second Earnout Threshold” shall have the meaning set forth in Section
1.7(a)(ii) of this Agreement.

          “SFAS” shall mean Statement of Financial Accounting Standards.

          “Share Valuation Method” shall mean the valuation of the Parent Shares
based upon the average closing price of Parent’s common stock as reported by the
Nasdaq Global Select Market over the 45 trading days ending on the trading day
immediately prior to the Closing Date.

          “Significant Person” shall mean a Person listed in Section 2.24 of the
Disclosure Schedule.

          “Software” shall mean any of the software (including the documentation
thereto) owned by the Company and any software included with any of the
Company’s products and/or services or the Internal Systems.

-70-

--------------------------------------------------------------------------------




          “Stockholder Representatives” shall have the meaning set forth in
Section 1.14(a) of this Agreement.

          “Stockholder Transmittal Letter” shall have the meaning set forth in
Section 1.3(b)(i) this Agreement.

          “Surviving Corporation” shall mean the Company following the Closing,
as the surviving corporation in the Merger.

          “Target Net Debt” shall have the meaning set forth in Section
1.6(a)(i) of this Agreement.

          “Target Region” shall have the meaning set forth in Section 1.7(g)(ii)
of this Agreement.

          “Target Working Capital” shall have the meaning set forth in Section
1.6(b)(i) of this Agreement.

          “Taxes” (including with correlative meaning “Tax” and “Taxable”) shall
mean (a) any and all taxes, and any and all other charges, fees, levies, duties,
deficiencies, customs or other similar assessments or liabilities in the nature
of a tax, including without limitation any income, gross receipts, ad valorem,
net worth, premium, value-added, alternative or add-on minimum, excise,
severance, stamp, occupation, windfall profits, real property, personal
property, assets, sales, use, capital stock, capital gains, documentary,
recapture, transfer, transfer gains, estimated, withholding, employment,
unemployment insurance, unemployment compensation, social security, business
license, business organization, environmental, workers compensation, payroll,
profits, license, lease, service, service use, gains, franchise and other taxes
imposed by any federal, state, local, or foreign Governmental Entity, (b) any
interest, fines, penalties, assessments, or additions resulting from,
attributable to, or incurred in connection with any items described in this
paragraph or any contest or dispute thereof, and (c) any items described in this
paragraph that are attributable to another person but that the Company is liable
to pay by law, by contract, or otherwise.

          “Tax Returns” shall mean any and all reports, returns, declarations,
statements, forms, or other information required to be supplied to a
Governmental Entity or to any individual or entity in connection with Taxes and
any associated schedules, attachments, work papers or other information provided
in connection with such items, including any amendments, thereof.

          “Third Party Action” shall mean any suit or proceeding by a person or
entity other than a Party for which indemnification may be sought by a Party
under Article VII.

          “Total Share” of any particular Indemnifying Stockholder shall mean
the total number of shares of Company Shares owned by such Indemnifying
Stockholder (calculated to include the Company Shares that would be owned by
such Indemnifying Stockholder as a result of the exercise of any Option) divided
by the total number of Company Shares owned by all of the Indemnifying
Stockholders (calculated to include the Company Shares that would be owned by
such Indemnifying Stockholders as a result of the exercise of any Option).

          “Trading Partners” shall have the meaning set forth in Section 2.29(c)
of this Agreement.

-71-

--------------------------------------------------------------------------------




          “Warrant” shall mean each warrant or other contractual right to
purchase or acquire Company Shares, provided that Options shall not be
considered Warrants.

ARTICLE XI
MISCELLANEOUS

          11.1     Press Releases; Announcements; Confidentiality. The Parties
have agreed to the form of press release to be issued promptly after the
Closing. The Company agrees that it shall not issue any other press release or
public announcement or make any statement to third parties relating to the
subject matter of this Agreement (including disclosure of any terms of this
Agreement) without the prior written approval of the Parent.

          11.2     No Third Party Beneficiaries. This Agreement shall not confer
any rights or remedies upon any person other than the Parties and their
respective successors and permitted assigns.

          11.3     Entire Agreement. This Agreement (including the documents
referred to herein), constitutes the entire agreement among the Parties with
respect to the subject matter hereof, and supersedes any prior or
contemporaneous understandings, agreements or representations by or among the
Parties, written or oral, express or implied, which may have related to the
subject matter hereof in any way.

          11.4     Succession and Assignment. This Agreement shall be binding
upon and inure to the benefit of the Parties named herein, the Constituents, and
their respective successors and permitted assigns. No Party may assign either
this Agreement or any of its rights, interests or obligations hereunder without
the prior written approval of the other Parties. QSI may assign to affiliated
parties as they exist now or in the future.

          11.5     Counterparts and Facsimile Signature. This Agreement may be
executed simultaneously in two or more counterparts, each of which shall be
deemed to be an original copy of this Agreement and all of which together shall
be deemed to constitute one and the same agreement. The exchange of copies of
this Agreement and of signature pages by facsimile transmission shall constitute
effective execution and delivery of this Agreement as to the Parties and may be
used in lieu of the original Agreement and signature pages thereof for all
purposes.

          11.6     Headings. The section headings contained in this Agreement
are inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

          11.7     Notices. All notices, requests, demands, claims, and other
communications hereunder shall be in writing. Any notice, request, demand, claim
or other communication hereunder shall be deemed duly delivered four business
days after it is sent by registered or certified mail, return receipt requested,
postage prepaid, or one business day after it is sent for next business day
delivery via a reputable nationwide overnight courier service, in each case to
the intended recipient as set forth below:

-72-

--------------------------------------------------------------------------------




 

 

 

If to the Company and the Indemnifying Stockholders:

 

Copy to (which shall not constitute notice):

 

 

 

 

 

Whiteford, Taylor & Preston L.L.P.

 

 

Seven Saint Paul Street

Perry Snyder

 

Suite 1500

2405 Velvet Ridge Dr.

 

Baltimore, MD 21202

Owings Mills, MD 21117

 

Attn: William M. Davidow, Esq.

Telecopy: (443) 933-4292

 

Telecopy: (410) 223-4367

Telephone: (717) 993-3882

 

Telephone: (410) 347-8767

 

 

 

And

 

 

 

 

 

Don Good

 

 

16 Heritage Farm Dr

 

 

New Freedom, PA 17349

 

 

Telecopy: (443) 933-4304

 

 

Telephone: (410) 363-4899

 

 

 

 

 

If to the Merger Sub or the Parent:

 

Copy to (which shall not constitute notice):

 

 

 

Quality Systems, Inc.

 

Rutan & Tucker, LLP

18111 Von Karman Avenue,

 

611 Anton Boulevard, 14th Floor

Suite 600

 

Costa Mesa, California 92626

Irvine, California 92612

 

Attn: Thomas J. Crane

Attn: Chief Executive Officer

 

Telecopy (714) 546-9035

Telecopy: (949) 255-2610

 

Telephone: (714) 641-5100

Telephone: (949) 255-2600

 

 

          Any Party may give any notice, request, demand, claim or other
communication hereunder using any other means (including personal delivery,
expedited courier, messenger service, telecopy or ordinary mail) other than
electronic mail, but no such notice, request, demand, claim or other
communication shall be deemed to have been duly given unless and until it
actually is received by the party for whom it is intended. Any Party may change
the address to which notices, requests, demands, claims, and other
communications hereunder are to be delivered by giving the other Parties notice
in the manner herein set forth.

          11.8     Governing Law; Consent to Jurisdiction and Venue.

                      (a)     This Agreement shall be governed by and construed
in accordance with the MGCL, and as to all other matters (including the validity
and applicability of the arbitration provisions of this Agreement, the
enforcement of any arbitral award made hereunder and any other questions of
arbitration law or procedure arising hereunder) shall be governed by and
construed in accordance with the internal laws of the State of Maryland without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Maryland or any other

-73-

--------------------------------------------------------------------------------




jurisdiction) that would cause the application of laws of any jurisdictions
other than those of the State of Maryland.

                       (b)     Subject to Section 1.7(f) hereof, which the
Parties intend to be the sole and exclusive remedy with respect to disputes
concerning Earnout Payments, all actions and proceedings arising out of or
relating to this Agreement will be heard and determined in a Maryland court or a
federal court sitting in Baltimore, Maryland, and the Parties hereby irrevocably
submit to the exclusive jurisdiction of such courts in any such action or
proceeding and irrevocably waive the defense of an inconvenient forum to the
maintenance of any such action or proceeding. The Parties hereby consent to
service of process by mail (in accordance with Section 11.7) or any other manner
permitted by law.

          11.9      Amendments and Waivers. The Parties may mutually amend any
provision of this Agreement at any time prior to the Closing. No amendment of
any provision of this Agreement shall be valid unless the same shall be in
writing and signed by all of the Parties. No waiver of any right or remedy
hereunder shall be valid unless the same shall be in writing and signed by the
Party giving such waiver. No waiver by any Party with respect to any default,
misrepresentation or breach of warranty or covenant hereunder shall be deemed to
extend to any prior or subsequent default, misrepresentation or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.

          11.10     Severability. Any term or provision of this Agreement that
is invalid or unenforceable in any situation in any jurisdiction shall not
affect the validity or enforceability of the remaining terms and provisions
hereof or the validity or enforceability of the offending term or provision in
any other situation or in any other jurisdiction. If the final judgment of a
court of competent jurisdiction declares that any term or provision hereof is
invalid or unenforceable, the Parties agree that the court making the
determination of invalidity or unenforceability shall have the power to limit
the term or provision, to delete specific words or phrases, or to replace any
invalid or unenforceable term or provision with a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision, and this Agreement shall be
enforceable as so modified.

          11.11     Construction.

                        (a)     The language used throughout this Agreement
shall be deemed to be the language chosen by the Parties to express their mutual
intent, and no rule of strict construction shall be applied against any Party.

                        (b)     All terms and words used in this Agreement,
regardless of whether singular or plural, or the gender in which they are used,
shall be deemed to include any other number and any other gender as the context
may require.

                        (c)     Any reference to any federal, state, local or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise.

                        (d)     Any reference herein to “including” shall be
interpreted as “including without limitation”.

-74-

--------------------------------------------------------------------------------




                         (e)     Any reference to any Article, Section or
paragraph shall be deemed to refer to an Article, Section or paragraph of this
Agreement, unless the context clearly indicates otherwise.

          11.12      Attorneys’ Fees. In the event of any litigation or
arbitration proceeding arising out of any disputes under this Agreement, the
prevailing party shall be entitled to recover their costs and expenses
including, without limitation, reasonable attorneys’ fees. In the event the
dispute is regarding an amount or number, the term “prevailing party” as used in
the immediately preceding sentence shall be deemed to mean the party whose
claimed number or amount at the outset of such litigation or arbitration is
nearest in value to the number of amount as finally determined by the court in
the event of litigation (after the exhaustion, expiration or termination of all
parties’ right to appeal) or by the arbitrator in the event of arbitration.

[Signature page follows]

-75-

--------------------------------------------------------------------------------




SIGNATURE PAGE TO AGREEMENT AND PLAN OF MERGER

          IN WITNESS WHEREOF, the Parties have executed this Agreement as of the
date first above written,

 

 

 

 

 

 

QUALITY SYSTEMS, INC.

 

 

 

By:

-s- STEVEN PLOCHOSKI [d76027069.jpg]

 

 

--------------------------------------------------------------------------------

 

Name:

STEVEN PLOCHOCKI

 

 

--------------------------------------------------------------------------------

 

Title:

CEO

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

NEXTGEN HEALTHCARE INFORMATION
SYSTEMS, INC

 

 

 

By:

-s- PATRICK CLINE [d76027070.jpg]

 

 

--------------------------------------------------------------------------------

 

Name:

PATRICK CLINE

 

 

--------------------------------------------------------------------------------

 

Title:

PRESIDENT

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

RUTH MERGER SUB, INC.

 

 

 

By:

-s- PATRICK CLINE [d76027070.jpg]

 

 

--------------------------------------------------------------------------------

 

Name:

PATRICK CLINE

 

 

--------------------------------------------------------------------------------

 

Title:

PRESIDENT

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

PRACTICE MANAGEMENT PARTNERS, INC.

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

--------------------------------------------------------------------------------


 

 

 

INDEMNIFYING STOCKHOLDERS:

 

 

 

--------------------------------------------------------------------------------

 

PERRY SNYDER

 

 

 

--------------------------------------------------------------------------------

 

DONALD GOOD

-76-

--------------------------------------------------------------------------------




SIGNATURE PAGE TO AGREEMENT AND PLAN OF MERGER

          IN WITNESS WHEREOF, the Parties have executed this Agreement as of the
date first above written,

 

 

 

 

 

 

QUALITY SYSTEMS, INC.

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

NEXTGEN HEALTHCARE INFORMATION
SYSTEMS, INC

 

 

 

By:

-s- PATRICK CLINE [d76027070.jpg]

 

 

--------------------------------------------------------------------------------

 

Name:

PATRICK CLINE

 

 

--------------------------------------------------------------------------------

 

Title:

PRESIDENT

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

RUTH MERGER SUB, INC.

 

 

 

By:

-s- PATRICK CLINE [d76027070.jpg]

 

 

--------------------------------------------------------------------------------

 

Name:

PATRICK CLINE

 

 

--------------------------------------------------------------------------------

 

Title:

PRESIDENT

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

PRACTICE MANAGEMENT PARTNERS,
INC.

 

 

 

By:

-s- DONALD S. GOOD [d76027071.jpg]

 

 

--------------------------------------------------------------------------------

 

Name:

DONALD S. GOOD

 

 

--------------------------------------------------------------------------------

 

Title:

PRESIDENT

 

--------------------------------------------------------------------------------


 

 

 

INDEMNIFYING STOCKHOLDERS:

 

-s- PERRY SNYDER [d76027072.jpg]

 

--------------------------------------------------------------------------------

 

PERRY SNYDER

 

-s- DONALD GOOD [d76027073.jpg]

 

--------------------------------------------------------------------------------

 

DONALD GOOD

-76-

--------------------------------------------------------------------------------